Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 1 of 99




               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF COLUMBIA

JOSHUA ATCHLEY, ET AL.,            )
                                   )
          Plaintiffs,              )          CV No. 17-2136
                                   )          Washington, D.C.
       vs.                         )          October 30, 2019
                                   )          3:10 p.m.
ASTRAZENECA UK LIMITED, ET AL.,    )
                                   )
          Defendants.              )
___________________________________)

          TRANSCRIPT OF MOTION HEARING PROCEEDINGS
            BEFORE THE HONORABLE RICHARD J. LEON
            UNITED STATES SENIOR DISTRICT JUDGE

APPEARANCES:
For the Plaintiffs:               David C. Frederick
                                  Joshua D. Branson
                                  Andrew E. Goldsmith
                                  KELLOGG, HANSEN,
                                  TODD, FIGEL & FREDERICK,
                                  P.L.L.C.
                                  1615 M Street, NW
                                  Suite 400
                                  Washington, D.C. 20036
                                  (202) 326-7951
                                  dfrederick@kellogghansen.com
                                  jbranson@kellogghansen.com
                                  agoldsmith@kellogghansen.com
                                  Ryan R. Sparacino
                                  SPARACINO PLLC
                                  1920 L Street, NW
                                  Suite 535
                                  Washington, D.C. 20036
                                  (202) 629-3530
                                  ryan.sparacino
                                  @sparacinopllc.com




                    WilliamPZaremba@gmail.com
Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 2 of 99




APPEARANCES CONTINUED:
For Johnson & Johnson
Defendants:                       Kannon K. Shanmugam
                                  PAUL, WEISS, RIFKIND,
                                  WHARTON & GARRISON LLP
                                  2001 K Street, NW
                                  Washington, D.C. 20006
                                  (202) 223-7300
                                  kshanmugam@paulweiss.com
                                  Jeh C. Johnson
                                  PAUL, WEISS, RIFKIND,
                                  WHARTON & GARRISON LLP
                                  2001 K Street, NW
                                  Washington, D.C. 20006
                                  (212) 373-3093
                                  JJohnson@paulweiss.com
For Pfizer Defendants:
                                  Christopher N. Manning
                                  WILLIAMS & CONNOLLY LLP
                                  725 12th St., NW
                                  Washington, D.C. 20005
                                  (202) 434-5121
                                  cmanning@wc.com


For
Defendants Genentech, Inc.,
and F. Hoffmann-La Roche,
Inc.:                             Patrick J. Carome
                                  WILMER CUTLER PICKERING
                                  HALE & DORR LLP
                                  1875 Pennsylvania Avenue, NW
                                  Washington, D.C. 20006
                                  (202) 663-6610
                                  patrick.carome@wilmerhale.com
                                  Beth S. Brinkmann
                                  COVINGTON & BURLING LLP
                                  850 Tenth Street, NW
                                  One City Center
                                  Washington, D.C. 20001
                                  (202) 662-5312
                                  bbrinkmann@cov.com




                    WilliamPZaremba@gmail.com
Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 3 of 99




APPEARANCES CONTINUED:
For AstraZeneca
Pharmaceuticals LP:               Paul S. Mishkin
                                  DAVIS POLK & WARDWELL LLP
                                  450 Lexington Avenue
                                  New York, NY 10017
                                  (212) 450-4292
                                  paul.mishkin@davispolk.com
For General Electric
Healthcare:                       John B. Bellinger, III
                                  ARNOLD & PORTER KAYE
                                  SCHOLER LLP
                                  601 Massachusetts Ave, NW
                                  Washington, D.C. 20001
                                  (202) 942-6599
                                  john.bellinger@apks.com
Court Reporter:                   William P. Zaremba
                                  Registered Merit Reporter
                                  Certified Realtime Reporter
                                  Official Court Reporter
                                  U.S. Courthouse
                                  333 Constitution Avenue, NW
                                  Room 6511
                                  Washington, D.C. 20001
                                  (202) 354-3249
Proceedings recorded by mechanical stenography; transcript
produced by computer-aided transcription




                    WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 4 of 99

                                                                           4

1                          P R O C E E D I N G S
2              DEPUTY CLERK:     All rise.    The United States

3    District Court for the District of Columbia is now in

4    session, the Honorable Richard J. Leon presiding.          God save

5    the United States and this Honorable Court.         Please be

6    seated and come to order.

7              Good afternoon, Your Honor.        This afternoon we

8    have Civil Action No. 17-2136, Joshua Atchley, et al.,

9    versus AstraZeneca UK Limited, et al.

10             Will counsel for the parties please approach the

11   lectern and identify yourself for the record and name the

12   party or parties that you represent, please.

13             MR. FREDERICK:     Thank you, Your Honor.

14   David Frederick for the plaintiffs.

15             With me at counsel table are my law partners,

16   Joshua Branson and Andrew Goldsmith from the Kellogg, Hansen

17   firm, and Ryan Sparacino from Sparacino, PLLC.

18             Also in the courtroom are approximately 20

19   plaintiffs and family members, some of whom have traveled

20   from as far as away as California and Idaho to be here.

21             Thank you.

22             THE COURT:     Welcome, one and all.

23             MR. SHANMUGAM:     Good afternoon, Your Honor.

24   Kannon Shanmugam of Paul, Weiss for the Johnson & Johnson

25   Defendants.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 5 of 99

                                                                         5

1              THE COURT:     Welcome.

2              MR. MISHKIN:     Good afternoon, Your Honor.

3    Paul Mishkin from Davis Polk, for the AstraZeneca

4    defendants.

5              THE COURT:     Welcome.

6              MR. MANNING:     Good afternoon, Your Honor.

7    Christopher Manning of Williams & Connolly for the Pfizer

8    Defendants.

9              THE COURT:     Welcome.

10             MR. MISHKIN:     Good afternoon, Your Honor.

11   Patrick Carome from WilmerHale for Genentech and

12   Hoffmann-La Roche, Inc.

13             THE COURT:     Welcome.

14             MS. BRINKMAN:     Good afternoon, Your Honor.

15   Beth Brinkmann from Covington & Burling for F. Hoffmann-La

16   Roche.

17             THE COURT:     Welcome.

18             MR. BELLINGER:     John Bellinger from Arnold &

19   Porter for the General Electric Defendants.

20             THE COURT:     Welcome.

21             MR. JOHNSON:     Jeh Johnson, also from Paul, Weiss,

22   for the Johnson & Johnson Defendants.

23             THE COURT:     Welcome.

24             All right, Counsel.       We're here for oral argument.

25             I've already provided the parties with a breakdown

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 6 of 99

                                                                       6

1    of how it should proceed.

2              It's essentially 45 minutes for one brief and

3    45 minutes for the other.

4              And I have the breakdown of who's going to argue.

5    So, Mr. Shanmugam, if you're ready, you may proceed.

6              MR. SHANMUGAM:     Yes, Your Honor.

7    Thank you very much.

8              May it please the Court.

9              Plaintiffs in this case contend that defendants,

10   affiliates of some of the world's leading pharmaceutical and

11   medical companies, knowingly and intentionally supported

12   armed attacks on American soldiers by selling their products

13   to the Iraqi Ministry of Health at a time when the

14   United States Government was itself providing support to the

15   same Ministry and encouraging these defendants to do the

16   same.

17             They contend that defendants should be liable,

18   even though the Anti-Terrorism Act contains a broad

19   exception for terrorist acts that occur in the course of

20   armed internal conflict.

21             And they contend that defendants should be liable,

22   despite the fact that it is obviously implausible that these

23   defendants would have intended harm to American soldiers,

24   despite an attenuated theory of causation that seeks to

25   conflate the Ministry of Health with a 60,000-member-strong

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 7 of 99

                                                                       7

1    armed force, and despite the fact that the United States

2    Government did not designate that Army as a Foreign

3    Terrorist Organization.

4              A growing body of lower courts have consistently

5    dismissed claims like plaintiffs'.       And if this Court

6    permits these claims to proceed, it would establish a

7    dangerous precedent and go well beyond what Congress

8    intended in the Anti-Terrorism Act.

9              THE COURT:     Those courts you referred to, however,

10   are not in this Circuit; is that correct?

11             MR. SHANMUGAM:     Well, there is the Owens case from

12   the D.C. Circuit on the issue of causation; and a number of

13   other Court of Appeals' decisions, both on direct liability

14   claims and aiding and abetting claims.

15             But really I think on all of the issues on which

16   we're primarily relying -- of course, Your Honor will be

17   aware that that is the political question doctrine, the act

18   of war exclusion, and the substantive elements of both

19   direct liability and aiding and abetting liability,

20   we believe that the general direction of the case law points

21   in our favor.

22             And I'm happy to address the issues in whatever

23   order Your Honor would like, but perhaps it makes sense for

24   me briefly to start with the political question doctrine

25   since that is, of course, jurisdictional, and then I will

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 8 of 99

                                                                       8

1    proceed to the act of war exclusion, which is the other

2    argument that covers all of plaintiffs' federal claims.

3              THE COURT:     That's fine.

4              MR. SHANMUGAM:     On the political question

5    doctrine, I think it's important at the outset to remember

6    that this is very much unlike the prototypical claim under

7    the Anti-Terrorism Act.

8              Plaintiffs argue that because this is a statutory

9    claim, the political question doctrine should somehow apply

10   differently.

11             But the D.C. Circuit itself has recognized that

12   the political question doctrine continues to have force,

13   even in the context of statutory claims.

14             And it may be that with statutory claims, there

15   are judicially manageable standards for the resolution of

16   those claims, but the other factors of the political

17   question doctrine can still apply.

18             And the reason why this case is different from the

19   prototypical Anti-Terrorism Act case is that typically those

20   cases involve claims against foreign actors, they often

21   involve claims against foreign actors whom the United States

22   Government itself has condemned.

23             This case is critically different, because if this

24   Court were to proceed to resolve plaintiffs' claims, it

25   would necessarily condemn the foreign policy judgment of the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 9 of 99

                                                                       9

1    United States Government.

2                That is because, as we point out in our brief, the

3    decisions of the government, both to support the Ministry of

4    Health during this time period and to encourage defendants

5    to do business with the Ministry of Health, would, again,

6    necessarily be condemned if plaintiffs' claims went forward.

7                THE COURT:   Was the assistance that was provided

8    by the U.S. Government to the Ministry of Health being done

9    at a time when they realized that the organization -- that

10   organization was essentially under the control of a

11   terrorist organization?

12               MR. SHANMUGAM:   Well, I think that there was no

13   doubt that the Ministry of Health was controlled by the

14   Sadrists.

15               JAM, of course, is, for lack of a better way of

16   putting it, the militant arm of the Sadrist Movement.

17               THE COURT:   Right.

18               MR. SHANMUGAM:   And the United States Government,

19   during that time period, made the judgment that it was

20   better to engage with the Sadrists and with the Ministry of

21   Health.

22               And critically and not unrelated --

23               THE COURT:   Hold on there a second.

24               Is that because, on balance, the organization was,

25   nevertheless, doing good for a large portion of the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 10 of 99

                                                                        10

1    population there?

2               MR. SHANMUGAM:     Well, that is correct.

3               And the Court need not go beyond the four corners

4    of the complaint to reach that conclusion, because

5    plaintiffs themselves allege that the Ministry of Health was

6    performing legitimate functions during this time period.

7               Iraq had, essentially, a nationalized healthcare

8    system.   And in order to provide benefits to the Iraqi

9    people, the government had to go through the Ministry of

10   Health, and the United States government, in fact, did

11   provide support through the Ministry of Health.          And so,

12   again, that is the policy judgment that, I think, this Court

13   would necessarily be condemning.

14              And we point to the Ninth Circuit's decisions in

15   the Saldana and the Corrie case for the proposition that

16   under those circumstances, where you are necessarily

17   condemning a government decision, whether it's a government

18   decision to support a military unit in Colombia or to

19   support the Israel Defense Forces in the case of Corrie,

20   that the political question doctrine applies.

21              And we point to the --

22              THE COURT:    I'd feel a little bit more confident

23   if it wasn't the Ninth, but is there any other Circuit that

24   may have ruled similarly?

25              MR. SHANMUGAM:     Well, I think that if the Court

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 11 of 99

                                                                        11

1    is, for whatever reason, uncomfortable about relying on

2    well-reasoned Ninth Circuit case law --

3               THE COURT:    Its track record is checkered, let's

4    say.

5               MR. SHANMUGAM:     Well, I would actually turn right

6    back to the Baker versus Carr factors; and, in particular,

7    I would point the Court to the first, fourth, sixth factors.

8               And I think it's fair to say that the

9    Supreme Court has recognized that the first two factors are

10   more important.    The remaining factors are often referred to

11   as the "prudential factors."

12              But I think, in particular, there can really be no

13   doubt that there is a textual commitment of these sorts of

14   foreign policy decisions, decisions about whether and how to

15   engage with a foreign government, to the political branches.

16   And so that is really the sum total of our argument on the

17   political question doctrine.

18              The only other thing that I would say is that, to

19   the extent that plaintiffs, I think in an effort to avoid

20   this case law, seek to focus on their allegations concerning

21   the so-called corrupt payments, the provision of free goods,

22   commissions, and the like, that the reliance on those

23   allegations is really at war with plaintiffs' theory of

24   causation in this case, which is a theory that really pays

25   no heed to whether or not goods were provided legitimately

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 12 of 99

                                                                        12

1    or illegitimately.     Instead, plaintiffs' theory, is that the

2    Mahdi Army, Jaysh al-Mahdi, diverted assets from the

3    Ministry of Health for their terroristic ends.

4               And while plaintiffs chide us for relying

5    primarily on paragraph 179 of their complaint and they

6    offered to dispense with it, I would respectfully submit

7    that their complaint is really shot through with allegations

8    of this variety that make clear that their causation theory

9    in no way depends on whether or not goods were provided

10   legitimately or illegitimately.

11              I would point the Court, for example, to

12   paragraphs 3 and 132, among others.

13              And so --

14              THE COURT:    Weren't the -- remind me,

15   Mr. Shanmugam:    Weren't the arrangements that were made with

16   the Iraqi ministry made by foreign entities who had a

17   business relationship with the U.S. manufacturers?

18              MR. SHANMUGAM:     So, correct, the manufacturer

19   defendants stand at another step of remove.

20              And so for purposes of many of these arguments,

21   and I think particularly the causation argument, it is all

22   the harder for plaintiffs to sweep in the so-called

23   manufacturer defendants, which are approximately half of the

24   defendants named in the complaint.       And so I think that that

25   is somewhat significant for purposes of this argument, but

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 13 of 99

                                                                        13

1    certainly more significant for some of the others as well.

2               And I do want to turn to those other arguments,

3    because, again, while the political question doctrine is a

4    threshold determination and it's a determination made under

5    Rule 12(b)(1) and so the Court can consider all of the other

6    materials that have been brought to bear on that issue, we

7    do think that the act of war exclusion provides a very

8    compelling basis for the dismissal of all of the federal

9    claims.

10              I want to just very briefly walk through the

11   elements of this and then focus on the element on which,

12   I think, we have primarily joined issue.

13              The act of war exclusion is in 18 U.S.C. 2331(4).

14   And it essentially excludes liability for any act occurring

15   in the course of, as is relevant here, armed conflict

16   between military forces of any origin.

17              And in the Kaplan II decision, Judge Srinivasan,

18   writing for the D.C. Circuit, made clear that this is an

19   exclusion from what would otherwise qualify as acts of

20   international terrorism, which is, of course, the trigger

21   for liability under the ATA.

22              So the three elements for the act of war exclusion

23   are:   First, the existence of an armed conflict; second,

24   that the armed conflict be between military forces of any

25   origin; and, third, that the act in question occur in the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 14 of 99

                                                                        14

1    course of that armed conflict.

2               I don't think that plaintiffs dispute very

3    seriously that there was an armed conflict in Iraq during

4    the relevant time period.      They don't make a separate

5    argument to that effect, and all of the sources indicate

6    that there was an armed conflict at the time.

7               They do make something of an argument with regard

8    to military forces, and they dispute the proposition that

9    Jaysh al-Mahdi, the al-Mahdi army qualified as a military

10   force of any origin.

11              Now, given that this is an organization that

12   plaintiffs themselves have variously described as a militia

13   and as being engaged in military activities, it seems like

14   this is an lawfully fine distinction that they're trying to

15   draw in saying that this is not a military force.

16              We rely on two aspects of Jaysh al-Mahdi's

17   organization and conduct.

18              First, the fact that they were organized as a

19   military operation; and, second, the fact that they were

20   engaged in military-style combat operations, and operations

21   against the United States military, which, after all, they

22   were seeking to drive out of Iraq.

23              And we don't need to go beyond the complaint for

24   that, because, of course, plaintiffs' complaint is replete

25   with allegations, because the allegations often pertain to

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 15 of 99

                                                                              15

1    the injuries and deaths suffered by the victims here.              But

2    they contain numerous allegations of military-style

3    operations such as the battle of Sadr City.

4               Now, as I understand it, plaintiffs make a couple

5    of arguments here.

6               First, they make the argument that in order to

7    qualify as a military force, an entity somehow has to be

8    state affiliated.

9               But I think that that's a hard argument to make

10   with regard to this paragraph, paragraph C, which is the

11   paragraph that pertains to internal or

12   non-international-armed conflict.       And, of course, there's

13   no language in the statute that requires the military force

14   so to be affiliated.

15              The other argument that they make is that in order

16   to qualify as a military force, an organization has to

17   somehow substantially or entirely comply with the law of

18   war.   But the statute itself, again, contains no such

19   limitation.

20              Acts of international terrorism are, in our view,

21   by definition, acts that violate the law of war.          And, of

22   course, this is an exclusion from the definition of act of

23   international terrorism.

24              And further, Congress chose not to draw the line

25   there.   When Congress amended the act of war exclusion, it

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 16 of 99

                                                                        16

1    excluded only Foreign Terrorist Organizations, thereby

2    reflecting some recognition on the part of Congress that if

3    an entity was a Foreign Terrorist Organization prior to the

4    amendment, it could still qualify as a military force.

5               And so we would certainly acknowledge that

6    Congress, in including that exclusion, knocked out groups

7    such as ISIS or Hezbollah that might otherwise qualify as

8    military forces.

9               But Congress in no way suggested a broader

10   exclusion from the definition of military force.

11              And that really brings us to --

12              THE COURT:    What if the war in question was a war

13   on terror?   Isn't that what we really have here?

14              MR. SHANMUGAM:     Well, I don't think so --

15              THE COURT:    Why not?

16              MR. SHANMUGAM:     -- because we have the

17   United States military engaged in on-the-ground operations

18   here.

19              And I think I would be willing to acknowledge --

20   and this brings me to the third requirement, the

21   in-the-course-of requirement -- that you could have an

22   entity that qualifies as a military force and yet have an

23   act that does not occur in the course of an armed -- a

24   relevant armed conflict; here, an armed conflict between

25   military forces of any origin.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 17 of 99

                                                                        17

1               Let me give you an example of that.

2               Take ISIS.    ISIS, I think we all know from the

3    newspapers, is engaged in some degree of traditional

4    military activity in Northern Syria, where there is, of

5    course, the ongoing fighting involving the Turks and Syrians

6    and others.

7               And so if ISIS were to commit some offense even

8    against a noncombatant in the theater of combat, that would

9    be excluded.

10              But if ISIS, at the same time, decided to send

11   someone to commit a bombing in Paris, that would, in our

12   view, not be in the course of the armed conflict.

13              And so I think that the statute does do some work.

14   It does not provide a blank check to an organization simply

15   because it is a military force; rather, what Congress sought

16   to do by including this exclusion in the Anti-Terrorism Act

17   was essentially to draw a distinction between terrorist acts

18   that occur outside the context of armed combat, and

19   terrorist acts that occur in essentially the context of

20   wartime; in other words, Congress did not want to create

21   civil liability for war crimes and other offenses.

22              And what we are arguing --

23              THE COURT:    When Congress issued the authorization

24   for use of military force, that wasn't the same as issuing a

25   declaration of war, was it?

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 18 of 99

                                                                         18

1                MR. SHANMUGAM:    Well, it wasn't the same as

2    issuing a declaration of war.

3                But I think that the one thing we know about the

4    act of war exclusion, Judge Leon, is that it was certainly

5    not limited to the context of declared war, because that is

6    paragraph A.

7                And then Congress went on to provide for

8    paragraph B, armed conflict, whether or not war has been

9    declared between two or more nations.        And then it included

10   the paragraph on which we rely, which I think was designed

11   for exactly this sort of internal, which is to say, domestic

12   armed conflict.

13               And so I think that our interpretation gives

14   meaning to the structure of the statute, whereas I think

15   plaintiffs' interpretation really reads that last paragraph

16   almost out of existence.

17               And I think that the last thing that I would say

18   on this score is that for purposes of determining whether an

19   act occurs in the course of an armed conflict -- as we point

20   out in our reply brief, the ordinary understanding of "in

21   the course of" is simply during or as a part of an armed

22   conflict.

23               And we think that as to all of the plaintiffs

24   here, most of whom, of course, were members of our military,

25   some of whom were civilians, that that standard is

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 19 of 99

                                                                        19

1    satisfied, because the attacks in question were in

2    furtherance of the armed conflict, they were targeted at

3    military forces or civilians accompanying those military

4    forces, and they occurred in the zone of active hostilities.

5                And I don't really understand plaintiffs to be

6    arguing that, perhaps, some plaintiffs are really

7    differently situated from others for purposes of the act of

8    war exclusion, but, of course, we'll await to hear what they

9    have to say about that when they argue, and I'm happy to

10   address that issue again on reply.

11               I think that the critical fact that I want to

12   leave you with on the act of war exclusion is that I do

13   think that our interpretation leaves substantial scope for

14   the sorts of paradigmatic acts that Congress intended to

15   cover.

16               And, again, Congress did strike something of a

17   balance when it enacted the Anti-Terrorism Act by, again,

18   defining acts of international terrorism in the way that it

19   did, but including this exclusion.       It was trying to get at

20   bus bombings and the sort of prototypical terrorist acts

21   that, again, occur outside the context of the armed

22   conflict.

23               THE COURT:   Do you remember when the act of war

24   exclusion was passed?

25               MR. SHANMUGAM:    I believe it was in 1992, in the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 20 of 99

                                                                           20

1    original -- it isn't quite the original Anti-Terrorism Act,

2    but that's my recollection.

3               If I'm wrong about that, I'll correct that when I

4    get back up.

5               THE COURT:    Okay.

6               MR. SHANMUGAM:     I do want to turn, because I know

7    that time is short, to the --

8               THE COURT:    You have a couple minutes.

9               MR. SHANMUGAM:     Okay.

10              Well, I'll be very quick on the substantive

11   elements here.

12              I don't want to spend a lot of time on direct

13   liability, because I think, quite frankly, plaintiffs

14   themselves recognize that their direct liability claims are

15   not strong.

16              I think particularly in light of the volume of

17   case law that we have seen, even since the complaint was

18   filed, the easiest way to dispose of the direct liability

19   claims is on the basis of proximate causation, because we

20   now have four Circuits, including the D.C. Circuit, that

21   have all suggested that where you have the supply of funds

22   to a sovereign intermediary, the sovereign intermediary and

23   its involvement effectively breaks the causal chain and

24   renders the chain of causation too attenuated.          And, again,

25   that's the Owens case, the Rothstein case.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 21 of 99

                                                                         21

1               And I would particularly point the Court to the

2    Kemper case from the Seventh Circuit, which, I think, is a

3    very well-reasoned example of this theory.

4               And I don't really think plaintiffs offer a valid

5    reason for treating those cases differently.         If anything,

6    I think that this case is a stronger case, because in those

7    cases, there was a stronger argument that the sovereign

8    intermediary was a front; the sovereign intermediary was a

9    state sponsor of terrorism.

10              And yet the Courts in those cases said that the

11   mere allegation that the sovereign intermediary is a front

12   is insufficient, where you have a sovereign intermediary

13   that itself is performing a broad range of legitimate

14   functions, and, therefore, spending money for a broad range

15   of different purposes, that is sufficient to render the

16   causal chain too indirect.

17              We have two other arguments that I just briefly

18   want to mention on direct liability.        Then I really want to

19   focus the remainder of my time on aiding and abetting.

20              The first is that there is an objective-intent

21   requirement in the ATA itself that requires a showing that

22   an objective observer would conclude that the defendants

23   possessed not just any intent but a very specific intent:

24   Intent to intimidate or coerce a civilian population.

25              And we would respectfully submit that by

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 22 of 99

                                                                        22

1    plaintiffs' own recognition, the defendants' motives here

2    were commercial motives.

3               And if you look at paragraphs 114 to 116 and 212

4    to 213, plaintiffs recognize that even with regard to these

5    allegedly corrupt transactions, defendants' motive was

6    commercial.

7               No objective observer would conclude that these

8    defendants engaged in these transactions with the Ministry

9    of Health, transactions that the United States Government

10   encouraged, for the purpose of intimidating and coercing the

11   civilian population.

12              Both of the predicate offenses at issue here, both

13   the material support statute and the financing statute, also

14   contain knowledge and intent requirements of their own.

15              And plaintiffs, I think, really tried to convert

16   those knowledge requirements into recklessness requirements

17   or should-have-known requirements, because they cannot

18   establish a plausible inference that these defendants

19   actually knew that their support was going to be used for

20   terrorist ends.

21              And that brings me to the aiding-and-abetting

22   claims.

23              THE COURT:    One minute.

24              MR. SHANMUGAM:     Okay.   Well, I'll be very brief on

25   the aiding-and-abetting claims.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 23 of 99

                                                                        23

1               The aiding-and-abetting claims require knowingly,

2    substantially assisting terrorist acts planned or authorized

3    by a Foreign Terrorist Organization.        And because time is

4    short, I will just say two things:

5               First, with regard to the substantial assistance

6    requirement, as we point out both in our motion and in our

7    reply brief, courts have increasingly focused on the absence

8    of a relationship between the defendant and the terrorist,

9    the person who commits the terrorist attack; and where that

10   relationship is non-existent or attenuated, courts have

11   dismissed aiding-and-abetting claims.        And I would point the

12   Court to the authority that we cite at the beginning of our

13   discussion of aiding and abetting liability.

14              I think that that has been viewed as something of

15   a threshold requirement, because the statute itself requires

16   providing substantial assistance for an act of international

17   terrorism, which suggests some nexus between the defendant

18   and the perpetrator.

19              It also is relevant to the so-called Halberstam

20   factors that Congress has directed the Court to consider,

21   and, in particular, the fourth of those factors, the

22   defendants' relation to the tortfeasor.

23              We think that the other factors also point in our

24   favor for much the same reason that we don't think there is

25   proximate causation here.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 24 of 99

                                                                        24

1               And while substantial assistance is not itself a

2    proximate causation requirement, the fact that this aid was

3    being provided to the Ministry of Health, which was then

4    spending money on a variety of legitimate ends, the fact

5    that JAM itself was receiving funding from a variety of

6    other sources, as plaintiffs themselves recognize in suing

7    Iran and others for providing support to JAM, all suggest

8    that the other factors, the nature of the act assisted, the

9    amount and kind of assistance, point in our direction.

10              And, of course, as part of Halberstam itself, the

11   defendant has to share the objectives of the tortfeasor, or,

12   in this case, the terrorist.

13              And here, it can certainly not be said that these

14   defendants were one in spirit with the terrorists.

15              And, finally, you know, I would just say that,

16   once again, there is a knowledge requirement here.

17              We believe that the knowledge requirement, as a

18   matter of statutory structure, requires knowledge that the

19   terrorist act was planned or authorized by a foreign

20   terrorist organization.      Of course, here, that is Hezbollah;

21   and, in our view, there are specific allegations only as to

22   a small subset of these offenses of Hezbollah's involvement.

23              But even if you disagree with that, I would fall

24   back on the argument I just made with regard to the direct

25   liability claims, and that is that, at a minimum, that

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 25 of 99

                                                                        25

1    knowledge requirement requires the same knowledge,

2    presumably, that this aiding and abetting is going to be

3    used for terrorist purposes.

4               And, of course, the prototypical example of aiding

5    and abetting --

6               THE COURT:    You don't have to give me the

7    prototypical.

8               MR. SHANMUGAM:     Okay.

9               Well --

10              THE COURT:    Time's up.

11              MR. SHANMUGAM:     Okay.

12              And the last thing I would say is that the state

13   law claims, in our view, fail for similar reasons.

14              Thank you, Your Honor.

15              THE COURT:    Thank you, sir.

16              Mr. Branson.

17              MR. BRANSON:    Good afternoon, Judge Leon.

18   Josh Branson for the plaintiffs.

19              THE COURT:    Good afternoon.

20              MR. BRANSON:    I'd like to start, if I could, by

21   re-orienting ourselves on what we've actually alleged in the

22   complaint.

23              THE COURT:    All right.

24              MR. BRANSON:    We allege that the defendants

25   knowingly made corrupt payments to Jaysh al-Mahdi terrorists

                          WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 26 of 99

                                                                        26

1    in Iraq; that those payments took the form of both cash and

2    cash-equivalent medical goods; and that they made the

3    payments to obtain contracts from the Iraqi Ministry of

4    Health, which was described in a contemporaneous report by

5    the U.S. Embassy Baghdad, cited in our complaint, as "openly

6    under the control of the Mahdi Army of Muqtada al-Sadr."

7               THE COURT:    The payments were being made

8    independent of the sales of their goods to the Ministry;

9    is that your allegation?

10              MR. BRANSON:    That is correct.

11              THE COURT:    Independent of them.

12              Under separate circumstances.

13              MR. BRANSON:    The payments were made to obtain the

14   contracts from the Ministry.

15              But if I'm understanding Your Honor correctly --

16              THE COURT:    All right.

17              MR. BRANSON:    -- I think it's important to note

18   that the corrupt payments that we allege were not intended

19   to flow into the Ministry for use in Iraqi medical

20   facilities.

21              They were intended for two things; one is, half of

22   our case is about cash bribes; that we allege that the

23   defendants made cash payments, they're called commissions in

24   Iraq, to individual Jaysh al-Mahdi officials, who had

25   influence over their contracts.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 27 of 99

                                                                              27

1                And Your Honor has done enough FCPAs to know that

2    the whole point of a bribe is that you're not paying it to

3    government accounts, you're paying it to individual

4    officials for extralegal purposes.

5                And these people that were running the Ministry of

6    Health were some of the worst people in Iraq.

7                Hakim Zamili was the deputy health minister.           And

8    he was very famously prosecuted by the U.S. Government and

9    the Iraqi government for converting the Ministry into an

10   instrument of Jaysh al-Mahdi terrorism.

11               And the second form of payment we've alleged, of

12   course, are these free-goods payments.

13               And this is a time-honored tradition in Iraq,

14   where you tap on extra goods onto your contract that are

15   designed to be diverted by whoever happens to control the

16   Ministry.

17               This was something perfected by Saddam Hussein

18   under the Oil-for-Food Programme, and it's something that

19   the Sadrists did when they ran the Ministry.

20               So that is an important distinction that, I think,

21   answers a lot of what my friend said, is that:          These were

22   not routine transactions to send medicine to Iraqi

23   hospitals.    These were transactions -- the whole point, the

24   reason Jaysh al-Mahdi wanted them was to extract resources

25   that it could use to finance its terrorist machine.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 28 of 99

                                                                        28

1               And the nexus between the Ministry and

2    Jaysh al-Mahdi terrorism was overwhelming.

3               Jaysh al-Mahdi operatives occupied virtually the

4    entire leadership structure of the Ministry.

5               I've mentioned Hakim Zamili, who was, perhaps, the

6    worst terrorist in Iraq; he was the deputy health minister.

7               Jaysh al-Mahdi used the ambulances at the Ministry

8    to transport weapons, fighters and hostages around Baghdad,

9    and even to attack American troops, including some of our

10   clients.

11              It converted the facilities into

12   command-and-control centers, decorated with pictures of

13   Muqtada al-Sadr declaring death to America and other Jihad

14   slogans.

15              Pictures that the defendants' agents saw when they

16   negotiated these contracts.

17              They distributed the Ministry's pharmaceuticals to

18   Jaysh al-Mahdi fighters as a way to monetize them on the

19   market and as a form of terrorist salary payment.

20              It was known in Iraq, Jaysh al-Mahdi was, as "The

21   "Pill Army," because of how tight this nexus was to the

22   Ministry of Health.

23              So, of course, my friend has spent a lot of time

24   trying to reframe this case, make it seem as though all the

25   defendants were doing -- they were hand in glove with the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 29 of 99

                                                                        29

1    U.S. Government.    But this is a motion to dismiss and what

2    we've alleged is that it was anything but.

3               The defendants are, as I understand it, under

4    criminal investigation now for the same matters alleged in

5    the complaint.

6               And they don't have any actual evidence that they

7    have submitted.    They've submitted 753 pages of hearsay that

8    they downloaded from the Internet.

9               THE COURT:    You're saying that you're aware of

10   criminal investigations against these very defendants?

11              MR. BRANSON:    I'm aware of it from their SEC

12   filings, that's right, Your Honor.

13              We submitted a supplemental authority notice,

14   I believe it was Docket 186.

15              Their SEC filings have stated that the Department

16   of Justice is open to criminal inquiry pertaining to the

17   same matters alleged in our complaint.

18              THE COURT:    Is it an FCPA investigation?

19              MR. BRANSON:    Your Honor, I'm not privy to the

20   details of the investigation.       I think that would have to be

21   a discussion for them.

22              But I think the corruption, as much as my friend

23   would like to de-emphasize it, it's really important to the

24   claims here, because there is a tight nexus in Iraq between

25   corruption and terrorism.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 30 of 99

                                                                            30

1                THE COURT:   Is it your theory that the

2    U.S. Government was deceived or the U.S. Government was

3    turning a blind eye to what was going on here vis-à-vis the

4    Department of Ministry of Health?

5                MR. BRANSON:   I think --

6                THE COURT:   What's your theory on that?

7                MR. BRANSON:   Our theory is that the

8    U.S. Government was trying to improve the Ministry of

9    Health.   They ordered a military --

10               THE COURT:   That doesn't answer my question.

11               MR. BRANSON:   Well --

12               THE COURT:   It's a pretty simple question:        Is it

13   your position they were being deceived by these companies or

14   is it your position that the U.S. Government was turning a

15   blind eye to what these companies were doing?

16               MR. BRANSON:   I'm not sure, Your Honor.

17               I don't think there's evidence that the

18   U.S. Government knew what the companies were doing.

19               THE COURT:   Okay.

20               MR. BRANSON:   Kimadia contracting and the payment

21   of bribes, this is not an easy thing to figure out that's

22   going on.

23               And so the reason I hesitated to answer your

24   question is it presumes --

25               THE COURT:   You can say you don't know.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 31 of 99

                                                                        31

1               MR. BRANSON:    I think the answer is,

2    "I don't know."

3               And it's because it presumes that there was

4    disclosure by the defendants to the government about what

5    they were doing.

6               And that has not been shown on this record and

7    it's inconsistent with my understanding of the facts.

8               THE COURT:    Are you aware at this point of any

9    evidence to suggest that they were doing what they were

10   doing, which you're alleging they were doing,

11   surreptitiously?

12              MR. BRANSON:    So I think by surreptitiously,

13   I think the corrupt payments were not out in the open.

14              This was not --

15              THE COURT:    You mean these commissions?

16              Let's -- I'd feel a little more comfortable if

17   you're talking in terms of commissions, if that's what they

18   were.

19              MR. BRANSON:    Well, that's what the Iraqi term for

20   it is.   It's commissions.     You know, that's --

21              THE COURT:    That's a term that's used all over the

22   world, actually --

23              MR. BRANSON:    Okay.

24              THE COURT:    -- in these FCPA matters.

25              MR. BRANSON:    So commissions, I think Your Honor

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 32 of 99

                                                                        32

1    understands what we're talking about.

2               THE COURT:    I do.

3               MR. BRANSON:    I will talk it about in terms of

4    commissions.

5               And I don't think that there's evidence that they

6    disclosed to the U.S. Government that they were paying

7    commissions, certainly.

8               THE COURT:    Do you have any basis to believe that

9    they reported it on their taxes?

10              MR. BRANSON:    I have not seen the defendants'

11   taxes.

12              THE COURT:    It would be tax deductible, wouldn't

13   it, the commissions, the cost of doing business?

14              MR. BRANSON:    I don't think that illegal bribes

15   would be tax deductible.

16              THE COURT:    Well, that's if they're illegal.

17              Some commissions are permitted under the FCPA.

18              MR. BRANSON:    Well, again, this is not an FCPA

19   case.

20              But certainly our allegation is that these

21   commissions were illegal --

22              THE COURT:    Okay.

23              MR. BRANSON:    -- because they were providing a

24   thing of value to individual Jaysh al-Mahdi operatives at

25   the Ministry to obtain contracts, and that the commissions

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 33 of 99

                                                                        33

1    were not going -- designed for any legitimate purpose.

2               But on the political question doctrine, if I could

3    turn there, Your Honor, because --

4               THE COURT:    Sure.

5               MR. BRANSON:    -- I think that's where your

6    questions are going.

7               The important thing to remember is that we have a

8    federal statute here in which the political branches have

9    spoken authoritatively, and they have expressly empowered

10   Federal Courts, like yourself, to hear precisely this type

11   of lawsuit.

12              And what the defendants are asking you to do on a

13   motion to dismiss, is find a lot of facts, I take it, about

14   what the U.S. Government was allegedly doing with the

15   Ministry and then use that as a basis to abdicate from

16   applying a federal statute that the political branches have

17   expressly entrusted to courts.

18              And I am not aware of a case in this Circuit or

19   this District that has ever applied the political question

20   doctrine to dismiss a private statutory cause of action

21   against a private defendant.

22              My friend cited a D.C. Circuit case quite rightly

23   that says, "Under the current state of the law, statutory

24   claims can present a political question."

25              But the case he was citing, the defendant was the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 34 of 99

                                                                          34

1    owner of a Sudanese chemical plant suing the U.S. military

2    for illegally bombing his chemical plant.         That is quite

3    obviously worlds away from this.

4                When you have a private defendant in a private

5    statutory cause of action in this Circuit, there is no

6    political question.

7                And I would encourage Your Honor to follow not the

8    Saldana case in the Ninth Circuit, which I'll address on the

9    facts in a second, but the Al-Tamimi case from the

10   D.C. Circuit this year, where Palestinian nationals sued a

11   variety of U.S. entities for allegedly funding Israeli

12   settlers.

13               And the Department of Justice actually submitted a

14   brief in that case adopting some of -- a very similar

15   argument, and saying, you can't adjudicate these claims

16   because it would implicitly condemn the United States'

17   support for Israel.

18               The District Court dismissed on that basis, the

19   Circuit reversed and said, that is extricable.          All I have

20   to do -- all courts have to do in this case is apply a

21   statute to the allegations.      That is a factual and a legal

22   question that's entrusted to Federal Courts.

23               The Saldana case, I don't think is very

24   persuasive, but it's also quite plainly distinguishable,

25   because there, the Ninth Circuit characterized the

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 35 of 99

                                                                        35

1    relationship between the defendant oil company and the

2    United States Government as "cheek to jowl."         They were

3    doing literally the same thing.       They were funding the same

4    entity at the same time for the same purpose.

5               At a minimum, we have alleged significant

6    differences between what the United States Government was

7    doing on the best reading of their Internet research.

8               THE COURT:    Well, you don't quarrel with the

9    plaintiffs' argument, I assume, that the government of the

10   United States was encouraging U.S. business to deal directly

11   with -- and, of course, legally, with the Ministry of

12   Health, right?    You don't quarrel with that?

13              MR. BRANSON:    We do quarrel with that.

14              I don't think they have evidence of that.

15              And the U.S. Government's position at this time --

16   I really can't emphasize enough how bad this Ministry was.

17              Selling drugs to this Ministry did not help

18   anybody.   It did not get medicine to people who needed it.

19   The distribution system was fundamentally broken.

20              If you went to an Iraqi hospital and you weren't a

21   Sadrist, you were more likely to get shot by a Jaysh

22   al-Mahdi death squad than you were to receive medical care.

23   That's paragraphs 86 to 88 of the complaint.

24              And so they say that a lot, but they don't have

25   evidence, even counting the hearsay they submitted as

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 36 of 99

                                                                        36

1    evidence.

2                There is not evidence in this record that says,

3    during the time frame that Jaysh al-Mahdi controlled the

4    Ministry, that the United States Government was encouraging

5    them to transact with the Ministry.

6                THE COURT:   How long a period was that?

7                MR. BRANSON:   So that's a complicated question,

8    Your Honor.

9                I think the full control, as we allege in

10   paragraph 104 of our complaint, was roughly from 2005 to

11   2008.   That is when Jaysh al-Mahdi so totally controlled the

12   apparatus of the Ministry, that there was essentially no

13   distinction between them.

14               THE COURT:   And how did that come to pass that

15   they no longer had sole control?

16               MR. BRANSON:   Mainly through the efforts of the

17   U.S. Government.

18               The first thing that we did was we arrested and

19   prosecuted the worst actor there, a guy named Hakim Zamili,

20   which I've mentioned before.

21               We arrested his deputy, a man named Brigadier

22   General Hamid Shamari, who was leading the facility's

23   protection service, essentially a 15,000 strong Jaysh

24   al-Mahdi contingent that was on the payroll of the Ministry

25   of Health.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 37 of 99

                                                                        37

1                We executed a military operation called Operation

2    Black Crescent.    You have this, Your Honor, at Exhibit 3 to

3    our brief, the order from General Odierno, authorizing that

4    operation.    And that was an operation designed to try and

5    cleanse some of the worst Jaysh al-Mahdi elements out of the

6    Ministry.

7                And that document -- I just wanted to pause there

8    for a second, because that is the type of evidence

9    Your Honor is going to hear as the case goes forward.

10               It states the considered view of the U.S. military

11   intelligence in June of 2007, that the Ministry of Health

12   has been infiltrated by criminal elements, that it poses a

13   significant threat to coalition forces, and that it has

14   become a site, an enabler of corruption, extrajudicial

15   killing, use of ambulances to bypass checkpoints and

16   insurgent logistics flow.

17               So I think that is the answer to your question.

18               THE COURT:   That was in '07, you said?

19               MR. BRANSON:   That was June 2007 when we finally

20   ordered a military operation to try and start really getting

21   at the root of this problem.

22               Now, Jaysh al-Mahdi influence at the Ministry

23   continued thereafter, and we think and we've alleged that

24   corrupt payments continued to supply an important stream of

25   fungible resources to Jaysh al-Mahdi even after 2008.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 38 of 99

                                                                              38

1               But in terms of this total nexus, I believe it's

2    2005 to 2008 as alleged in our complaint.

3               THE COURT:    So the transactions in question here

4    that you're concerned about that the defendants were engaged

5    in pre-dated '07 or post-dated '07?

6               MR. BRANSON:    Both.

7               THE COURT:    Both.

8               MR. BRANSON:    Yeah.

9               We've alleged that the transactions here, the

10   period we focused on is 2004 to 2013.

11              And I recognize that after 2008, I think the

12   analysis is somewhat different.       But that's why the corrupt

13   structure of the transaction matters so much.

14              And I would encourage Your Honor to rely on the

15   Abecassis case, which is about -- Abecassis.         It's about

16   Iraq, and it's about corrupt payments to obtain contracts

17   from Saddam Hussein's regime.

18              And the Court there acknowledged that, under the

19   Oil-for-Food Programme, companies were encouraged to do

20   business, to sell medicine and humanitarian goods to Saddam

21   Hussein's regime.    But they were not encouraged to pay

22   kickbacks.   And kickbacks help support Saddam's ability to

23   finance international terrorism in the West Bank and other

24   places.

25              And I think the Court does a very good job:             Two

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 39 of 99

                                                                        39

1    federal judges looked at this in this case, in separate

2    opinions and sustained the claims.

3                THE COURT:   Is that the Southern District of

4    New York?

5                MR. BRANSON:   That's Southern District of Texas,

6    actually, Your Honor.

7                THE COURT:   Texas.

8                Now, the parties in your allegations were making

9    these deals with the commissions or whatever, those were the

10   foreign entities, right?      Not the domestic entities.

11               MR. BRANSON:   It's a little bit of both.

12               I'd say primarily, it was the foreign entities.

13               But there are, I believe, three American entities

14   that we allege did this:      Pfizer, Inc., a Legacy Wyeth

15   entity that was based in the U.S.; and then Johnson &

16   Johnson Middle East, Inc.

17               THE COURT:   So their employees were the ones who

18   personally went and negotiated the deals and authorized the

19   commissions, is your allegation?

20               MR. BRANSON:   It's either their employees did it,

21   Your Honor, or, as we've alleged in the complaint, often,

22   they use local agents to do that.       That was the playbook

23   under Oil-for-Food.

24               And these companies, by and large, use the same

25   local agents that they had used under Oil-for-Food to

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 40 of 99

                                                                        40

1    transact the Ministry.

2               THE COURT:    And your basis to believe or allege

3    that the domestic companies were aware of what the agents

4    were doing is what?

5               MR. BRANSON:    Well, I think, first of all, that

6    I believe, once we get discovery, that we'll see contracts,

7    that we've seen some information from Oil-for-Food.

8               There's a -- Johnson & Johnson issued a deferred

9    prosecution agreement, where it admitted it was aware of

10   what its agents were doing under Oil-for-Food.

11              And I think the knowledge that the agents have

12   will be imputed to their principal as a matter of law.

13              But also, paragraphs 183 through 186 of the

14   complaint allege widespread press coverage of this problem,

15   of press coverage dictating, describing Jaysh al-Mahdi's

16   control of the Ministry and the use of corrupt transactions

17   at the Ministry to funnel support to Muqtada al-Sadr's

18   terrorist organization.

19              This was widely reported in the press.

20              And there's several Anti-Terrorism Act cases that

21   we cite in our brief that have sustained knowledge

22   allegations, particularly on a motion to dismiss, based on

23   press coverage that's far more sparse than what we've

24   alleged in our complaint.

25              And I would encourage Your Honor to -- if you have

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 41 of 99

                                                                        41

1    concerns about this, to look at paragraph 183, where we've

2    really laid out the pervasive extent of the press coverage.

3                THE COURT:   What about that act of war exclusion?

4                MR. BRANSON:   Well, I'm glad you mentioned it,

5    Your Honor.

6                The main thing that distinguishes "military

7    forces," which is the term under the statute, from

8    "terrorist groups," is that military forces traditionally

9    comply with the laws of war.      So they comply with the Geneva

10   Convention, they don't massacre civilians, they wear

11   uniforms.

12               And we have a textual basis in the statute for

13   that.   We've offered a definition of military.         We've

14   offered a D.C. Circuit case, the Yunis case, which holds in

15   the context of an obedience-to-military-orders common-law

16   defense, that the word "military organization" connotes

17   substantial compliance with the laws of war.

18               And the Gill case from the Eastern District of

19   New York offers a very scholarly survey of the history of

20   this statute and this exclusion and holds that to be a

21   military force under Subsection C of the act of war

22   exclusion, an organization must substantially comply with

23   the laws of war.

24               And that makes all the sense in the world when you

25   think about terrorist groups:       Al-Qaeda, ISIS, Hezbollah,

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 42 of 99

                                                                             42

1    what unites them.    They don't wear uniforms, they kill

2    civilians, they don't fight fair.

3               Jaysh al-Mahdi was far closer to the Al-Qaeda end

4    of the spectrum than the military end of the spectrum:             It

5    intentionally slaughtered civilians.        It executed a mass

6    sectarian cleansing.     It didn't wear uniforms.       It used

7    ambulances, hospitals, mosques, schools to conduct attacks.

8    It kidnapped and tortured people, including some of our

9    clients.

10              And, you know, Michael Chan, who's Sally Chan's

11   husband and she's in the courtroom today, Jaysh al-Mahdi

12   abducted him from the side of the road, held him in

13   captivity for several years and essentially tortured him to

14   death.   And that is not what militaries do, that is what

15   terrorists do.

16              Now, my friend relies on a couple of indications:

17   The organized structure, the fact that they had

18   sophisticated weapons that they were using to target

19   American troops.    But, of course, that's true of every bad

20   terrorist in the world.      Al-Qaeda does that, Hezbollah does

21   that, ISIS does that.     Hezbollah taught Jaysh al-Mahdi how

22   to do all of those things.

23              So the defendants' theory seems to be, because

24   Hezbollah taught Jaysh al-Mahdi how to become an effective,

25   lethal terrorist organization, that somehow transformed it

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 43 of 99

                                                                        43

1    into a group that's exempt from the Anti-Terrorism Act.

2               And my friend also emphasized this recent

3    clarification act, this 2018 act, where Congress excluded

4    FTOs from the definition of "military force."

5               But, of course, there's a Subsection B to that

6    very same law, which precludes the inference precisely that

7    my friend is trying to draw.

8               And Congress made clear:      We don't intend this

9    clarification to suggest that somehow we're drawing a line

10   and saying non-FTOs are presumptively military forces.

11              What Congress wanted to do was simply take the

12   question off the table when you have an FTO, but that courts

13   should continue to apply ordinary tools of statutory

14   construction to look at non-FTOs.

15              And here, Jaysh al-Mahdi was acting essentially as

16   Hezbollah's proxy in Iraq, using all the same techniques

17   that Hezbollah taught it.

18              THE COURT:    So what if it's a war on terror?

19              What if it's a war with various terrorist

20   organizations and not a war against a normal enemy force

21   from a country of some kind, does that exception even apply?

22              MR. BRANSON:    I think your question gets right to

23   the heart of the problem, which is, I think under the

24   defendants' theory, the war on terrorism, which, of course,

25   we use our military to prosecute against all these bad

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 44 of 99

                                                                         44

1    terrorist acts, they're essentially saying that is a giant

2    armed conflict that the act of war exception applies to.

3    And we think that is not true.

4               THE COURT:    Well, there's 50 people being held in

5    Guantanamo Bay right now, on the justification that it's

6    part of the war on terror that's ongoing.

7               MR. BRANSON:    I think that's true, Your Honor, but

8    I think the statute is what answers that question, and it

9    says it has to be between military forces of any origin.

10              So if the war in question is between our military

11   and terrorist groups that are not -- is not an opposing

12   military force, then it's not covered by the act of war

13   exception.

14              And I think what makes that very clear is my

15   colleague's suggestion that Al-Qaeda was exempt, was a

16   military force under the act of war exception from 1992 to

17   2018.

18              The defendants are telling you, because Al-Qaeda

19   has all the same attributes that they rely on:          They have

20   the organized structure, they're named after a military base

21   in Afghanistan, they target U.S. troops repeatedly with the

22   same sort of sophisticated military-style tactics that

23   Jaysh al-Mahdi used.

24              The defendants' theory seems to be, Al-Qaeda was a

25   military force exempt from the Anti-Terrorism Act for 26

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 45 of 99

                                                                             45

1    years until 2018 when Congress remembered to put them back

2    in.

3               That's just not a plausible explication of

4    Congress's intent, and we think it's inconsistent with every

5    other indication we have of what Congress had in mind.

6               THE COURT:    You have two minutes.

7               MR. BRANSON:    I'll move to the merits, Your Honor.

8               And I think the fundamental question here is

9    whether it's framed as proximate causation or substantial

10   assistance under aiding and abetting liability.

11              The question is how close is the nexus between the

12   payments that the defendants made in Jaysh al-Mahdi

13   terrorism.

14              And one thing to keep in mind is, the aiding and

15   abetting liability does not require there to be direct

16   assistance.

17              Congress made that very clear in the statute.           It

18   literally said the words, that their intent is to reach

19   companies that provide support directly or indirectly to

20   terrorist groups.    So I think my friend's arguments don't

21   really even get out of the gate as to aiding and abetting

22   liability.

23              But to take their arguments on their own terms, my

24   friend talked a lot about the trend in the case law, the

25   cases against banks.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 46 of 99

                                                                        46

1               Judge Leon, this is a very simple way through all

2    of those cases:    If the terrorists control the intermediary,

3    the defendant loses.

4               That is the way that you distinguish every case

5    that they've cited.     Those cases all involve a sovereign

6    government that is independent from the downstream terrorist

7    organization responsible for the injuries.

8               And we have alleged at length that Jaysh al-Mahdi

9    controlled the Ministry of Health, that it was not a true

10   intermediary.

11              And so the more relevant trend in the case is what

12   happens when a defendant deals either directly with a

13   terrorist organization or a terrorist front.

14              And the trend in the cases in that scenario is

15   decisively in our favor:      Abecassis, Bowen, Wultz, Chiquita

16   Bananas, Miller, Goldberg.      The cases go on and on, and the

17   plaintiffs win in those scenarios.

18              The final point I would make is that, again, the

19   corrupt structure of the transactions is important.

20              And here, even if Your Honor viewed the Ministry,

21   contrary to our complaint, as a legitimate, independent

22   intermediary, the transactions were structured not to

23   benefit the Ministry in its independent capacity, but the

24   Jaysh al-Mahdi terrorists who ran it.        And the Abecassis

25   case, which I've mentioned before, provides an explication

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 47 of 99

                                                                             47

1    of why that is so.

2               In Iraq, during this time period, corruption was

3    considered the second insurgency that was famously observed

4    by the Special Inspector General for Iraqi reconstruction.

5               Corruption in Iraq was the second insurgency.           It

6    supplied the money, the means and the motivation for people

7    to fight American forces.

8               And so, yes, I acknowledge our case is not limited

9    to corruption, but it is a vital part of our lead theory

10   here, and the defendants, in my estimation, do not have a

11   persuasive answer to it.

12              I'm happy to answer any more questions you might

13   have.

14              THE COURT:    Well, you used all your time.

15              MR. BRANSON:    Thank you, Judge Leon.

16              THE COURT:    Mr. Shanmugam, five minutes.

17              MR. SHANMUGAM:     Thank you, Judge Leon.

18              Let me start with the allegations and plaintiffs'

19   characterization of it.

20              My friend, Mr. Branson, started by saying that the

21   defendants had knowingly made payments to Jaysh al-Mahdi in

22   Iraq.   And not only is that not true, that is not what

23   plaintiffs alleged in their complaint.

24              Plaintiffs alleged transactions with the Ministry

25   of Health, not transactions with JAM.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 48 of 99

                                                                        48

1               The closest they come in their complaint to an

2    allegation involving JAM itself is in paragraph 145, where

3    they allege, based on information and belief, the defendants

4    made cash payments to Ministry of Health officials, who were

5    also members of Jaysh al-Mahdi.

6               But there's no allegation of knowledge on the part

7    of the defendants that they were transacting with JAM, much

8    less that payments of any kind, whether free goods or

9    commissions, were made to JAM.

10              And on these allegations concerning free goods and

11   commissions, I would point Your Honor to pages 21 to 22 of

12   our reply brief, where we address those threadbare

13   allegations, where we point out that plaintiffs themselves

14   allege that these free goods were generally disclosed in the

15   contracts themselves, and where we also point out that

16   plaintiffs do not have defendant-specific allegations of

17   these cash payments, whether they're labeled as commissions,

18   bribes, or otherwise.

19              And very briefly on this issue of the criminal

20   investigations.

21              It is certainly true that defendants have received

22   document requests from the Fraud Section at the Department

23   of Justice.

24              To the best of my understanding -- and I,

25   obviously, was not directly involved in this and only

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 49 of 99

                                                                        49

1    represent one of the defendant sets -- these document

2    requests involved a different time period; they involved the

3    time period from 2010 to 2018.

4               And I've also become aware that at least one of

5    the defendants has actually received a letter indicating

6    that the investigation is closed.

7               Of course, our view is that whether or not corrupt

8    payments took place during any time period is of no moment,

9    because plaintiffs' causal theory here is broader, and that

10   is true both with regard to the political question doctrine

11   and more generally.

12              Because my time is short, on the political

13   question doctrine, I just want to say one thing, which is

14   that, Mr. Branson at one point said that we didn't have

15   evidence of the government's policy both of transacting

16   itself with the Ministry of Health and of encouraging

17   defendants to do so.

18              I would point the Court particularly to our

19   Exhibits 45 and 46, which are special Inspector General

20   reports, indicating that agencies of the United States

21   Government actually contracted with two of the defendants,

22   GE and Johnson & Johnson, to deliver medical equipment to

23   the Ministry of Health during this precise relevant time

24   period from 2004 to 2008.

25              And more generally, I would point the Court to our

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 50 of 99

                                                                        50

1    Exhibits 5, 29, 44, 45, and 48 for the proposition that the

2    United States Government was encouraging defendants to

3    transact, and also it's out spending millions of dollars to

4    purchase supplies for delivery to the Ministry.

5                On the act of war exclusion --

6                THE COURT:   Let me ask you a question,

7    Mr. Shanmugam.

8                Are you aware or have you in any way found any

9    information or evidence to suggest that during the relevant

10   time frame here, the U.S. Government, in its capacity of --

11   or it's, I should say, in its policy of encouraging U.S.

12   companies to deal with the Ministry, played any role in kind

13   of like an inspector General type role, overseeing those

14   relationships and trying to determine or ferret out whether

15   or not there was any kind of corrupt practices taking place?

16               MR. SHANMUGAM:    Well, I mean, I think it's no

17   accident that I was citing the Special Inspector General

18   report --

19               THE COURT:   Oh, yes.

20               MR. SHANMUGAM:    -- which reported on some of these

21   very transactions.

22               And so certainly, I think it's fair to say that

23   the Inspector General was, of course, concerned about the

24   government's own dealings.

25               I would simply add that the government itself --

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 51 of 99

                                                                        51

1                THE COURT:   That's the government's dealings.

2                I'm wondering about if they had any role in

3    monitoring the dealings between U.S. companies; that they

4    were encouraging to deal with the Ministry for their

5    dealings.

6                MR. SHANMUGAM:    I mean, I'm not aware of any

7    monitoring, per se.

8                But I think when you couple that oversight with

9    the government's own involvement in encouraging these

10   transactions -- and that involvement was very real because,

11   of course, the United States Government was trying to stand

12   up the Iraqi healthcare system during this time period --

13   I think it is a fair inference that the government was

14   certainly attuned to what defendants were doing during this

15   time period.

16               Because my time is very short, let me just say --

17               THE COURT:   One minute.

18               MR. SHANMUGAM:    -- okay -- I'm going to say three

19   things with the Court's leave.

20               First, on the act of war exclusion, Mr. Branson

21   relied on the Yunis case.

22               I would point the Court to footnote 10 in our

23   reply brief, which addresses that case and makes clear that

24   it involved a criminal defense that turned on, essentially,

25   Geneva Convention principles, and, therefore, is inapposite

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 52 of 99

                                                                        52

1    here.

2               On the issue of proximate causation here, my

3    friend, Mr. Branson, relies primarily on the Abecassis case

4    from the Southern District of Texas.

5               That is a case that, I think, on its facts is very

6    different, because that was Iraq at a time when it was a

7    state sponsor of terrorism, and the funds at issue were

8    going into a separate fund that was being used for terrorist

9    activities.

10              And Abecassis, like almost all of the cases that

11   Mr. Branson cited at the end of his argument, pre-dated the

12   recent Circuit authority on proximate causation and the

13   involvement of an intervening sovereign entity.

14              And, of course, the relevance of the sovereign

15   entity is that, where you have the sovereign entity that

16   conceivably is performing other legitimate functions, it's

17   that fact that breaks the causal chain, regardless of the

18   degree of alleged affiliation with the terrorist group.

19              And then finally on the subject of aiding and

20   abetting liability, you know, I do think that it's important

21   to focus on the fact that that provision was included to

22   eliminate doubt in the law about whether or not providing

23   direct financial support to a terrorist entity or a

24   charitable arm of a terrorist entity would give rise to

25   liability under the statute.      There was some unclarity about

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 53 of 99

                                                                           53

1    that before Congress enacted JASTA.

2               That is a far cry from this case, where the aid

3    was provided to a governmental entity that, on plaintiffs'

4    theory, was affiliated with a terrorist entity.

5               And because of the factors that go into the

6    substantial-assistance analysis and because of the

7    state-of-mind requirement, we don't think that this case is

8    like those paradigmatic cases.

9               Thank you, Your Honor.

10              THE COURT:    Thank you very much.

11              All right.    We'll take a ten-minute recess, give

12   my court reporter a chance to stretch his fingers and relax

13   a little bit, and we'll come back and we'll hear the

14   arguments for the foreign defendants in the motion to

15   dismiss for lack of personal jurisdiction.

16              DEPUTY CLERK:     All rise.

17              (Recess from 4:13 p.m. to 4:29 p.m.)

18              DEPUTY CLERK:     All rise.   The United States

19   District Court for the District of Columbia is now in

20   session, the Honorable Richard J. Leon presiding.          God save

21   the United States and this Honorable Court.         Please be

22   seated and come to order.

23              THE COURT:    All right, Mr. Mishkin.

24              MR. MISHKIN:    Thank you, Your Honor.

25              Paul Mishkin.     And I'll be arguing the personal

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 54 of 99

                                                                        54

1    jurisdiction motion for the defendants.

2               I'll focus on the federal ATA claims which should

3    be dismissed as to the foreign defendants for lack of

4    personal jurisdiction.

5               There's no personal jurisdiction over the foreign

6    defendants, because the claims against the foreign

7    defendants are fundamentally about conduct that occurred

8    abroad.   There's no substantial connection between the U.S.

9    and the suit-related conduct that's alleged in this case.

10              The wrongdoing that's alleged against the foreign

11   defendants arises out of their dealings, of course, with the

12   Iraqi Ministry of Health, specifically contracts entered

13   into for the supply of medicines and medical equipment to

14   the Ministry, allegedly supporting a foreign militia, in

15   connection with attacks in a foreign country.

16              Everything that allegedly made the dealings

17   violate the ATA is alleged to have occurred outside of the

18   United States.

19              The contracts that are at issue, they were

20   negotiated and entered into abroad by foreign parties.

21   They're governed by foreign law, and they're subject to

22   enforcement in foreign courts.

23              And the performance was abroad, both the delivery

24   and the payment for the products.

25              Again, none of the conduct that's actually alleged

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 55 of 99

                                                                        55

1    to violate the ATA occurred in the U.S.

2               THE COURT:    Wasn't it supervised by the

3    companies --

4               MR. MISHKIN:    I --

5               THE COURT:    -- the domestic companies?

6               MR. SHANMUGAM:     There are no adequate allegations.

7               If Your Honor, by "supervision," means some sort

8    of an agency relationship, there are no adequate allegations

9    to that effect.

10              I think any suggestion of that in the complaint is

11   really just an attempt to blur corporate separateness.

12              There are no well-pleaded allegations of the type

13   of total domination and control that one would need to blur

14   those distinctions.

15              So I think if you're looking at the foreign

16   entities as separate entities, which the Court must, then

17   you have to focus on what their conduct was, and their

18   conduct has to do with these contracts which is

19   fundamentally taking place abroad.

20              THE COURT:    They're mostly suppliers, right?

21              MR. MISHKIN:    That's right.

22              Exactly, Your Honor.

23              And that's what this case is fundamentally about.

24              And because what this case is fundamentally about

25   is what took place abroad, then you're left with no

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 56 of 99

                                                                        56

1    suit-related conduct that occurred in the United States.

2               And there's really one alternative that's open to

3    plaintiffs that doesn't work either, which is, could they

4    show that the conduct was expressly aimed at the

5    United States.    That's the alternative that would be

6    available if you don't actually have suit-related conduct in

7    the U.S.

8               And they can't show that, for a variety of

9    reasons, one of which is they've pleaded something

10   completely different.

11              And I think it came up earlier that if you look

12   at, for example, paragraphs 114 and 115 of the complaint,

13   this is an economic motive.      That's what's pleaded here.

14              This is not a foreseeability test.        I think that's

15   really critical.    The Supreme Court has said that numerous

16   times:   Personal jurisdiction does not turn on

17   foreseeability.

18              And one example that we point out in our briefs

19   would be the Second Circuit's decision In Re Terrorist

20   Attacks, which, I think, is in a instructive example.

21              There you have, among other defendants, Saudi

22   princes, who are alleged to have given money to integrated,

23   charitable arms of al-Qaeda, certainly, alleged with,

24   I'm sure, plausibility, that it was completely foreseeable

25   that those funds would contribute to attacks, specifically

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 57 of 99

                                                                        57

1    in the United States.

2               That wasn't enough, because that foreseeability

3    wasn't enough.    It wasn't sufficiently alleged that the

4    Saudi princes had actually expressly aimed those

5    contributions at the U.S.      I think a fortiori there can't

6    possibly be express aiming in this case.

7               So I think, really, then, what plaintiffs are left

8    with is tangential touchpoints that they try to allege with

9    respect to the U.S.

10              And one of those is U.S. manufacturing and the

11   supposed importance of the U.S. manufacturing and the U.S.

12   origin of the goods to the conduct that's alleged here.

13              But I'd have a couple points about that,

14   Your Honor.

15              The first is that there's a big gap between the

16   way those allegations are characterized in the briefing and

17   what the complaint actually says on that.

18              If you take a look at, in particular, paragraphs

19   122 and 153, those have to do with the origin-of-goods

20   provisions.

21              The complaint is clear that these origin-of-goods

22   provisions in the contracts, they were really

23   anti-counterfeit provisions.      These were provisions about

24   where the drugs were coming from so that they could be tied

25   to a particular country, an authenticity issue.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 58 of 99

                                                                        58

1               And then if you look at 153, it's expressly

2    alleged that the prioritization by the Ministry of Health

3    was on drugs from U.S. or Europe.

4               So it's not, for example, alleged in the complaint

5    that there would have been a difference from the Ministry of

6    Health's perspective between drugs that came from the U.S.

7    versus the U.K., for example.

8               So I think that's the starting point, I think the

9    supposed importance of that touchpoint has, frankly, been

10   exaggerated.    And I think if you look at those paragraphs,

11   you'll see that it's not nearly as important as what's been

12   described.

13              But another point is -- and, again, returning to

14   something I said earlier -- none of that sourcing or that

15   manufacturing is alleged to actually give rise to liability

16   here.

17              And we talk about what is suit-related conduct --

18   and look at what the Supreme Court said in Walden; it

19   described it as the challenged conduct.

20              Look at what the Second Circuit said in Waldman,

21   specifically an ATA case, where it repeatedly described

22   suit-related conduct as the suit -- as the conduct that

23   could subject the defendants to liability under the ATA.

24   So I think they have a very large problem with that.

25              And I don't think they cite any case where you

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 59 of 99

                                                                        59

1    don't have express aiming and all of the conduct that

2    allegedly gives rise to liability happening abroad and you

3    don't otherwise obviously have some contract or business

4    dealing in the U.S. out of which all this arises,

5    I don't think we have any case where, under those

6    circumstances, the Court finds personal jurisdiction.

7               THE COURT:    So the contracts entered into by the

8    suppliers that you represent --

9               MR. MISHKIN:    That's right.

10              THE COURT:    -- that were foreign-based --

11              MR. SHANMUGAM:     Precisely, Your Honor.

12              THE COURT:    -- those contracts were with the

13   Ministry of Health?

14              If the Ministry of Health, for whatever reason,

15   didn't pay, the only entity that would have a recourse there

16   would be the foreign country, the foreign company, not the

17   domestic manufacturers; is that right?

18              MR. MISHKIN:    That's my understanding at least --

19   right.   I think, by and large, that's correct.

20              THE COURT:    And conversely, the purchase by the

21   entities you represent who were foreign-based, the purchase

22   by them of the pharmaceutical equipment or drugs, whatever,

23   that were manufactured in the United States, if there was

24   some dispute in the contract between your clients and them,

25   you would have -- no one else would have any recourse there

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 60 of 99

                                                                        60

1    other than you against them in courts in the United States,

2    right?

3                MR. MISHKIN:   That would be my -- well, it would

4    depend where those contracts are based and I'm not sure

5    I know where that would be the case.

6                But wherever those contracts would be based, there

7    would be a recourse between those two parties with respect

8    to those contracts.

9                But that, I think, is fundamentally not what this

10   case is about.    Regardless of how the drugs got to where

11   they got to, this case is fundamentally about the dealings

12   in Iraq.

13               And I think my final point on suit-related conduct

14   is really that I think Judge Boasberg, in the Sharp case we

15   cited at page 5 of our reply, I think he got it right

16   when -- and we have a variety of reasons why we don't think

17   this is suit-related conduct, but there is a way in which

18   you can take a step back and, from a common sense

19   perspective, ask, what is this case fundamentally about?

20   And that's the question that Judge Boasberg posed in that

21   case.

22               And I don't see how you could possibly answer that

23   question as saying that this case is about U.S.

24   manufacturing or about the sourcing of the goods from the

25   U.S.    That's not fundamentally what we're here talking

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 61 of 99

                                                                         61

1    about.   We're talking about dealings in Iraq.

2               And I think, for that reason, there's no

3    suit-related conduct that they've alleged that has a

4    substantial nexus to the United States.

5               THE COURT:    Well, the plaintiffs, as I understand

6    it, and they'll, I'm sure, correct me if I'm

7    misunderstanding them, are focusing on the profits that were

8    made not only by the foreign-based companies but by the

9    supplier companies from the United States for contracts with

10   the Ministry of Health that were financially advantageous to

11   those companies, both domestic and foreign.

12              And those profits were made under circumstances

13   which they claim were made possible through commissions that

14   were being paid, they would argue, illegally, and add-on

15   drugs that the manufacturer willingly gave, through the

16   supplier, for the benefit of getting the contract.          That was

17   the quid pro quo.    You want the contract, well, pay a

18   commission and put in the add-ons and you'll make the

19   profits.

20              So they're claiming that your companies, the

21   foreign-based companies, profited from those contracts, as

22   did the manufacturers who profited from them, right?           That's

23   what they're claiming.

24              MR. MISHKIN:    I think they make those allegations.

25              Our point is that that's not sufficient for

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 62 of 99

                                                                        62

1    personal jurisdiction.

2               I think a lot of that, to the extent they're

3    talking about just sort of general profits, it's got to have

4    a specific nexus obviously to the case here.

5               And the foreign defendants, to the extent they're

6    alleged to have profited off of these contracts with the

7    Iraqi Ministry of Health, that does not give rise to a

8    suit-related contact in the United States.         It doesn't

9    involve that.    That's not where the profit is allegedly

10   coming from.

11              And I think the last touchpoint that the

12   plaintiffs talk about are these processing fees paid

13   allegedly to the trade bank of Iraq on letters of credit in

14   the U.S.

15              And I think there that is just a further reach.

16   This is not something that is alleged to have been essential

17   to the transaction.

18              Certainly, the fact that processing fees were paid

19   in the U.S., that's not alleged to be essential.

20              So I think, there again, you have a very

21   tangential touchpoint.

22              And it's certainly not alleged to have been

23   improper, those particular payments.

24              THE COURT:    Who were the agents that your clients

25   were using?    Were they Iraqi-based agents?

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 63 of 99

                                                                        63

1                MR. MISHKIN:   I'm not sure I know the answer to

2    that, Your Honor.

3                But certainly, there's no allegation -- I will say

4    that there's no allegation that the foreign defendants were

5    using agents that somehow had contacts with the U.S., which

6    would be -- which I could understand why maybe that would be

7    relevant.    If you had a situation where they wanted to

8    impute the contacts of an agent to the principal.

9                But there's no allegations -- whoever the agents

10   were, and I believe they may have been Iraqi-based, whoever

11   they were, they're not alleged to have any U.S. contacts.

12               THE COURT:   Were they employees of your

13   foreign-based company?

14               MR. MISHKIN:   I'm not sure, Your Honor.

15               It's possible they were.

16               THE COURT:   Would it matter?

17               MR. MISHKIN:   I don't think it does.

18               No, that's my point, because, again, the agents

19   are not alleged -- they're not alleged that there are any

20   agents of the foreign defendants that had contacts with the

21   U.S., it doesn't matter what their capacity was, what type

22   of agents they were.     There's no alleged suit-related

23   contacts with the U.S., certainly not through any agents,

24   and, we don't think, anywhere else either.

25               THE COURT:   Well, I'm sure, Mr. Mishkin, since you

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 64 of 99

                                                                        64

1    practice law in the United States --

2               MR. MISHKIN:    Yeah.

3               THE COURT:    -- and you're well familiar with the

4    Foreign Corrupt Practices Act, right?

5               MR. MISHKIN:    Yes.

6               THE COURT:    You're, I'm sure, fully aware that

7    U.S.-based companies, on a regular basis, had to monitor and

8    evaluate its contractual relationships, when their goods are

9    sold abroad, to make sure that there aren't illegal bribes

10   being paid, in violation of the FCPA, correct?

11              MR. MISHKIN:    Sure.

12              THE COURT:    You're well aware of that.

13              So what if there were -- hypothetically, what if

14   there were evidence out there that hasn't been found yet

15   through discovery, but what if there's evidence out there

16   that the foreign-based companies -- excuse me, the companies

17   based in the United States, in setting up contracts with the

18   foreign-based companies were monitoring how the transactions

19   were being consummated with the Iraqi Ministry of Health to

20   make sure that there was no FCPA violations?

21              MR. MISHKIN:    Your Honor, I don't think that

22   affects the personal jurisdiction analysis.

23              We're not talking about personal jurisdiction

24   argument obviously made on behalf of the U.S. manufacturers.

25   We're talking about whether the foreign defendants

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 65 of 99

                                                                        65

1    themselves have suit-related conduct, sufficient contacts

2    that are suit-related conduct with the United States.

3               I think in Your Honor's hypothetical, that would

4    have to do more with the conduct by the domestic

5    manufacturers and what their insight might have been into

6    what was happening abroad.       I don't think that has anything

7    to do with the context of the foreign defendants.

8               And Walden, for example, the Supreme Court, says,

9    we're not talking about contacts created by third parties.

10   We're talking about -- and we submit, I think it's clearly

11   correct, that just because there's a corporate affiliation

12   among the defendants, it doesn't mean you disregard

13   corporate separateness.      That would be extraordinary

14   circumstances, and they haven't alleged that here.

15              So fundamentally, we have to talk about contacts

16   that are of the foreign defendants themselves.

17              And so potential contacts by domestic

18   manufacturers, contacts by Jaysh al-Mahdi allegedly aiming

19   its conduct at the United States, you see a lot of that in

20   the briefing, but that's not what's fundamentally relevant

21   here.

22              If Your Honor has no further questions, I'll

23   reserve the rest of my time for rebuttal.

24              THE COURT:    Okay.   That's fine.

25              Mr. Frederick.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 66 of 99

                                                                        66

1               MR. FREDERICK:     Thank you, Your Honor.      May it

2    please the Court.

3               The Court can exercise personal jurisdiction over

4    the foreign defendants under three distinct theories, all of

5    which have been upheld by the U.S. Supreme Court.

6               The first is the effects theory.

7               First, the defendants knowingly financed a

8    terrorist group whose attacks targeted U.S. nationals and

9    American interests.

10              Under Walden and under Calder and under other

11   cases from the D.C. Circuit, including Mwani, that targeting

12   of Americans and the financing of an organization that did

13   that targeting is sufficient to bring those activities

14   within this Court's jurisdiction.

15              Under Section 2 of JASTA, Congress made a finding

16   that it wanted courts to exercise where such targeting was

17   done directly or indirectly, for precisely the reason that

18   when U.S. nationals are targeted abroad and their attacks

19   are financed through entities, that those entities are on

20   notice that they can be brought into U.S. court and held to

21   answer for their actions.

22              That provision, which my friend says nothing about

23   in his presentation, is obviously a key indicator of what

24   the political branches wanted with respect to the operation

25   of the due-process clause in this case.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 67 of 99

                                                                        67

1               THE COURT:    Where is the targeting here, from your

2    point of view?

3               MR. FREDERICK:     The targeting here is through the

4    financing and corrupt payments that were given to Ministry

5    of Health officials under the control of Jaysh al-Mahdi and

6    Jaysh al-Mahdi's targeting of Americans.

7               And as my colleague, Mr. Branson, made clear, our

8    complaint alleges that festooned in the Ministry of Health

9    were banners indicating what those individuals in that

10   Ministry were intending to do:       Kill Americans.

11              Their purpose was to drive the United States out

12   of Iraq, and they made that perfectly clear to anyone who

13   interacted with them or did business with them.

14              That is exactly the kind of targeting that the

15   D.C. Circuit, in Mwani, said was appropriate.

16              In that case, there was a terrorist attack on the

17   Kenyon -- the American embassy in Kenya.         The Court held

18   that that was sufficient.      That case happened to have been

19   brought my Kenyan nationals.      But what the Court held was

20   that that targeting was sufficient to fall within the

21   effects test.

22              Now, the other side argues that the effects test

23   doesn't apply because suit-related conduct happened all

24   abroad.

25              But they overread the Walden case.        What Walden

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 68 of 99

                                                                        68

1    makes clear is that it is applying the Supreme Court's

2    decision in Calder, which was a libel case in which the

3    wrongful acts occurred in Florida but the effects were felt

4    in California.

5               And what you -- reading Walden and Calder

6    together, what the Supreme Court is making clear is that

7    courts have to look at the cause of action to determine what

8    conduct creates the sufficient connection between the

9    foreign defendant and the forum state or, here, the case,

10   the United States, the forum.

11              What we allege is that that targeting is part of

12   the cause of action, when that financing is done directly or

13   indirectly, and that Congress made a judgment that it

14   intended for foreign defendants to be brought to answer for

15   those actions in the United States.

16              THE COURT:    So what's your basis to believe these

17   foreign-based companies knew the targeting was going on?

18              MR. FREDERICK:     There are a lot of allegations in

19   the complaint, and let me address them:

20              First, the defendants knowingly financed a group

21   whose mission was to target the United States.          That's

22   complaint paragraphs 13, 14.

23              The purpose of the attacks was to induce the

24   United States to leave Iraq.

25              So the targeting was intended to change U.S.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 69 of 99

                                                                        69

1    foreign policy.    That's paragraphs 13, 48, 333, and 345.

2               Importantly, the defendants structured their

3    transactions to send resources directly to Jaysh al-Mahdi.

4    That's paragraphs 3 to 7, and 165 to 179.

5               And they did so knowingly that JAM controlled the

6    Ministry of Health.     That's paragraphs 180 to -87 and 333 to

7    -54.

8               THE COURT:    Which defendants did this?

9               MR. FREDERICK:     All of them did.

10              We go through, in elaborate detail -- and I can go

11   through the specific allegations of each one of the foreign

12   defendants and describe their actions.

13              But we break out by paragraph what each of the

14   defendants knew and did.      And I can go through those

15   paragraph citations, if that's helpful to Your Honor.

16              THE COURT:    That's not necessary.

17              And what's the connection between what they did

18   and what the domestic companies did?

19              MR. FREDERICK:     So under our first theory under

20   the effects theory, there does not have to be a connection.

21   Their targeting of U.S. nationals and U.S. assets abroad is

22   sufficient to come within the effects test under Calder and

23   under Walden.

24              If you don't agree with that, our second and third

25   theories go to purposeful availment.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 70 of 99

                                                                           70

1               This is the old Burger King test, where the Court

2    made clear that the conduct has to -- the test for that is

3    whether or not the contacts are sufficient for the defendant

4    to have purposely availed himself of the benefits and

5    protections of law.

6               And that's where the contacts have to have a

7    "substantial connection" with the forum.

8               A claim arises under or relates to the actions

9    connecting the defendants to the U.S. forum.         That's the

10   test.

11              What they said repeatedly in their presentation

12   today is that it is "suit-related conduct."         But they don't

13   cite anything from the Supreme Court under the purposeful

14   availment cases that indicate that it has to be all

15   suit-related conduct, and that cannot be the right answer.

16              Why?   In Burger King itself, the wrongful conduct

17   was the payment by the Michigan franchisee of Burger King

18   who didn't make his payment.      He was in Michigan.      The suit

19   by Burger King was brought in Florida.

20              The Supreme Court held that he -- the franchisee

21   had purposely availed himself of Florida law and a Florida

22   forum, even though his wrongful conduct occurred outside the

23   forum, because his contacts had a sufficient connection to

24   the forum state.

25              Let me outline for you what the various

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 71 of 99

                                                                        71

1    connections were that these defendants had.

2                First, each defendant affiliated with at least one

3    U.S. manufacturer so that it could sell U.S.-made drugs or

4    devices to Kimadia.     That's our complaint, paragraph 122,

5    and paragraphs 156 to 157.

6                Second, each defendant worked closely with

7    U.S.-based personnel to fill those orders.         That's in the

8    same paragraphs.

9                Third, each defendant procured critical paperwork

10   from the United States, like FDA certification and export

11   licenses.    That's paragraphs 152 to -56.

12               Each defendant certified at least once that it was

13   sourcing goods from the United States.        And that was

14   material to these defendants.       And it was material to Jaysh

15   al-Mahdi and the Ministry of Health, because U.S. labeling

16   increased the value of these goods on the black market.

17   That's paragraphs 122, 153, and we explain in opposition

18   brief 13, 14 how those allegations apply.

19               Now, FDA approval was critically important to

20   Kimadia, because it enabled the defendants to extract higher

21   profits on their corrupt sales.

22               So your questions to my friend about the profits

23   driving this, the profits were driven by the fact that these

24   were U.S. certified by the FDA drugs, and those increased

25   the street value on the black market.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 72 of 99

                                                                           72

1               So when they packaged them specially so that there

2    would be some chunk of drugs or cash money that would not go

3    into the hands of the Ministry of Health at all but directly

4    to the Jaysh al-Mahdi operatives who control the Ministry of

5    Health, that had incredible value for Jaysh al-Mahdi as a

6    terrorist organization.

7               And the defendants knew or should have known that

8    when they were making those transactions, they were

9    connecting all of their activity with their U.S. affiliates

10   from the United States, all the way through to the

11   disbursement of these corrupt transactions in Iraq itself.

12              I can go through the individual defendants:

13   AstraZeneca, complaint allegations 201 to 207 and 204.             They

14   actually crossed out the "U.K." in one of their contracts

15   and put "U.S." before they finished the -- consummated the

16   goods being sold in Iraq, to ensure that the Iraqis believed

17   that this was a U.S.-sourced good.

18              GE, we have allegations at 233 to -42.

19              Johnson & Johnson, paragraphs 272 to 277.

20              Pfizer, 296 to 306.

21              Roche, 322 to 330.

22              And the general cooperation that is described

23   between the manufacturers and the suppliers is surely

24   sufficient to give rise to the prima-facie case standard of

25   establishing the requisite connections for

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 73 of 99

                                                                        73

1    personnel-jurisdiction purposes.

2                Now, these defendants, the foreign defendants also

3    certified the U.S. origin of these goods to Kimadia in their

4    contracts.    And for each of the defendants, we've gone

5    through and we've given an example, such as we've been able

6    to do through our investigation thus far.

7                They do not address, in their presentation today,

8    the other theory of purposeful availment, and that concerns

9    the letters of credit.     And I'd like to touch on that

10   briefly, because that is an independent ground on which the

11   Court can exercise personal jurisdiction.

12               The defendants purposely avail themselves of the

13   United States by financing letters of credit through the

14   New York banking system.

15               It's well-settled that financing such transactions

16   in New York correspondent banks can give rise to minimum

17   contacts.    The Licci case from the Second Circuit so held,

18   as did Al Rushaid.

19               Now, these letters of credit were material to the

20   defendants' corrupt transactions.

21               Why?   The defendants did not want to sell to

22   untrustworthy terrorist-controlled counterparty unless

23   payment was certain.     And the only way to ensure that they

24   would have -- be paid was to do it through a letter of

25   credit.

                          WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 74 of 99

                                                                          74

1               The letter of credit was so important that they

2    actually paid the Ministry of Health, through Kimadia's,

3    charges to establish a correspondent bank relationship.            And

4    those payments, which we believe on information and belief

5    occurred in New York, were done to facilitate the flow of

6    the money from Iraq, through the New York banking system,

7    and to the various defendants that we have sued in this

8    case.

9               Causation is not an element for personal

10   jurisdiction under an ATA claim.

11              THE COURT:    So you're saying that the

12   foreign-based companies, the suppliers, did not compensate

13   the manufacturers for the goods that they were selling to

14   the Ministry of Health until they got paid themselves from

15   the Ministry of Health from the first instance?

16              MR. FREDERICK:     Your Honor, we don't know how the

17   money flowed directly.

18              I think that under -- if you're to surmise that,

19   you would be going outside the allegations of the complaint.

20              THE COURT:    Right.

21              MR. FREDERICK:     What we believe happened is as

22   follows:

23              When the foreign suppliers contracted to sell

24   these goods to the Iraq Ministry of Health, the money flowed

25   from Iraq through their trade bank of Iraq correspondent

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 75 of 99

                                                                        75

1    account in New York and the correspondent account of the

2    foreign defendant in New York, and that's how the money

3    flowed.

4               How the affiliated companies paid themselves for

5    these goods is something that we hope that we will be

6    permitted through discovery to ascertain.

7               But that should not affect the minimum-contacts

8    test, because the foreign banks -- sorry, the foreign

9    defendants here clearly had sufficient contacts, both

10   through their own interactions with their U.S. affiliates,

11   their use of the New York banking system, their need to have

12   U.S.-based-and-sourced drugs, their certification that they

13   had complied with various U.S. laws in order to achieve

14   that, in order to increase the street value of their product

15   and thereby drive their profits up.

16              That's all sufficient under Supreme Court

17   precedent for you to exercise personal jurisdiction over

18   these foreign defendants.

19              Unless the Court has anything more, we'll rest on

20   the briefs.

21              THE COURT:    Okay.   Thank you very much.

22              Mr. Mishkin, you've got 15 minutes, if you want to

23   use it.

24              MR. MISHKIN:    Thank you, Your Honor.

25              Let me just start with the test.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 76 of 99

                                                                        76

1                It was just said that we're ignoring the test.

2    Walden, the most recent pronouncement on this, says that the

3    suit-related conduct has to have a substantial connection to

4    the form.    That is the most authoritative test that I think

5    we have.

6                My colleague spent a lot of time talking about

7    knowledge allegations, and I want to address those briefly.

8                We don't at all think it's the case, and I think

9    Your Honor will see this going through the knowledge

10   allegations, that there are any individualized,

11   particularized allegations of knowledge on a

12   defendant-by-defendant basis.       These are boilerplate,

13   repetitive allegations.      So we absolutely don't agree with

14   that.

15               And we certainly don't think that there are

16   sufficient allegations of knowledge, for example, with

17   respect to the domestic manufacturers.        So we dispute all

18   that.

19               But, more fundamentally, for purposes of personal

20   jurisdiction, knowledge isn't enough.

21               It's not a foreseeability test.       We heard about

22   effects, we heard about structuring payments that defendants

23   should have recognized would have ended up contributing to

24   attacks.    We dispute all that.     But that's not what the test

25   is about with respect to personal jurisdiction.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 77 of 99

                                                                         77

1               And we heard cases like the Mwani case cited.

2    This is Osama bin Laden attacking a U.S. Embassy.          That's

3    the analogy they're trying to draw here.         It couldn't be

4    further from -- it couldn't be less appropriate.

5               In order to have purposeful direction here,

6    plaintiffs would have Your Honor believe that defendants

7    were intending, with their contributions, to have impacted

8    the United States, and that there was some alignment with

9    the terrorist motives.     That is absolutely not what's

10   alleged, and it's just patently, we think, implausible that

11   that's what happened.

12              The Burger King case and this idea that it's

13   all right if you have contacts that are outside of the

14   United States, that that could still give rise to

15   jurisdiction:

16              Only in very specific circumstances, either if

17   it's expressly aimed, which we've talked about is not the

18   case here; or if you have a contract that's actually based

19   in the forum, like was the case in Burger King, and you have

20   a dispute that arises out of it, that's a completely

21   different thing.    We don't have any contracts that the

22   foreign defendants are privy to that are in the

23   United States.    So cases involving informed contracts have

24   absolutely no relevance.

25              So if you take those aside, plaintiffs have

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 78 of 99

                                                                           78

1    absolutely no case of which I'm aware in which there's no

2    express aiming at the U.S. and there's conduct that is not

3    alleged actually to give rise to liability or that the

4    conduct that's actually alleged to give rise to liability is

5    all happening outside the United States and, nevertheless,

6    there's jurisdiction.     There's not a single day that fits

7    that fact pattern.

8               Let me talk about the affiliates briefly.

9               Plaintiffs make a big deal about that.         They talk

10   about arrangements in contracts.

11              They're describing a standard relationship between

12   a supplier and a manufacturer.       And they're saying, well,

13   because they're affiliated, we should look at that

14   differently here.    That's not the law, that's not the way

15   that that should work.

16              I think, Your Honor, the last point I think I want

17   to make is about the letters of credit and comparisons to

18   cases like the Licci case or bank cases where the alleged

19   violation, for example, the ATA, is the actual transmitting

20   of funds in the United States.

21              That's what Licci is about, where the actual

22   instrument of the alleged wrongdoing is happening in the

23   United States.    That is not at all what's happening here.

24   The letters of credit -- this is removed from the actual

25   payments that are alleged to have gone to the Ministry and

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 79 of 99

                                                                         79

1    ultimately to Jaysh al-Mahdi.

2               And in terms of the general importance of letters

3    of credit, our point is that the processing fees, the fact

4    that it's alleged that they were paid in the U.S. -- and

5    I'll say, by the way, there's a sort of -- there's a big

6    speculative leap that's being made, the Court can review

7    paragraph 126 to see what the allegations are that's leading

8    to this supposed inference that all the letter-of-credit

9    processing fees were paid in the U.S., I don't think the

10   Court needs to indulge the speculative inferences that are

11   there.

12              But more fundamentally, it's not alleged why those

13   payments needed to take place in the U.S.         If you actually

14   look at the -- where the payments for the actual goods were

15   made, the contracts that we've submitted show that they were

16   always outside of the United States.

17              There were correspondent bank accounts used, for

18   example, in the U.K.

19              There's no allegation as to why the processing

20   fees on these letters of credit would have necessarily had

21   to be in the United States, and so that's why it's such an

22   important piece of this.

23              And I also mentioned on the contracts, it was

24   mentioned that the contracts, in one instance, provided that

25   the "U.K." was crossed out and "U.S." was written in.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 80 of 99

                                                                        80

1    All right.   But the majority of the contracts that we've

2    submitted showed that it was a non-U.S. source.

3               And our point is just, it's not that there weren't

4    U.S. drugs sometimes supplied.       It's that it doesn't have

5    nearly the importance that plaintiffs are placing on it.

6    And you can see that from the paragraphs that I mentioned

7    before, 122 and 153.     You can see that from the contracts

8    that we submitted with our motion.       It's the case, as we've

9    demonstrated, that routinely, these drugs were coming from

10   other places.

11              And I think I would just leave Your Honor, again,

12   with Judge Boasberg's observation:       What is this case

13   fundamentally about?     Fundamentally, this is not about

14   manufacturing or payment of processing fees on letters of

15   credit in the U.S.     This case is fundamentally about

16   dealings in Iraq.    And for that reason, there's no personal

17   jurisdiction over the foreign defendants.

18              Thank you, Your Honor.

19              THE COURT:    Mr. Frederick, come back up.

20              If the Court were to agree that there wasn't

21   personal jurisdiction over the --

22              MR. FREDERICK:     I'm sorry.    I couldn't --

23              THE COURT:    If the Court were to agree that there

24   was no personal jurisdiction over the foreign-based

25   companies, where would that leave you?

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 81 of 99

                                                                        81

1                MR. FREDERICK:    It would have a pretty significant

2    effect on the case.

3                And the reason is that, although there are U.S.

4    affiliates of foreign defendants that have moved for lack of

5    personal jurisdiction, what we believe is going to happen is

6    that the U.S. companies are going to say, hands up, we

7    didn't know, blind eye, all we were doing was providing

8    goods to these foreign defendants, who are no longer in the

9    suit.

10               And the worst and the most culpable of the conduct

11   occurred by the foreign defendants.        Just because they

12   structured their transactions so that they could interface

13   with their U.S. affiliates and then to create a personal

14   jurisdiction conundrum so that they can escape liability is

15   exactly why Congress passed JASTA Section 2(6), to say that

16   whether there is direct or indirect financing, those people

17   involved in that indirect financing are going to be held to

18   account.

19               So we would urge you very strenuously, Your Honor,

20   not to grant the foreign defendants, because it would have

21   quite a substantial effect on the case.

22               THE COURT:   But it still wouldn't be the end of

23   the case?

24               MR. FREDERICK:    It would not be the end of the

25   case.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 82 of 99

                                                                        82

1               But it would take away and it would really create

2    a distortive effect, because to the extent that there are

3    U.S. companies, what we'd end up having to prove is that the

4    U.S. companies who are manufacturing the goods were involved

5    in those foreign interactions.

6               But the best evidence, we believe, is going to

7    come from some of the foreign defendants, who were purposely

8    availing themselves of the benefits of a U.S. forum in the

9    various ways that I described in my presentation, both

10   through using U.S.-sourced goods, using the New York banking

11   system, and having -- and through their series of affiliated

12   relationships.

13              At the very least, Your Honor, if you were to

14   think that my argument had not persuaded you to keep the

15   foreign defendants in, at the very least, we should be

16   allowed to have jurisdictional discovery so that we can

17   ensure that the contacts that we believe and we've alleged

18   in good faith occurred and that the purposeful availment of

19   the foreign defendants with the United States forum can be

20   uncovered in a jurisdictional discovery process.

21              THE COURT:    All right.

22              Thank you, sir.

23              MR. FREDERICK:     Thank you, Your Honor.

24              MR. MISHKIN:    Your Honor, may I address that

25   briefly?

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 83 of 99

                                                                        83

1                THE COURT:   Sure.

2                MR. MISHKIN:   Very briefly.

3                With respect to JASTA and its purpose, the Livnat

4    case makes clear that congressional purpose doesn't, of

5    course, overrule constitutional limitation, so I would point

6    that out.

7                With respect to the discovery, Your Honor,

8    briefly, we don't think that discovery is going to be

9    helpful here.

10               I would cite, among other cases, Judge Moss's

11   decision in Triple Up.

12               Plaintiffs are not entitled to discovery just in

13   case it might turn something up.       It has to be tied to their

14   actual allegations.

15               No amount of discovery is going to change what

16   this case is fundamentally about.       No amount of discovery is

17   going to change the fact that it's not alleged that

18   plaintiffs -- that defendants were trying to impact the

19   United States.

20               And so I think they're not entitled to discovery

21   just for the sake of it.      It has to be tailored to actual

22   allegations they've made.

23               And nothing -- our arguments are based on the

24   fundamental nature of the allegations, not about factual

25   questions that could be resolved through discovery.

                         WilliamPZaremba@gmail.com
     Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 84 of 99

                                                                        84

1               Thank you, Your Honor.

2               THE COURT:    Well, thank you, Counsel.       You've

3    given me a lot to think about and 300-something pages of

4    briefs to study further, and lots and lots of footnotes.

5               And I can't give you a specific date when you'll

6    get an opinion.    I mean, I don't know when that'll be.

7               Fortunately or unfortunately, I do have some other

8    things on my plate right now that I have to deal with on a

9    time-sensitive basis.

10              So I'll do my best to get you a ruling in the near

11   future, but, like I said, I can't guarantee what the exact

12   date of that will be.

13              But thank you for your hard work and your very

14   fine arguments.    It's always a good experience for this

15   Court anyway to have high quality briefs and high quality

16   arguments.   It really makes a big difference.        So

17   congratulations to all of you.

18              We'll stand in recess.

19              DEPUTY CLERK:     All rise.

20              This Honorable Court will stand in recess until

21   the return of court.

22              (Proceedings concluded at 5:08 p.m.)

23

24

25

                         WilliamPZaremba@gmail.com
Case 1:17-cv-02136-RJL Document 123 Filed 11/08/19 Page 85 of 99

                                                                   85

                      C E R T I F I C A T E
                 I, William P. Zaremba, RMR, CRR, certify that
the foregoing is a correct transcript from the record of
proceedings in the above-titled matter.




Date: November 6, 2019_____       /S/__William P. Zaremba______
                                  William P. Zaremba, RMR, CRR




                    WilliamPZaremba@gmail.com
                                                                                                                               86

        Case 1:17-cv-02136-RJL
                    13 [3] 68/22 69/1 Document
                                      71/18 330 [1]123
                                                    72/21Filed 11/08/19
                                                                  ability [1]Page
                                                                              38/22 86 of 99
                                                                                           actually [19]                11/5
                         132 [1] 12/12             333 [3] 3/13 69/1 69/6    able [1] 73/5               22/19 25/21 31/22
DEPUTY CLERK: [4]
                         14 [2] 68/22 71/18        345 [1] 69/1              about [60] 11/1 11/14       34/13 39/6 49/5 49/21
4/1 53/15 53/17 84/18
                         145 [1] 48/2              3530 [1] 1/22              18/3 19/9 20/3 26/22       54/25 56/6 57/4 57/17
MR. BELLINGER: [1]
                         15 [1] 75/22              354-3249 [1] 3/14          31/4 32/1 32/3 33/13       58/15 72/14 74/2 77/18
5/17
                         15,000 [1] 36/23          373-3093 [1] 2/9           38/4 38/15 38/15 38/16     78/3 78/4 79/13
MR. BRANSON: [39]
25/16 25/19 25/23 26/9   152 [1] 71/11             3:10 [1] 1/6               41/1 41/3 41/25 45/24     add [3] 50/25 61/14
26/12 26/16 29/10        153 [4] 57/19 58/1                                   50/23 51/2 52/22 52/25     61/18
                          71/17 80/7               4                          54/7 55/23 55/24 57/13    add-on [1] 61/14
29/18 30/4 30/6 30/10
                         156 [1] 71/5              400 [1] 1/16               57/23 58/17 60/10         add-ons [1] 61/18
30/15 30/19 30/25
                         157 [1] 71/5              42 [1] 72/18               60/11 60/19 60/23         address [8] 7/22 19/10
31/11 31/18 31/22
                         1615 [1] 1/16             4292 [1] 3/4               60/24 61/1 61/1 62/3       34/8 48/12 68/19 73/7
31/24 32/2 32/9 32/13
                         165 [1] 69/4              434-5121 [1] 2/12          62/12 64/23 64/25 65/9     76/7 82/24
32/17 32/22 33/4 35/12
                         17-2136 [2] 1/4 4/8       44 [1] 50/1                65/10 65/15 66/22         addresses [1] 51/23
36/6 36/15 37/18 38/5
                         179 [2] 12/5 69/4         45 [3] 6/2 49/19 50/1      71/22 76/6 76/21 76/22    adequate [2] 55/6 55/8
38/7 39/4 39/10 39/19
                         18 U.S.C [1] 13/13        45 minutes [1] 6/3         76/25 77/17 78/8 78/9     adjudicate [1] 34/15
40/4 41/3 43/21 44/6
                         180 [1] 69/6              450 [1] 3/3                78/10 78/17 78/21         admitted [1] 40/9
45/6 47/14
                         183 [2] 40/13 41/1        450-4292 [1] 3/4           80/13 80/13 80/15         adopting [1] 34/14
MR. FREDERICK: [12]
                         186 [2] 29/14 40/13       46 [1] 49/19               83/16 83/24 84/3          advantageous [1]
 4/12 65/25 67/2 68/17
                         1875 [1] 2/18             48 [2] 50/1 69/1          above [1] 85/4              61/10
69/8 69/18 74/15 74/20
                         1920 [1] 1/21             4:13 [1] 53/17            above-titled [1] 85/4      affect [1] 75/7
80/21 80/25 81/23
                         1992 [2] 19/25 44/16      4:29 [1] 53/17            abroad [11] 54/8 54/20     affects [1] 64/22
82/22
                                                                              54/23 55/19 55/25 59/2    affiliated [7] 15/8 15/14
MR. JOHNSON: [1]         2                         5                          64/9 65/6 66/18 67/24      53/4 71/2 75/4 78/13
5/20                                               50 [1] 44/4
                        20 [1] 4/18                                           69/21                      82/11
MR. MANNING: [1]                                   5121 [1] 2/12
                        20001 [3] 2/22 3/8 3/14                              absence [1] 23/7           affiliates [6] 6/10 72/9
5/5                                                5312 [1] 2/23
                        20005 [1] 2/12                                       absolutely [4] 76/13        75/10 78/8 81/4 81/13
MR. MISHKIN: [19]                                  535 [1] 1/21
                        20006 [3] 2/4 2/8 2/18                                77/9 77/24 78/1           affiliation [2] 52/18
5/1 5/9 53/23 55/3                                 54 [1] 69/7
                        2001 [2] 2/4 2/8                                     accident [1] 50/17          65/11
55/20 59/8 59/17 60/2                              56 [1] 71/11
                        20036 [2] 1/17 1/22                                  accompanying [1]           Afghanistan [1] 44/21
61/23 62/25 63/13                                  5:08 [1] 84/22
                        2004 [2] 38/10 49/24                                  19/3                      after [4] 14/21 37/25
63/16 64/1 64/4 64/10
                        2005 [2] 36/10 38/2                                  account [3] 75/1 75/1       38/11 44/20
64/20 75/23 82/23 83/1
                        2007 [2] 37/11 37/19       6                          81/18                     afternoon [9] 4/7 4/7
MR. SHANMUGAM:                                     60,000-member-strong
                        2008 [5] 36/11 37/25                                 accounts [2] 27/3           4/23 5/2 5/6 5/10 5/14
[26] 4/22 6/5 7/10 8/3   38/2 38/11 49/24           [1] 6/25                  79/17                      25/17 25/19
9/11 9/17 10/1 10/24                               601 [1] 3/8
                        201 [1] 72/13                                        achieve [1] 75/13          again [17] 9/5 10/12
11/4 12/17 16/13 16/15                             629-3530 [1] 1/22
                        2010 [1] 49/3                                        acknowledge [3] 16/5        13/3 15/18 19/10 19/16
17/25 19/24 20/5 20/8                              6511 [1] 3/13
                        2013 [1] 38/10                                        16/19 47/8                 19/17 19/21 20/24
22/23 25/7 25/10 47/16                             6599 [1] 3/9
                        2018 [4] 43/3 44/17                                  acknowledged [1]            24/16 32/18 46/18
50/15 50/19 51/5 51/17                             6610 [1] 2/19
                         45/1 49/3                                            38/18                      54/25 58/13 62/20
55/5 59/10                                         662-5312 [1] 2/23
                        2019 [2] 1/5 85/7                                    act [38] 6/18 7/8 7/17      63/18 80/11
MS. BRINKMAN: [1]                                  663-6610 [1] 2/19
                        202 [8] 1/17 1/22 2/5                                 8/1 8/7 8/19 13/7 13/13   against [12] 8/20 8/21
5/13
                         2/12 2/19 2/23 3/9 3/14                              13/14 13/22 13/25          14/21 17/8 29/10 33/21
THE COURT: [100]
                        204 [1] 72/13
                                                   7
                                                                              15/22 15/25 16/23          43/20 43/25 45/25 54/6
'                       207 [1] 72/13              725 [1] 2/11               17/16 18/4 18/19 19/7      54/10 60/1
                        21 [1] 48/11               7300 [1] 2/5               19/12 19/17 19/23 20/1    agencies [1] 49/20
'07 [3] 37/18 38/5 38/5                            753 [1] 29/7
                        212 [3] 2/9 3/4 22/3                                  23/16 24/8 24/19 40/20    agency [1] 55/8
-                       213 [1] 22/4               7951 [1] 1/17              41/3 41/21 43/1 43/3      agent [1] 63/8
-42 [1] 72/18           2136 [2] 1/4 4/8           8                          43/3 44/2 44/12 44/16     agents [14] 28/15
-54 [1] 69/7            22 [1] 48/11                                          44/25 50/5 51/20 64/4      39/22 39/25 40/3 40/10
                        223-7300 [1] 2/5           850 [1] 2/21              acting [1] 43/15            40/11 62/24 62/25 63/5
-56 [1]  71/11                                     86 [1] 35/23
-87 [1] 69/6            233 [1] 72/18                                        action [5] 4/8 33/20        63/9 63/18 63/20 63/22
                        2331 [1] 13/13             87 [1] 69/6                34/5 68/7 68/12            63/23
/                       26 [1] 44/25               88 [1] 35/23              actions [4] 66/21 68/15    agoldsmith [1] 1/19
/S [1] 85/7             272 [1] 72/19              9                          69/12 70/8                agree [4] 69/24 76/13
                        277 [1] 72/19                                        active [1] 19/4             80/20 80/23
1                       29 [1] 50/1                942-6599 [1] 3/9
                                                                             activities [3] 14/13       agreement [1] 40/9
10 [1] 51/22            296 [1] 72/20              A                          52/9 66/13                aid [2] 24/2 53/2
10017 [1] 3/4                                                                activity [2] 17/4 72/9     aided [1] 3/16
                        3                          abdicate [1] 33/15
                                                                             actor [1] 36/19            aiding [14] 7/14 7/19
104 [1] 36/10                                      abducted [1] 42/12
114 [2] 22/3 56/12      30 [1] 1/5                                           actors [2] 8/20 8/21        21/19 22/21 22/25 23/1
                        300-something [1]          Abecassis [6] 38/15
115 [1] 56/12                                       38/15 46/15 46/24 52/3   acts [12] 6/19 13/19        23/11 23/13 25/2 25/4
116 [1] 22/3             84/3                                                 15/20 15/21 17/17          45/10 45/14 45/21
                        306 [1] 72/20               52/10
12 [1]  13/5                                                                  17/19 19/14 19/18          52/19
                        3093 [1] 2/9               abetting [14] 7/14 7/19
122 [4] 57/19 71/4                                                            19/20 23/2 44/1 68/3      aiding-and-abetting [4]
                        322 [1] 72/21               21/19 22/21 22/25 23/1
 71/17 80/7                                         23/11 23/13 25/2 25/5    actual [7] 29/6 78/19        22/21 22/25 23/1 23/11
126 [1] 79/7            3249 [1] 3/14                                         78/21 78/24 79/14         aimed [3] 56/4 57/4
                        326-7951 [1] 1/17           45/10 45/15 45/21
12th [1]  2/11                                                                83/14 83/21                77/17
                                                    52/20
                                                                                                                            87


A       Case 1:17-cv-02136-RJL
                    83/24      Document  123
                                   6/18 7/8      Filed
                                            8/7 8/19    11/08/19
                                                     17/16 arises [4]Page
                                                                      54/11 87
                                                                            59/4of 99
                                                                                    authoritatively [1]                   33/9
                          allege [12] 10/5 25/24     19/17 20/1 40/20 43/1 70/8 77/20                 authority [3] 23/12
aiming [4] 57/6 59/1
                           26/18 26/22 36/9 39/14    44/25                  arm [2] 9/16 52/24         29/13 52/12
 65/18 78/2
                           40/2 40/14 48/3 48/14    any [30] 10/23 13/14    armed [22] 6/12 6/20      authorization [1] 17/23
al [57] 1/3 1/6 4/8 4/9
                           57/8 68/11                13/16 13/24 14/10       7/1 13/15 13/23 13/24    authorized [3] 23/2
 12/2 14/9 14/9 14/16
                          alleged [46] 25/21         16/25 21/23 29/6 31/8 14/1 14/3 14/6 15/12        24/19 39/18
 25/25 26/6 26/24 27/10
                           27/11 29/2 29/4 29/17     32/8 33/1 44/9 47/12    16/23 16/24 16/24        authorizing [1] 37/3
 27/24 28/2 28/3 28/7
                           35/5 37/23 38/2 38/9      48/8 49/8 50/8 50/8     17/12 17/18 18/8 18/12   avail [1] 73/12
 28/13 28/18 28/20
                           39/21 40/24 46/8 47/23    50/12 50/15 51/2 51/6 18/19 18/21 19/2 19/21     available [1] 56/6
 32/24 34/9 35/22 36/3
                           47/24 52/18 54/9 54/10    55/10 58/25 59/5 59/25 44/2                      availed [2] 70/4 70/21
 36/11 36/24 37/5 37/22
                           54/17 54/25 56/22         63/11 63/19 63/23      arms [1] 56/23            availing [1] 82/8
 37/25 40/15 40/17
                           56/23 57/3 57/12 58/2     76/10 77/21            army [5] 7/2 12/2 14/9    availment [4] 69/25
 41/25 42/3 42/3 42/11
                           58/4 58/15 61/3 62/6     anybody [1] 35/18        26/6 28/21                70/14 73/8 82/18
 42/20 42/21 42/24
                           62/16 62/19 62/22        anyone [1] 67/12        ARNOLD [2] 3/7 5/18       Ave [1] 3/8
 43/15 44/15 44/18
                           63/11 63/19 63/19        anything [5] 21/5 29/2 around [1] 28/8            Avenue [3] 2/18 3/3
 44/23 44/24 45/12 46/8
                           63/22 65/14 77/10 78/3    65/6 70/13 75/19       arrangements [2]           3/13
 46/24 47/21 48/5 56/23
                           78/4 78/18 78/22 78/25   anyway [1] 84/15         12/15 78/10              avoid [1] 11/19
 65/18 67/5 67/6 69/3
                           79/4 79/12 82/17 83/17   anywhere [1] 63/24      arrested [2] 36/18        await [1] 19/8
 71/15 72/4 72/5 73/18
 79/1                     allegedly [9] 22/5        apks.com [1] 3/9         36/21                    aware [13] 7/17 29/9
                           33/14 34/11 54/14        apparatus [1] 36/12     as [70] 4/20 4/20 4/20     29/11 31/8 33/18 40/3
al-Mahdi [33] 12/2 14/9
                           54/16 59/2 62/9 62/13    Appeals' [1] 7/13        7/2 9/2 11/11 13/1        40/9 49/4 50/8 51/6
 14/9 25/25 26/24 27/10
                           65/18                    APPEARANCES [3]          13/15 13/19 14/9 14/12    64/6 64/12 78/1
 27/24 28/3 28/7 28/18
 28/20 32/24 35/22 36/3   alleges [1] 67/8           1/12 2/1 3/1            14/13 14/18 15/3 15/4    away [3] 4/20 34/3
 36/11 36/24 37/5 37/22   alleging [1] 31/10        applied [1] 33/19        15/7 15/16 16/4 16/7      82/1
 37/25 42/3 42/11 42/21   allowed [1] 82/16         applies [2] 10/20 44/2 16/7 16/22 17/24 18/1
                          almost [2] 18/16 52/10    apply [7] 8/9 8/17       18/19 18/21 18/23 23/6   B
 42/24 43/15 47/21 48/5
                          already [1] 5/25           34/20 43/13 43/21       23/14 24/6 24/10 24/17   back [7] 11/6 20/4
 65/18 67/5 69/3 71/15
                          also [14] 4/18 5/21        67/23 71/18             24/21 26/5 28/18 28/19   24/24 45/1 53/13 60/18
 72/4 72/5 79/1
                           22/13 23/19 23/23        applying [2] 33/16 68/1 28/20 28/24 29/3 29/22    80/19
al-Mahdi's [3] 14/16
                           34/24 40/13 43/2 48/5    approach [1] 4/10        29/22 33/15 35/2 35/25   bad [3] 35/16 42/19
 40/15 67/6
                           48/15 49/4 50/3 73/2     appropriate [2] 67/15 36/9 37/9 38/2 39/21        43/25
al-Qaeda [7] 41/25
                           79/23                     77/4                    40/12 43/15 45/9 45/21   Baghdad [2] 26/5 28/8
 42/3 42/20 44/15 44/18
                          alternative [2] 56/2      approval [1] 71/19       46/21 48/17 54/3 55/16   Baker [1] 11/6
 44/24 56/23
                           56/5                     approximately [2] 4/18 58/11 58/11 58/19          balance [2] 9/24 19/17
al-Sadr [2] 26/6 28/13
                          although [1] 81/3          12/23                   58/22 58/22 60/23 61/5   Bananas [1] 46/16
al-Sadr's [1] 40/17
                          always [2] 79/16 84/14    are [66] 4/15 4/18 7/10 61/21 67/7 72/5 73/5      bank [6] 38/23 62/13
Al-Tamimi [1] 34/9                                                                                    74/3 74/25 78/18 79/17
                          am [1] 33/18               8/15 10/16 11/9 11/10 73/18 74/21 79/19 80/8
alignment [1] 77/8
                          ambulances [3] 28/7        12/23 13/23 15/20      ascertain [1] 75/6        banking [4] 73/14 74/6
all [56] 4/2 4/22 5/24                                                                                75/11 82/10
                           37/15 42/7                17/22 19/6 20/14 24/21 aside [1] 77/25
 7/15 8/2 12/21 13/5
                          amended [1] 15/25          27/12 27/14 29/3 31/8 ask [2] 50/6 60/19         banks [3] 45/25 73/16
 13/8 14/5 14/21 17/2
                          amendment [1] 16/4         32/17 33/6 33/12 39/13 asking [1] 33/12          75/8
 18/23 20/21 24/7 25/23
                          America [1] 28/13          43/10 44/11 44/18      aspects [1] 14/16         banners [1] 67/9
 26/16 28/24 31/21
                          American [8] 6/12 6/23     49/19 50/8 54/7 54/19 assets [2] 12/2 69/21      base [1] 44/20
 34/19 34/20 40/5 41/24
                           28/9 39/13 42/19 47/7     55/6 55/8 55/12 56/22 assistance [8] 9/7 23/5    based [23] 39/15 40/22
 42/22 43/16 43/25
                           66/9 67/17                57/7 57/16 60/4 61/7    23/16 24/1 24/9 45/10    48/3 59/10 59/21 60/4
 44/19 46/1 46/5 47/14
                          Americans [3] 66/12        62/12 63/19 63/19 64/8 45/16 53/6                60/6 61/8 61/21 62/25
 52/10 53/11 53/16
                           67/6 67/10                65/2 65/16 66/18 66/19 assisted [1] 24/8         63/10 63/13 64/7 64/16
 53/18 53/23 59/1 59/4
                          among [4] 12/12 56/21      66/19 68/18 70/3 76/10 assisting [1] 23/2        64/17 64/18 68/17 71/7
 66/4 67/23 69/9 70/14
                           65/12 83/10               76/12 76/15 77/13      assume [1] 35/9           74/12 75/12 77/18
 72/3 72/9 72/10 75/16
                          amount [3] 24/9 83/15      77/22 77/22 78/25 79/7 ASTRAZENECA [5] 1/6       80/24 83/23
 76/8 76/17 76/24 77/13
                           83/16                     79/10 80/5 81/3 81/6    3/2 4/9 5/3 72/13        basis [11] 13/8 20/19
 78/5 78/23 79/8 80/1
                          analogy [1] 77/3           81/8 81/17 82/2 82/4   ATA [9] 13/21 21/21       32/8 33/15 34/18 40/2
 81/7 82/21 84/17 84/19
                          analysis [3] 38/12 53/6    83/12 83/23             54/2 54/17 55/1 58/21    41/12 64/7 68/16 76/12
all right [6] 25/23                                                                                   84/9
                           64/22                    aren't [1] 64/9          58/23 74/10 78/19
 26/16 53/11 53/23
                          Andrew [2] 1/14 4/16      argue [4] 6/4 8/8 19/9 ATCHLEY [2] 1/3 4/8        battle [1] 15/3
 77/13 80/1
                          another [2] 12/19          61/14                  attack [3] 23/9 28/9      Bay [1] 44/5
allegation [9] 21/11
                           58/13                    argues [1] 67/22         67/16                    bbrinkmann [1] 2/23
 26/9 32/20 39/19 48/2
                          answer [11] 30/10         arguing [3] 17/22 19/6 attacking [1] 77/2         be [70] 4/5 4/20 6/17
 48/6 63/3 63/4 79/19
                           30/23 31/1 37/17 47/11    53/25                  attacks [10] 6/12 19/1    6/21 7/16 8/14 9/6
allegations [35] 11/20                                                                                10/13 11/12 13/24 15/7
                           47/12 60/22 63/1 66/21   argument [17] 5/24 8/2 42/7 54/15 56/20 56/25
 11/23 12/7 14/25 14/25
                           68/14 70/15               11/16 12/21 12/25 14/5 66/8 66/18 68/23 76/24    15/14 16/19 17/9 17/12
 15/2 24/21 34/21 39/8
                          answers [2] 27/21 44/8     14/7 15/6 15/9 15/15   attempt [1] 55/11         19/5 20/10 22/19 22/24
 40/22 47/18 48/10
                          anti [11] 6/18 7/8 8/7     21/7 24/24 34/15 35/9 attenuated [3] 6/24        24/13 25/2 27/15 29/20
 48/13 48/16 55/6 55/8
                           8/19 17/16 19/17 20/1     52/11 64/24 82/14       20/24 23/10              32/12 32/15 40/12
 55/12 57/16 61/24 63/9
                           40/20 43/1 44/25 57/23   arguments [10] 12/20 attributes [1] 44/19         41/20 42/23 44/9 44/24
 68/18 69/11 71/18
                          anti-counterfeit [1]       13/2 15/5 21/17 45/20 attuned [1] 51/14          45/15 53/21 53/25 54/3
 72/13 72/18 74/19 76/7
                           57/23                     45/23 53/14 83/23      authenticity [1] 57/25    56/5 56/19 57/6 57/24
 76/10 76/11 76/13
                          Anti-Terrorism [10]        84/14 84/16            authoritative [1] 76/4    59/16 60/3 60/5 60/6
 76/16 79/7 83/14 83/22
                                                                                                                                88


B       Case 1:17-cv-02136-RJL        Document
                    bit [3] 10/22 39/11   C    123 Filed 11/08/19
                                                            charitablePage  88 of 99
                                                                       [2] 52/24   coercing [1]                          22/10
                          53/13                                                  56/23                     colleague [2] 67/7 76/6
be... [28] 60/7 62/19                                Calder [4] 66/10 68/2
                          black [3] 37/2 71/16                                  check [1] 17/14            colleague's [1] 44/15
63/6 63/6 65/13 66/20                                 68/5 69/22
                          71/25                                                 checkered [1] 11/3         Colombia [1] 10/18
68/14 69/20 70/14                                    California [2] 4/20 68/4
                          blank [1] 17/14                                       checkpoints [1] 37/15      COLUMBIA [3] 1/2 4/3
70/15 72/2 73/24 74/19                               called [5] 11/21 12/22
                          blind [3] 30/3 30/15                                  cheek [1] 35/2              53/19
75/5 77/3 77/4 79/21                                  23/19 26/23 37/1
                          81/7                                                  chemical [2] 34/1 34/2     combat [3] 14/20 17/8
81/17 81/22 81/24                                    came [2] 56/11 58/6
82/15 82/19 83/8 83/13    blur [2] 55/11 55/13                                  chide [1] 12/4              17/18
                                                     can [20] 8/17 11/12
83/21 83/25 84/6 84/12    Boasberg [2] 60/14          13/5 24/13 30/25 33/24    Chiquita [1] 46/15         come [8] 4/6 36/14
                          60/20                                                 chose [1] 15/24             48/1 53/13 53/22 69/22
bear [1] 13/6                                         60/18 66/3 66/20 69/10
                          Boasberg's [1] 80/12                                  Christopher [2] 2/10        80/19 82/7
because [51] 8/8 8/23                                 69/14 72/12 73/11
9/2 9/24 10/4 13/3        body [1] 7/4                73/16 79/6 80/6 80/7
                                                                                 5/7                       comfortable [1] 31/16
14/24 14/25 16/16         boilerplate [1] 76/12       81/14 82/16 82/19         chunk [1] 72/2             coming [3] 57/24 62/10
17/15 18/5 19/1 20/6      bombing [2] 17/11                                     Circuit [21] 7/10 7/12      80/9
                                                     can't [6] 34/15 35/16
                          34/2                                                   8/11 10/23 11/2 13/18     command [1] 28/12
20/13 20/19 21/6 22/17                                56/8 57/5 84/5 84/11
23/3 23/15 28/21 29/24    bombings [1] 19/20                                     20/20 21/2 33/18 33/22    command-and-control
                                                     cannot [2] 22/17 70/15
31/3 32/23 33/3 34/16     both [16] 7/13 7/18 9/3                                34/5 34/8 34/10 34/19      [1] 28/12
                                                     capacity [3] 46/23
                          22/12 22/12 23/6 26/1                                  34/25 41/14 52/12         commercial [2] 22/2
34/25 37/8 42/23 44/18                                50/10 63/21
                          38/6 38/7 39/11 49/10                                  58/20 66/11 67/15          22/6
49/9 49/12 51/10 51/16                               captivity [1] 42/13
                          49/15 54/23 61/11 75/9                                 73/17                     commission [1] 61/18
52/6 53/5 53/6 54/6                                  care [1] 35/22
                          82/9                                                  Circuit's [2] 10/14        commissions [18]
55/24 57/2 63/18 65/11                               Carome [2] 2/16 5/11
67/23 70/23 71/15         Bowen [1] 46/15                                        56/19                      11/22 26/23 31/15
                                                     Carr [1] 11/6
71/20 73/10 75/8 78/13    branches [4] 11/15                                    Circuits [1] 20/20          31/17 31/20 31/25 32/4
                                                     case [87]
                          33/8 33/16 66/24                                      circumstances [6]           32/7 32/13 32/17 32/21
81/11 81/20 82/2                                     cases [19] 8/20 21/5
                          Branson [10] 1/13 4/16                                 10/16 26/12 59/6 61/12     32/25 39/9 39/19 48/9
become [3] 37/14                                      21/7 21/10 40/20 45/25
                          25/16 25/18 47/20                                      65/14 77/16                48/11 48/17 61/13
42/24 49/4                                            46/2 46/5 46/14 46/16
                          49/14 51/20 52/3 52/11                                citations [1] 69/15        commit [2] 17/7 17/11
been [16] 13/6 18/8                                   52/10 53/8 66/11 70/14
                          67/7                                                  cite [5] 23/12 40/21       commitment [1] 11/13
23/14 31/6 37/12 58/5                                 77/1 77/23 78/18 78/18
58/9 58/11 62/16 62/22    break [1] 69/13             83/10
                                                                                 58/25 70/13 83/10         commits [1] 23/9
63/10 64/14 65/5 66/5     breakdown [2] 5/25                                    cited [6] 26/5 33/22       common [2] 41/15
                                                     cash [7] 26/1 26/2
                          6/4                                                    46/5 52/11 60/15 77/1      60/18
67/18 73/5                                            26/22 26/23 48/4 48/17
                          breaks [2] 20/23 52/17                                citing [2] 33/25 50/17     common-law [1] 41/15
before [6] 1/10 36/20                                 72/2
                          bribe [1] 27/2                                        City [2] 2/22 15/3         companies [29] 6/11
46/25 53/1 72/15 80/7                                cash-equivalent [1]
                          bribes [5] 26/22 30/21                                civil [2] 4/8 17/21         30/13 30/15 30/18
beginning [1] 23/12                                   26/2
                          32/14 48/18 64/9                                      civilian [2] 21/24 22/11    38/19 39/24 40/3 45/19
behalf [1] 64/24                                     causal [4] 20/23 21/16
                          brief [11] 6/2 9/2 18/20                              civilians [5] 18/25 19/3    50/12 51/3 55/3 55/5
being [12] 9/8 14/13                                  49/9 52/17
                          22/24 23/7 34/14 37/3                                  41/10 42/2 42/5            61/8 61/9 61/11 61/20
24/3 26/7 30/13 44/4                                 causation [13] 6/24
                          40/21 48/12 51/23                                     claim [5] 8/6 8/9 61/13     61/21 64/7 64/16 64/16
52/8 61/14 64/10 64/19                                7/12 11/24 12/8 12/21
                          71/18                                                  70/8 74/10                 64/18 68/17 69/18
72/16 79/6                                            20/19 20/24 23/25 24/2
                          briefing [2] 57/16                                    claiming [2] 61/20          74/12 75/4 80/25 81/6
belief [2] 48/3 74/4                                  45/9 52/2 52/12 74/9
                          65/20                                                  61/23                      82/3 82/4
believe [17] 7/20 19/25                              cause [4] 33/20 34/5
24/17 29/14 32/8 38/1     briefly [10] 7/24 13/10     68/7 68/12                claims [27] 7/5 7/6        company [3] 35/1
                          21/17 48/19 73/10 76/7                                 7/14 7/14 8/2 8/13 8/14    59/16 63/13
39/13 40/2 40/6 63/10                                Center [1] 2/22
                          78/8 82/25 83/2 83/8                                   8/16 8/20 8/21 8/24 9/6   comparisons [1] 78/17
68/16 74/4 74/21 77/6                                centers [1] 28/12
81/5 82/6 82/17           briefs [4] 56/18 75/20                                 13/9 20/14 20/19 22/22    compelling [1] 13/8
                                                     certain [1] 73/23
                          84/4 84/15                                             22/25 23/1 23/11 24/25    compensate [1] 74/12
believed [1] 72/16                                   certainly [15] 13/1 16/5
                          Brigadier [1] 36/21                                    25/13 29/24 33/24         complaint [31] 10/4
Bellinger [2] 3/6 5/18                                18/4 24/13 32/7 32/20
                          bring [1] 66/13                                        34/15 39/2 54/2 54/6       12/5 12/7 12/24 14/23
benefit [2] 46/23 61/16                               48/21 50/22 51/14
                          brings [3] 16/11 16/20                                clarification [2] 43/3      14/24 20/17 25/22 26/5
benefits [3] 10/8 70/4                                56/23 62/18 62/22 63/3
                          22/21                                                  43/9                       29/5 29/17 35/23 36/10
82/8                                                  63/23 76/15
                          Brinkmann [2] 2/20                                    clause [1] 66/25            38/2 39/21 40/14 40/24
best [4] 35/7 48/24                                  certification [2] 71/10
                          5/15                                                  cleanse [1] 37/5            46/21 47/23 48/1 55/10
82/6 84/10                                            75/12
                          broad [3] 6/18 21/13                                  cleansing [1] 42/6          56/12 57/17 57/21 58/4
Beth [2] 2/20 5/15                                   certified [4] 3/11 71/12
                          21/14                                                 clear [13] 12/8 13/18       67/8 68/19 68/22 71/4
Beth Brinkmann [1]                                    71/24 73/3
5/15                      broader [2] 16/9 49/9                                  43/8 44/14 45/17 51/23     72/13 74/19
                                                     certify [1] 85/2
                          broken [1] 35/19                                       57/21 67/7 67/12 68/1     completely [3] 56/10
better [2] 9/15 9/20                                 chain [4] 20/23 20/24
                          brought [5] 13/6 66/20                                 68/6 70/2 83/4             56/24 77/20
between [25] 13/16                                    21/16 52/17
                          67/19 68/14 70/19                                     clearly [2] 65/10 75/9     compliance [1] 41/17
13/24 16/24 17/17 18/9                               challenged [1] 58/19
23/8 23/17 28/1 29/24     Burger [6] 70/1 70/16                                 clients [4] 28/10 42/9     complicated [1] 36/7
                                                     Chan [1] 42/10
                          70/17 70/19 77/12                                      59/24 62/24               complied [1] 75/13
35/1 35/6 36/13 44/9                                 Chan's [1] 42/10
                          77/19                                                 close [1] 45/11            comply [4] 15/17 41/9
44/10 45/11 51/3 54/8                                chance [1] 53/12
                          BURLING [2] 2/21 5/15                                 closed [1] 49/6             41/9 41/22
57/15 58/6 59/24 60/7                                change [3] 68/25 83/15
                          bus [1] 19/20                                         closely [1] 71/6           computer [1] 3/16
68/8 69/17 72/23 78/11                                83/17
                          business [7] 9/5 12/17                                closer [1] 42/3            computer-aided [1]
beyond [3] 7/7 10/3                                  characterization [1]
                          32/13 35/10 38/20 59/3                                closest [1] 48/1            3/16
14/23                                                 47/19
                          67/13                                                 cmanning [1] 2/13          conceivably [1] 52/16
big [4] 57/15 78/9 79/5                              characterized [2]
84/16                     bypass [1] 37/15            34/25 57/16               coalition [1] 37/13        concerned [2] 38/4
                                                                                coerce [1] 21/24            50/23
bin [1] 77/2                                         charges [1] 74/3
                                                                                                                              89


C       Case 1:17-cv-02136-RJL       Document
                    contain [2] 15/2 22/14       123 [6]Filed
                                           corruption    29/2211/08/19   Page
                                                                 73/13 73/19     8974/1
                                                                             73/25  of 99
                                                                                        declared [2]                   18/5 18/9
                         contains [2] 6/18 15/18 29/25 37/14 47/2 47/5         78/17 78/24 79/3 79/8     declaring [1] 28/13
concerning [2] 11/20
                         contemporaneous [1] 47/9                              79/20 80/15               decorated [1] 28/12
 48/10
                          26/4                      cost [1] 32/13            Crescent [1] 37/2          deductible [2] 32/12
concerns [2] 41/1 73/8
                         contend [3] 6/9 6/17       could [14] 16/4 16/21     crimes [1] 17/21           32/15
conclude [2] 21/22
                          6/21                       25/20 27/25 33/2 56/3    criminal [6] 29/4 29/10    defendant [20] 23/8
 22/7
                         context  [7]   8/13 17/18 57/24 58/23 60/22 63/6      29/16 37/12 48/19         23/17 24/11 33/21
concluded [1] 84/22
                          17/19 18/5 19/21 41/15 71/3 77/14 81/12 83/25        51/24                     33/25 34/4 35/1 46/3
conclusion [1] 10/4
                          65/7                      couldn't [3] 77/3 77/4    critical [3] 19/11 56/15   46/12 48/16 49/1 68/9
condemn [2] 8/25
                         contingent    [1]  36/24    80/22                     71/9                      70/3 71/2 71/6 71/9
 34/16
                         continue   [1]  43/13      counsel   [4] 4/10 4/15   critically [3] 8/23 9/22   71/12 75/2 76/12 76/12
condemned [2] 8/22
                         continued    [4]  2/1 3/1   5/24 84/2                 71/19                     defendant-by-defenda
 9/6
                          37/23 37/24               counterfeit [1] 57/23     crossed [2] 72/14          nt [1] 76/12
condemning [2] 10/13
                         continues   [1]   8/12     counterparty [1] 73/22     79/25                     defendant-specific [1]
 10/17
                         contract  [6]   27/14 59/3 counting [1] 35/25        CRR [2] 85/2 85/8          48/16
conduct [34] 14/17
                          59/24 61/16 61/17         country [4] 43/21         cry [1] 53/2               defendants [91]
 42/7 54/7 54/9 54/25
                          77/18                      54/15 57/25 59/16        culpable [1] 81/10         defendants' [9] 22/1
 55/17 55/18 56/1 56/4
                         contracted    [2]  49/21   couple  [5] 15/4 20/8     current [1] 33/23          22/5 23/22 28/15 32/10
 56/6 57/12 58/17 58/19
                          74/23                      42/16 51/8 57/13         CUTLER [1] 2/17            42/23 43/24 44/24
 58/22 58/22 59/1 60/13
 60/17 61/3 65/1 65/2    contracting [1] 30/20 course [33] 6/19 7/16          CV [1] 1/4                 73/20
                                            26/3     7/25 9/15 13/15 13/20                               defense [3] 10/19
 65/4 65/19 67/23 68/8 contracts [31]                                         D
                          26/14 26/25 28/16          14/1 14/24 15/12 15/22                              41/16 51/24
 70/2 70/12 70/15 70/16
                          32/25 38/16 40/6 48/15 16/21 16/23 17/5 17/12       D.C [11] 1/5 1/17 1/22     deferred [1] 40/8
 70/22 76/3 78/2 78/4
                          54/12 54/19 55/18          18/19 18/21 18/24 19/8   2/4 2/8 2/12 2/18 2/22     defining [1] 19/18
 81/10
                          57/22 59/7 59/12 60/4 24/10 24/20 25/4 27/12        3/8 3/14 13/18             definition [5] 15/21
confident [1] 10/22
                          60/6 60/8 61/9 61/21       28/23 35/11 42/19 43/5   D.C. [8] 7/12 8/11         15/22 16/10 41/13 43/4
conflate [1] 6/25                                                             20/20 33/22 34/10
                          62/6 64/17 72/14 73/4 43/24 49/7 50/23 51/11                                   degree [2] 17/3 52/18
conflict [18] 6/20 13/15                                                      41/14 66/11 67/15
                          77/21 77/23 78/10          52/14 54/11 83/5                                    deliver [1] 49/22
 13/23 13/24 14/1 14/3
                          79/15 79/23 79/24 80/1 court [53] 1/1 3/10          D.C. Circuit [8] 7/12      delivery [2] 50/4 54/23
 14/6 15/12 16/24 16/24
                          80/7                       3/12 4/3 4/5 6/8 7/5     8/11 20/20 33/22 34/10     demonstrated [1] 80/9
 17/12 18/8 18/12 18/19
                         contractual [1] 64/8        7/13 8/24 10/3 10/12     41/14 66/11 67/15          Department [4] 29/15
 18/22 19/2 19/22 44/2
                         contrary [1] 46/21          10/25 11/7 11/9 12/11    dangerous [1] 7/7          30/4 34/13 48/22
congratulations [1]
                         contribute [1] 56/25        13/5 21/1 23/12 23/20    date [3] 84/5 84/12        depend [1] 60/4
 84/17
                         contributing [1] 76/23 34/18 38/18 38/25             85/7                       depends [1] 12/9
Congress [23] 7/7
                         contributions [2] 57/5 49/18 49/25 51/22             dated [3] 38/5 38/5        deputy [3] 27/7 28/6
 15/24 15/25 16/2 16/6
                          77/7                       53/12 53/19 53/21        52/11                      36/21
 16/9 17/15 17/20 17/23
                         control [11]    9/10 26/6 55/16 56/15 58/18 59/6     David [2] 1/13 4/14        describe [1] 69/12
 18/7 19/14 19/16 23/20
                          27/15 28/12 36/9 36/15 65/8 66/2 66/3 66/5          David Frederick [1]        described [7] 14/12
 43/3 43/8 43/11 45/1
                          40/16 46/2 55/13 67/5 66/20 67/17 67/19 68/6        4/14                       26/4 58/12 58/19 58/21
 45/5 45/17 53/1 66/15
                          72/4                       70/1 70/13 70/20 73/11   DAVIS [2] 3/3 5/3          72/22 82/9
 68/13 81/15
                         controlled   [6]  9/13      75/16 75/19 79/6 79/10   Davis Polk [1] 5/3         describing [2] 40/15
Congress's [1] 45/4
                          36/3 36/11 46/9 69/5       80/20 80/23 84/15        davispolk.com [1] 3/5      78/11
congressional [1] 83/4
                          73/22                      84/20 84/21              day [1] 78/6               designate [1] 7/2
connecting [2] 70/9
                         conundrum      [1]  81/14 Court of Appeals' [1]      de [1] 29/23               designed [4] 18/10
 72/9
                         Convention [2] 41/10 7/13                            de-emphasize [1]           27/15 33/1 37/4
connection [8] 54/8                                                           29/23
                          51/25                     Court's [3] 51/19 66/14                              despite [3] 6/22 6/24
 54/15 68/8 69/17 69/20
                         conversely    [1]  59/20    68/1                     deal [5] 35/10 50/12       7/1
 70/7 70/23 76/3
                         convert  [1]   22/15       Courthouse     [1] 3/12   51/4 78/9 84/8             detail [1] 69/10
connections [2] 71/1
                         converted   [1]   28/11    courtroom    [2]  4/18    dealing [1] 59/4           details [1] 29/20
 72/25
                         converting    [1]  27/9     42/11                    dealings [9] 50/24 51/1    determination [2] 13/4
CONNOLLY [2] 2/11                                                             51/3 51/5 54/11 54/16
 5/7                     cooperation [1] 72/22 courts [14] 7/4 7/9                                       13/4
                         corners [1] 10/3            21/10 23/7 23/10 33/10   60/11 61/1 80/16           determine [2] 50/14
connotes [1] 41/16
                         corporate   [3]   55/11     33/17 34/20 34/22        deals [3] 39/9 39/18       68/7
consider [2] 13/5                                                             46/12
                          65/11 65/13                43/12 54/22 60/1 66/16                              determining [1] 18/18
 23/20
                         correct [10]    7/10 10/2 68/7                       death [3] 28/13 35/22      devices [1] 71/4
considered [2] 37/10                                                          42/14
                          12/18 20/3 26/10 59/19 cov.com [1] 2/23                                        dfrederick [1] 1/18
 47/3
                          61/6 64/10 65/11 85/3 cover [1] 19/15               deaths [1] 15/1            dictating [1] 40/15
consistently [1] 7/4
                         correctly  [1] 26/15       coverage [4] 40/14        deceived [2] 30/2          did [24] 7/2 10/10
Constitution [1] 3/13                                                         30/13
                         correspondent      [5]      40/15 40/23 41/2                                    17/20 19/16 19/19
constitutional [1] 83/5
                          73/16 74/3 74/25 75/1 covered [1] 44/12             decided [1] 17/10          27/19 35/17 35/18
construction [1] 43/14
                          79/17                     covers [1] 8/2            decision [6] 10/17         36/14 36/18 39/14
consummated [2]                                                               10/18 13/17 56/19 68/2
                         Corrie [2] 10/15 10/19 COVINGTON [2] 2/21                                       39/20 61/22 66/12
 64/19 72/15
                         corrupt [17] 11/21 22/5 5/15                         83/11                      67/13 69/5 69/8 69/9
contact [1] 62/8
                          25/25 26/18 31/13         create [3] 17/20 81/13    decisions [5] 7/13 9/3     69/14 69/17 69/18
contacts [18] 63/5 63/8                                                       10/14 11/14 11/14
                          37/24 38/12 38/16          82/1                                                73/18 73/21 74/12
 63/11 63/20 63/23 65/1
                          40/16 46/19 49/7 50/15 created [1] 65/9             decisively [1] 46/15       didn't [5] 42/6 49/14
 65/9 65/15 65/17 65/18
                          64/4 67/4 71/21 72/11 creates [1] 68/8              declaration [2] 17/25      59/15 70/18 81/7
 70/3 70/6 70/23 73/17
                          73/20                     credit [12] 62/13 73/9    18/2                       difference [2] 58/5
 75/7 75/9 77/13 82/17
                                                                                                                              90


D       Case 1:17-cv-02136-RJL    Document
                    Do you remember           12371/9Filed
                                    [1] 71/2 71/6     71/1211/08/19
                                                              66/19 Page 90 of 99
                                                                                18/16
                           19/23                      73/4                     entitled [2] 83/12 83/20 existent [1] 23/10
difference... [1] 84/16
                           Docket [1] 29/14          earlier [2] 56/11 58/14   entity [13] 15/7 16/3    experience [1] 84/14
differences [1] 35/6
                           doctrine [13] 7/17 7/24   easiest [1] 20/18          16/22 35/4 39/15 52/13 explain [1] 71/17
different [8] 8/18 8/23
                           8/5 8/9 8/12 8/17 10/20   East [1] 39/16             52/15 52/15 52/23       explication [2] 45/3
21/15 38/12 49/2 52/6
                           11/17 13/3 33/2 33/20     Eastern [1] 41/18          52/24 53/3 53/4 59/15 46/25
56/10 77/21
                           49/10 49/13               easy [1] 30/21            entrusted [2] 33/17      export [1] 71/10
differently [4] 8/10
19/7 21/5 78/14            document [3] 37/7         economic [1] 56/13         34/22                   express [3] 57/6 59/1
                           48/22 49/1                effect [5] 14/5 55/9      equipment [3] 49/22       78/2
direct [10] 7/13 7/19
20/12 20/14 20/18          does [13] 16/23 17/13      81/2 81/21 82/2           54/13 59/22             expressly [6] 33/9
                           17/14 38/25 42/20         effective [1] 42/24       equivalent [1] 26/2       33/17 56/4 57/4 58/1
21/18 24/24 45/15
                           42/20 42/21 43/21         effectively [1] 20/23     escape [1] 81/14          77/17
52/23 81/16
                           45/15 56/16 62/7 63/17    effects [7] 66/6 67/21    essential [2] 62/16      extent [5] 11/19 41/2
directed [1] 23/20
                           69/20                      67/22 68/3 69/20 69/22    62/19                    62/2 62/5 82/2
direction [3] 7/20 24/9
77/5                       doesn't [8] 30/10 56/3     76/22                    essentially [12] 6/2     extra [1] 27/14
                           62/8 63/21 65/12 67/23    effort [1] 11/19           9/10 10/7 13/14 17/17 extract [2] 27/24 71/20
directly [9] 35/10 45/19
                           80/4 83/4                 efforts [1] 36/16          17/19 36/12 36/23       extrajudicial [1] 37/14
46/12 48/25 66/17
68/12 69/3 72/3 74/17      doing [16] 9/25 28/25     either [5] 39/20 46/12     42/13 43/15 44/1 51/24 extralegal [1] 27/4
                           30/15 30/18 31/5 31/9      56/3 63/24 77/16         establish [3] 7/6 22/18 extraordinary [1]
disagree [1] 24/23
                           31/10 31/10 32/13         elaborate [1] 69/10        74/3                     65/13
disbursement [1]
                           33/14 35/3 35/7 40/4      Electric [2] 3/6 5/19     establishing [1] 72/25 extricable [1] 34/19
72/11
                           40/10 51/14 81/7          element [2] 13/11 74/9    estimation [1] 47/10     eye [3] 30/3 30/15 81/7
disclosed [2] 32/6
48/14                      dollars [1] 50/3          elements [6] 7/18         et [4] 1/3 1/6 4/8 4/9
                           domestic [10] 18/11        13/11 13/22 20/11 37/5   et al [1] 4/8            F
disclosure [1] 31/4
                           39/10 40/3 55/5 59/17      37/12                    Europe [1] 58/3          facie [1] 72/24
discovery [12] 40/6
                           61/11 65/4 65/17 69/18    eliminate [1] 52/22       evaluate [1] 64/8        facilitate [1] 74/5
64/15 75/6 82/16 82/20
                           76/17                     else [2] 59/25 63/24      even [13] 6/18 8/13      facilities [2] 26/20
83/7 83/8 83/12 83/15
                           domination [1] 55/13      embassy [3] 26/5           17/7 20/17 22/4 24/23 28/11
83/16 83/20 83/25
                           don't [47] 14/2 14/4       67/17 77/2                28/9 35/25 37/25 43/21 facility's [1] 36/22
discussion [2] 23/13
                           14/23 16/14 19/5 20/12    emphasize [2] 29/23        45/21 46/20 70/22       fact [16] 6/22 7/1 10/10
29/21
                           21/4 23/24 25/6 29/6       35/16                    ever [1] 33/19            14/18 14/19 19/11 24/2
dismiss [5] 29/1 33/13                                                                                   24/4 42/17 52/17 52/21
                           30/17 30/25 31/2 32/5     emphasized [1] 43/2       every [3] 42/19 45/4
33/20 40/22 53/15
                           32/14 34/23 35/8 35/12    employees [3] 39/17        46/4                     62/18 71/23 78/7 79/3
dismissal [1] 13/8                                                                                       83/17
                           35/14 35/24 41/10 42/1     39/20 63/12              Everything [1] 54/16
dismissed [4] 7/5
                           42/2 43/8 45/20 53/7      empowered [1] 33/9        evidence [14] 29/6       factors [11] 8/16 11/6
23/11 34/18 54/3
                           56/6 58/25 59/1 59/3      enabled [1] 71/20          30/17 31/9 32/5 35/14 11/7 11/9 11/10 11/11
dispense [1] 12/6                                                                                        23/20 23/21 23/23 24/8
                           59/5 60/16 60/22 63/17    enabler [1] 37/14          35/25 36/1 36/2 37/8
dispose [1] 20/18
                           63/24 64/21 65/6 69/24    enacted [2] 19/17 53/1     49/15 50/9 64/14 64/15 53/5
dispute [6] 14/2 14/8
                           70/12 74/16 76/8 76/13    encourage [4] 9/4 34/7     82/6                    facts [4] 31/7 33/13
59/24 76/17 76/24
                           76/15 77/21 79/9 83/8      38/14 40/25              exact [1] 84/11           34/9 52/5
77/20
                           84/6                      encouraged [3] 22/10      exactly [4] 18/11 55/22 factual [2] 34/21 83/24
disregard [1] 65/12
                           done [5] 9/8 27/1 66/17    38/19 38/21               67/14 81/15             fail [1] 25/13
distinct [1] 66/4
                           68/12 74/5                encouraging [8] 6/15      exaggerated [1] 58/10 fair [4] 11/8 42/2 50/22
distinction [4] 14/14                                                                                    51/13
17/17 27/20 36/13          DORR [1] 2/17              35/10 36/4 49/16 50/2    example [14] 12/11
                           doubt [3] 9/13 11/13       50/11 51/4 51/9           17/1 21/3 25/4 56/12    faith [1] 82/18
distinctions [1] 55/14
                           52/22                     end [6] 42/3 42/4 52/11    56/18 56/20 58/4 58/7 fall [2] 24/23 67/20
distinguish [1] 46/4
                           downloaded [1] 29/8        81/22 81/24 82/3          65/8 73/5 76/16 78/19 familiar [1] 64/3
distinguishable [1]
                           downstream [1] 46/6       ended [1] 76/23            79/18                   family [1] 4/19
34/24
                           draw [5] 14/15 15/24      ends [3] 12/3 22/20       exception [5] 6/19       famously [2] 27/8 47/3
distinguishes [1] 41/6
                           17/17 43/7 77/3            24/4                      43/21 44/2 44/13 44/16 far [5] 4/20 40/23 42/3
distortive [1] 82/2
                           drawing [1] 43/9          enemy [1] 43/20           excluded [3] 16/1 17/9 53/2 73/6
distributed [1] 28/17
                           drive [3] 14/22 67/11     enforcement [1] 54/22      43/3                    favor [3] 7/21 23/24
distribution [1] 35/19                                                                                   46/15
                           75/15                     engage [2] 9/20 11/15     excludes [1] 13/14
DISTRICT [13] 1/1 1/2
1/10 4/3 4/3 33/19         driven [1] 71/23          engaged [6] 14/13         exclusion [21] 7/18 8/1 FCPA [6] 29/18 31/24
                           driving [1] 71/23          14/20 16/17 17/3 22/8     13/7 13/13 13/19 13/22 32/17 32/18 64/10
34/18 39/3 39/5 41/18
                           drugs [13] 35/17 57/24     38/4                      15/22 15/25 16/6 16/10 64/20
52/4 53/19 53/19
                           58/3 58/6 59/22 60/10     enough [5] 27/1 35/16      17/16 18/4 19/8 19/12 FCPAs [1] 27/1
diverted [2] 12/2 27/15
                           61/15 71/3 71/24 72/2      57/2 57/3 76/20           19/19 19/24 41/3 41/20 FDA [3] 71/10 71/19
do [36] 6/15 9/5 13/2                                                                                    71/24
                           75/12 80/4 80/9           ensure [3] 72/16 73/23     41/22 50/5 51/20
13/7 14/7 17/13 17/16
                           due [1] 66/25              82/17                    excuse [1] 64/16         federal [8] 8/2 13/8
19/12 19/23 20/6 32/2
                           due-process [1] 66/25     entered [3] 54/12         executed [2] 37/1 42/5 33/8 33/10 33/16 34/22
32/8 33/12 34/20 34/20
                           during [12] 9/4 9/19       54/20 59/7               exempt [3] 43/1 44/15 39/1 54/2
35/13 38/19 39/22
                           10/6 14/3 18/21 36/3      entire [1] 28/4            44/25                   feel [2] 10/22 31/16
42/14 42/15 42/22
                           47/2 49/8 49/23 50/9      entirely [1] 15/17        exercise [4] 66/3 66/16 fees [6] 62/12 62/18
43/11 47/10 48/16
                           51/12 51/14               entities [11] 12/16        73/11 75/17              79/3 79/9 79/20 80/14
49/17 52/20 55/18
                                                      34/11 39/10 39/10        Exhibit [1] 37/2         felt [1] 68/3
57/19 65/4 65/7 67/10      E
73/6 73/7 73/24 84/7
                                                      39/12 39/13 55/16        Exhibits [2] 49/19 50/1 ferret [1] 50/14
                           each [7] 69/11 69/13       55/16 59/21 66/19        existence [2] 13/23      festooned [1] 67/8
84/10
                                                                                                                               91


F        Case 1:17-cv-02136-RJL
                     54/20 54/21 54/22Document  123
                                          fungible     Filed 11/08/19
                                                   [1] 37/25    governedPage   91 of 99
                                                                         [1] 54/21    haven't [1]                     65/14
                          55/15 59/10 59/16            funnel [1] 40/17          government [37] 6/14     having [2] 82/3 82/11
FIGEL [1] 1/15
                          59/16 59/21 61/8 61/11       further [5] 15/24 62/15   7/2 8/22 9/1 9/3 9/8     he [6] 27/8 28/6 33/25
fight [2] 42/2 47/7
                          61/21 62/5 63/4 63/13         65/22 77/4 84/4          9/18 10/9 10/10 10/17    60/15 70/18 70/20
fighters [2] 28/8 28/18
                          63/20 64/4 64/16 64/18       furtherance [1] 19/2      10/17 11/15 22/9 27/3    health [45] 6/13 6/25
fighting [1] 17/5
                          64/25 65/7 65/16 66/4        future [1] 84/11          27/8 27/9 29/1 30/2      9/4 9/5 9/8 9/13 9/21
figure [1] 30/21
                          68/9 68/14 68/17 69/1                                  30/2 30/8 30/14 30/18    10/5 10/10 10/11 12/3
filed [1] 20/18                                        G
                          69/11 73/2 74/12 74/23                                 31/4 32/6 33/14 35/2     22/9 24/3 26/4 27/6
filings [2] 29/12 29/15
                          75/2 75/8 75/8 75/18         gap [1] 57/15             35/6 35/9 36/4 36/17     27/7 28/6 28/22 30/4
fill [1] 71/7
                          77/22 80/17 80/24 81/4       GARRISON [2] 2/3 2/7      46/6 49/21 50/2 50/10    30/9 35/12 36/25 37/11
final [2] 46/18 60/13
                          81/8 81/11 81/20 82/5        gate [1] 45/21            50/25 51/11 51/13        46/9 47/25 48/4 49/16
finally [3] 24/15 37/19
                          82/7 82/15 82/19             gave [1] 61/15            government's [5]         49/23 54/12 58/2 59/13
 52/19
                         foreign-based       [10]      GE [2] 49/22 72/18        35/15 49/15 50/24 51/1   59/14 61/10 62/7 64/19
finance [2] 27/25 38/23
                          59/10 59/21 61/8 61/21       Genentech [2] 2/15        51/9                     67/5 67/8 69/6 71/15
financed [3] 66/7 66/19                                5/11
                          63/13 64/16 64/18                                      governmental [1] 53/3    72/3 72/5 74/2 74/14
 68/20
                          68/17 74/12 80/24            general [13] 3/6 5/19     grant [1] 81/20          74/15 74/24
financial [1] 52/23                                    7/20 36/22 37/3 47/4
                         foreseeability     [4]                                  ground [2] 16/17 73/10   Health's [1] 58/6
financially [1] 61/10                                  49/19 50/13 50/17
                          56/14 56/17 57/2 76/21                                 group [4] 43/1 52/18     healthcare [3] 3/6 10/7
financing [8] 22/13                                    50/23 62/3 72/22 79/2
                                               56/24                             66/8 68/20               51/12
 66/12 67/4 68/12 73/13 foreseeable [1]
                         form   [4]  26/1 27/11        generally [3] 48/14       groups [5] 16/6 41/8     hear [4] 19/8 33/10
 73/15 81/16 81/17
                          28/19 76/4                   49/11 49/25               41/25 44/11 45/20        37/9 53/13
find [1] 33/13
                         fortiori  [1] 57/5            Geneva [2] 41/9 51/25     growing [1] 7/4          heard [3] 76/21 76/22
finding [1] 66/15
                         Fortunately      [1] 84/7     get [8] 19/19 20/4        Guantanamo [1] 44/5      77/1
finds [1] 59/6                                         35/18 35/21 40/6 45/21
                         forum    [10]   68/9 68/10                              Guantanamo Bay [1]       HEARING [1] 1/9
fine [4] 8/3 14/14 65/24                               84/6 84/10
                          70/7 70/9 70/22 70/23                                  44/5                     hearsay [2] 29/7 35/25
 84/14
                          70/24 77/19 82/8 82/19       gets [1] 43/22            guarantee [1] 84/11      heart [1] 43/23
fingers [1] 53/12
                         forward    [2] 9/6 37/9       getting [2] 37/20 61/16   guy [1] 36/19            heed [1] 11/25
finished [1] 72/15
                         found    [2]  50/8 64/14      giant [1] 44/1                                     held [8] 42/12 44/4
firm [1] 4/17                                                                  H
                         four  [2]  10/3 20/20         Gill [1] 41/18                                     66/20 67/17 67/19
first [17] 11/7 11/9
                                       11/7 23/21      give [12] 17/1 25/6     had [23] 10/7 10/9         70/20 73/17 81/17
 13/23 14/18 15/6 21/20 fourth [2]
                         frame [2] 36/3 50/10          52/24 53/11 58/15 62/7 12/16 26/24 36/15           help [2] 35/17 38/22
 23/5 36/18 40/5 51/20
                         framed [1] 45/9               72/24 73/16 77/14 78/3 39/25 42/17 45/5 47/21      helpful [2] 69/15 83/9
 57/15 66/6 66/7 68/20
                         franchisee [2] 70/17          78/4 84/5               51/2 57/4 63/5 63/7        here [46] 4/20 5/24
 69/19 71/2 74/15
                          70/20                        given [5] 14/11 56/22   63/20 64/7 70/21 70/23     13/15 15/1 15/5 16/13
fits [1] 78/6                                          67/4 73/5 84/3          71/1 72/5 75/9 75/13
                         frankly [2] 20/13 58/9                                                           16/18 16/24 18/24
five [1] 47/16
                         Fraud [1] 48/22               gives [2] 18/13 59/2    79/20 82/14                20/11 22/1 22/12 23/25
Florida [4] 68/3 70/19
                         Frederick [5] 1/13 1/15       glad [1] 41/4           Hakim [3] 27/7 28/5        24/13 24/16 24/20
 70/21 70/21
                          4/14 65/25 80/19             glove [1] 28/25         36/19                      29/24 30/3 33/8 38/3
flow [3] 26/19 37/16
                         free  [5] 11/21 27/12         go [12] 7/7 10/3 10/9 Halberstam [2] 23/19         38/9 43/15 45/8 46/20
 74/5
                          48/8 48/10 48/14             14/23 46/16 53/5 69/10 24/10                       47/10 49/9 50/10 52/1
flowed [3] 74/17 74/24                                 69/10 69/14 69/25 72/2 HALE [1] 2/17
 75/3                    free-goods [1] 27/12                                                             52/2 56/13 57/12 58/16
                         friend [12] 27/21 28/23       72/12                   half [2] 12/23 26/21       60/25 62/4 65/14 65/21
focus [6] 11/20 13/11
                          29/22 33/22 42/16 43/2       God [2] 4/4 53/20       Hamid [1] 36/22            67/1 67/3 68/9 75/9
 21/19 52/21 54/2 55/17
                          43/7 45/24 47/20 52/3        goes [1] 37/9           hand [1] 28/25             77/3 77/5 77/18 78/14
focused [2] 23/7 38/10
                          66/22 71/22                  going [20] 6/4 22/19    hands [2] 72/3 81/6        78/23 83/9
focusing [1]   61/7
                         friend's   [1] 45/20          25/2 30/3 30/22 33/1    HANSEN [2] 1/14 4/16       hesitated [1] 30/23
follow [1] 34/7                                        33/6 37/9 51/18 52/8
                         front  [3]   21/8 21/11                               happen [1] 81/5            Hezbollah [7] 16/7
follows [1] 74/22                                      68/17 74/19 76/9 81/5 happened [4] 67/18
                          46/13                                                                           24/20 41/25 42/20
Food [6] 27/18 38/19                                   81/6 81/17 82/6 83/8    67/23 74/21 77/11
                                     43/12                                                                42/21 42/24 43/17
 39/23 39/25 40/7 40/10 FTO [1]
                         FTOs    [3]  43/4 43/10       83/15 83/17             happening [5] 59/2         Hezbollah's [2] 24/22
footnote [1] 51/22
                          43/14                        Goldberg [1] 46/16      65/6 78/5 78/22 78/23      43/16
footnotes [1] 84/4
                         full [1] 36/9                 Goldsmith [2] 1/14      happens [2] 27/15          high [2] 84/15 84/15
force [18] 7/1 8/12                                    4/16                    46/12
                                     64/6                                                                 higher [1] 71/20
 14/10 14/15 15/7 15/13 fully [1]
                         functions     [3] 10/6        gone [2] 73/4 78/25     happy [3] 7/22 19/9        him [3] 42/12 42/12
 15/16 16/4 16/10 16/22
                          21/14 52/16                  good [13] 4/7 4/23 5/2 47/12                       42/13
 17/15 17/24 41/21 43/4
                         fund [1] 52/8                 5/6 5/10 5/14 9/25      hard [2] 15/9 84/13        himself [2] 70/4 70/21
 43/20 44/12 44/16
                         fundamental [2] 45/8          25/17 25/19 38/25       harder [1] 12/22           his [8] 34/2 36/21
 44/25
                          83/24                        72/17 82/18 84/14       harm [1] 6/23              52/11 53/12 66/23
forces [14] 10/19 13/16
                         fundamentally       [17]      goods [27] 11/21 11/25 has [30] 8/11 8/22 11/9     70/18 70/22 70/23
 13/24 14/8 16/8 16/25
                          35/19 54/7 55/19 55/23       12/9 26/2 26/8 27/12    15/7 15/16 18/8 23/14      history [1] 41/19
 19/3 19/4 37/13 41/7
                          55/24 60/9 60/11 60/19       27/14 38/20 48/8 48/10 23/20 24/11 27/1 28/23      Hoffmann [3] 2/16 5/12
 41/8 43/10 44/9 47/7
                          60/25 65/15 65/20            48/14 57/12 57/19       31/6 33/19 37/12 37/13     5/15
foregoing [1] 85/3                                     57/21 60/24 64/8 71/13 44/9 44/19 49/5 55/18
                          76/19 79/12 80/13                                                               Hoffmann-La [2] 2/16
foreign [65] 7/2 8/20                                  71/16 72/16 73/3 74/13 56/15 58/9 61/3 65/6
                          80/13 80/15 83/16                                                               5/15
 8/21 8/25 11/14 11/15
                         funding    [3] 24/5 34/11     74/24 75/5 79/14 81/8 65/22 70/2 70/14 75/19       Hoffmann-La Roche
 12/16 16/1 16/3 23/3
                          35/3                         82/4 82/10              76/3 83/13 83/21           [1] 5/12
 24/19 39/10 39/12
                         funds [4] 20/21 52/7          got [6] 60/10 60/11     hasn't [1] 64/14           Hold [1] 9/23
 53/14 54/3 54/5 54/6
                          56/25 78/20                  60/15 62/3 74/14 75/22 have [121]                  holds [2] 41/14 41/20
 54/10 54/14 54/15
                                                                                                                                 92


H       Case 1:17-cv-02136-RJL
                    11/19 13/12 15/9 Document    123 [1]
                                     16/19 Importantly Filed
                                                          69/211/08/19     Page
                                                                 intelligence     92 of 99
                                                                              [1] 37/11  76/20
                            17/2 18/3 18/10 18/17     improper [1] 62/23        intend [1] 43/8            Israel [2] 10/19 34/17
Honor [56] 4/7 4/13
                            19/11 20/13 20/16 21/2    improve [1] 30/8          intended [7] 6/23 7/8      Israeli [1] 34/11
4/23 5/2 5/6 5/10 5/14
                            21/6 22/15 23/14 26/17    impute [1] 63/8            19/14 26/18 26/21         issue [10] 7/12 13/6
6/6 7/16 7/23 25/14
                            27/20 29/20 29/22 30/5    imputed [1] 40/12          68/14 68/25                13/12 19/10 22/12
26/15 27/1 29/12 29/19
                            31/1 31/12 31/13 31/25    in-the-course-of [1]      intending [2] 67/10         48/19 52/2 52/7 54/19
30/16 31/25 33/3 34/7
                            33/5 36/9 37/17 38/11      16/21                     77/7                       57/25
36/8 37/2 37/9 38/14
                            38/25 40/5 40/11 43/22    inapposite [1] 51/25      intent [7] 21/20 21/23     issued [2] 17/23 40/8
39/6 39/21 40/25 41/5
                            43/23 44/7 44/8 44/14     Inc [5] 2/15 2/16 5/12     21/23 21/24 22/14 45/4    issues [2] 7/15 7/22
44/7 45/7 46/20 48/11
                            45/8 50/16 50/22 51/8      39/14 39/16               45/18                     issuing [2] 17/24 18/2
53/9 53/24 55/7 55/22
                            51/13 55/10 56/11         included [2] 18/9         intentionally [2] 6/11     it [130]
57/14 59/11 63/2 63/14
                            56/14 56/20 57/5 58/8      52/21                     42/5                      It would be [1] 32/12
64/21 65/22 66/1 69/15
                            58/10 59/19 60/9 60/13    including [7] 16/6        interacted [1] 67/13       it's [51] 6/2 8/5 10/17
74/16 75/24 76/9 77/6
                            60/14 60/15 61/2 61/24     17/16 19/19 20/20 28/9   interactions [2] 75/10      11/8 13/4 26/17 27/18
78/16 80/11 80/18
                            62/2 62/11 62/15 65/3      42/8 66/11                82/5                       29/23 30/12 31/3 31/7
81/19 82/13 82/23
                            65/10 74/18 76/4 76/8     inconsistent [2] 31/7     interests [1] 66/9          31/20 34/24 38/1 38/15
82/24 83/7 84/1
                            78/16 78/16 80/11          45/4                     interface [1] 81/12         38/16 39/11 39/20
Honor's [1] 65/3
                            83/20                     increase [1] 75/14        intermediary [9] 20/22      43/18 43/19 44/5 44/12
HONORABLE [6] 1/10
4/4 4/5 53/20 53/21        I understand [3] 15/4      increased [2] 71/16        20/22 21/8 21/8 21/11      45/4 45/9 50/3 50/11
                            29/3 61/5                  71/24                     21/12 46/2 46/10 46/22     50/16 50/22 52/16
84/20
                           I want [4] 13/10 19/11     increasingly [1] 23/7     internal [3] 6/20 15/11     52/20 58/1 58/4 58/11
honored [1] 27/13
                            76/7 78/16                incredible [1] 72/5        18/11                      62/3 62/22 63/15 65/10
hope [1] 75/5
                           I was [1] 50/17            independent [6] 26/8      international [7] 13/20     73/15 76/8 76/21 77/10
hospital [1] 35/20
                           I would [1] 11/7            26/11 46/6 46/21 46/23    15/12 15/20 15/23          77/12 77/17 79/4 79/12
hospitals [2] 27/23
42/7                       I'd [6] 10/22 25/20         73/10                     19/18 23/16 38/23          79/21 80/3 80/4 80/8
                            31/16 39/12 57/13 73/9    indicate [2] 14/5 70/14   Internet [2] 29/8 35/7      83/17 84/14
hostages [1] 28/8
                           I'll [10] 20/3 20/10       indicating [3] 49/5       interpretation [3]         its [11] 11/3 20/23
hostilities [1] 19/4
                            22/24 34/8 45/7 53/25      49/20 67/9                18/13 18/15 19/13          27/25 40/10 46/23
how [16] 6/1 11/14
                            54/2 65/22 79/5 84/10     indication [1] 45/5       intervening [1] 52/13       50/10 50/11 52/5 64/8
28/21 35/16 36/6 36/14
42/21 42/24 45/11          I'm [22] 7/22 19/9 20/3    indications [1] 42/16     intimidate [1] 21/24        65/19 83/3
                            26/15 29/11 29/19         indicator [1] 66/23       intimidating [1] 22/10     itself [15] 6/14 8/11
60/10 60/22 64/18
                            30/16 41/4 47/12 51/2     indirect [3] 21/16        investigation [5] 29/4      8/22 15/18 21/13 21/21
71/18 74/16 75/2 75/4
                            51/6 51/18 56/24 60/4      81/16 81/17               29/18 29/20 49/6 73/6      23/15 24/1 24/5 24/10
however [1] 7/9
                            61/6 61/6 63/1 63/14      indirectly [3] 45/19      investigations [2]          48/2 49/16 50/25 70/16
humanitarian [1] 38/20
                            63/25 64/6 78/1 80/22      66/17 68/13               29/10 48/20                72/11
husband [1] 42/11
                           I'm glad [1] 41/4          individual [4] 26/24      involve [4] 8/20 8/21
Hussein [1] 27/17                                                                                          J
                           I'm going [1] 51/18         27/3 32/24 72/12          46/5 62/9
Hussein's [2] 38/17
                           I'm not [1] 51/6           individualized [1]        involved [6] 48/25 49/2    JAM [8] 9/15 24/5 24/7
38/21
                           I'm not sure [3] 30/16      76/10                     49/2 51/24 81/17 82/4      47/25 48/2 48/7 48/9
hypothetical [1] 65/3                                                                                       69/5
                            63/1 63/14                individuals [1] 67/9      involvement [5] 20/23
hypothetically [1]
                           I'm sorry [1] 80/22        induce [1] 68/23           24/22 51/9 51/10 52/13    JASTA [4] 53/1 66/15
64/13
                           I'm sure [3] 56/24 61/6    indulge [1] 79/10         involving [3] 17/5 48/2     81/15 83/3
I                           63/25                     inference [4] 22/18        77/23                     Jaysh [40] 12/2 14/9
                           I've [5] 5/25 28/5 36/20    43/6 51/13 79/8          Iran [1] 24/7               14/16 25/25 26/24
I am [1] 33/18
                            46/25 49/4                inferences [1] 79/10      Iraq [28] 10/7 14/3         27/10 27/24 28/2 28/3
I assume [1] 35/9
                           Idaho [1] 4/20             infiltrated [1] 37/12      14/22 26/1 26/24 27/6      28/7 28/18 28/20 32/24
I believe [5] 19/25
                           idea [1] 77/12             influence [2] 26/25        27/13 28/6 28/20 29/24     35/21 36/3 36/11 36/23
 29/14 39/13 40/6 63/10
                           identify [1] 4/11           37/22                     38/16 43/16 47/2 47/5      37/5 37/22 37/25 40/15
I can [2] 69/14 72/12
                           ignoring [1] 76/1          information [4] 40/7       47/22 52/6 60/12 61/1      42/3 42/11 42/21 42/24
I can't [2] 84/5 84/11
                           II [1] 13/17                48/3 50/9 74/4            62/13 67/12 68/24          43/15 44/23 45/12 46/8
I couldn't [1] 80/22
                           III [1] 3/6                informed [1] 77/23         72/11 72/16 74/6 74/24     46/24 47/21 48/5 65/18
I don't [3] 19/5 21/4
                           illegal [4] 32/14 32/16    injuries [2] 15/1 46/7     74/25 74/25 80/16          67/5 67/6 69/3 71/14
 63/17
                            32/21 64/9                inquiry [1] 29/16         Iraqi [16] 6/13 10/8        72/4 72/5 79/1
I don't know [2] 31/2
 84/6                      illegally [2] 34/2 61/14   insight [1] 65/5           12/16 26/3 26/19 27/9     Jaysh al-Mahdi [5]
                           illegitimately [2] 12/1    inspector [5] 47/4         27/22 31/19 35/20 47/4     28/2 44/23 45/12 46/8
I don't think [10] 16/14
                            12/10                      49/19 50/13 50/17         51/12 54/12 62/7 62/25     46/24
 30/17 32/5 34/23 35/14
 58/25 59/5 64/21 65/6     impact [1] 83/18            50/23                     63/10 64/19               jbranson [1] 1/18
                           impacted [1] 77/7          instance [2] 74/15        Iraqi-based [2] 62/25      Jeh [2] 2/6 5/21
 79/9
                           implausible [2] 6/22        79/24                     63/10                     Jihad [1] 28/13
I have [4] 6/4 32/10
                            77/10                     Instead [1] 12/1          Iraqis [1] 72/16           JJohnson [1] 2/9
 34/19 84/8
                           implicitly [1] 34/16       instructive [1] 56/20     is [247]                   job [1] 38/25
I just [3] 24/24 37/7
 49/13                     importance [4] 57/11       instrument [2] 27/10      Is it [1] 30/12            John [2] 3/6 5/18
                            58/9 79/2 80/5             78/22                    is that [1] 26/9           John Bellinger [1]
I know [3] 20/6 60/5
                           important [13] 8/5         insufficient [1] 21/12    is that correct [1] 7/10    5/18
 63/1
                            11/10 26/17 27/20         insurgency [2] 47/3       is there [1] 10/23         john.bellinger [1] 3/9
I mean [1] 84/6
                            29/23 33/7 37/24 46/19     47/5                     ISIS [7] 16/7 17/2 17/2    Johnson [16] 2/2 2/2
I should [1] 50/11
                            52/20 58/11 71/19 74/1    insurgent [1] 37/16        17/7 17/10 41/25 42/21     2/6 4/24 4/24 5/21 5/22
I think [73] 7/15 8/5
                            79/22                     integrated [1] 56/22      isn't [3] 16/13 20/1        5/22 39/15 39/16 40/8
 9/12 10/12 10/25 11/12
                                                                                                                               93


J       Case 1:17-cv-02136-RJL       Document
                    kind [6] 24/9 43/21  length123   Filed 11/08/19
                                               [1] 46/8       M     Page 93 of 99
                                                                                me [17]                            4/15 7/24
                         48/8 50/12 50/15 67/14     LEON [8] 1/10 4/4 18/4                               12/14 16/20 17/1 22/21
Johnson... [5] 40/8                                                             machine [1] 27/25
                        King [6] 70/1 70/16          25/17 46/1 47/15 47/17                              25/6 47/18 50/6 51/16
 49/22 49/22 72/19                                                              made [31] 9/19 12/15
                         70/17 70/19 77/12           53/20                                               61/6 64/16 68/19 70/25
 72/19                                                                          12/16 13/4 13/18 24/24
                         77/19                      less [2] 48/8 77/4                                   75/25 78/8 84/3
joined [1] 13/12                                                                25/25 26/2 26/7 26/13
                        knew [5] 22/19 30/18        let [8] 17/1 47/18 50/6                              mean [5] 31/15 50/16
Josh [1] 25/18                                                                  26/23 43/8 45/12 45/17
                         68/17 69/14 72/7            51/16 68/19 70/25                                   51/6 65/12 84/6
Josh Branson [1]                                                                47/21 48/4 48/9 54/16
 25/18                  knocked     [1] 16/6         75/25 78/8
                                                                                61/8 61/12 61/13 64/24   meaning [1] 18/14
                        know    [15]  17/2 18/3     let's [2] 11/3 31/16                                 means [2] 47/6 55/7
JOSHUA [4] 1/3 1/13                                                             66/15 67/7 67/12 68/13
                         20/6 24/15 27/1 30/25      lethal [1] 42/25                                     mechanical [1] 3/15
 4/8 4/16                                                                       70/2 71/3 79/6 79/15
                         31/2 31/20 42/10 52/20     letter [4] 49/5 73/24                                medical [6] 6/11 26/2
jowl [1] 35/2                                                                   83/22
                         60/5 63/1 74/16 81/7        74/1 79/8                                           26/19 35/22 49/22
JUDGE [11] 1/10 13/17                                                           Mahdi [40] 12/2 12/2
                         84/6                       letter-of-credit [1] 79/8                            54/13
 18/4 25/17 46/1 47/15                                                          14/9 14/9 25/25 26/6
 47/17 60/14 60/20      knowingly     [7] 6/11      letters [9] 62/13 73/9      26/24 27/10 27/24 28/2   medicine [3] 27/22
                         23/1 25/25 47/21 66/7       73/13 73/19 78/17                                   35/18 38/20
 80/12 83/10                                                                    28/3 28/7 28/18 28/20
                         68/20 69/5                  78/24 79/2 79/20 80/14                              medicines [1] 54/13
Judge Boasberg [2]                                                              32/24 35/22 36/3 36/11
 60/14 60/20            knowledge      [15] 22/14   Lexington [1] 3/3           36/24 37/5 37/22 37/25   member [1] 6/25
                         22/16 24/16 24/17          liability [23] 7/13 7/19                             members [3] 4/19
Judge Boasberg's [1]                                                            42/3 42/11 42/21 42/24
                         24/18 25/1 25/1 40/11       7/19 13/14 13/21 17/21                              18/24 48/5
 80/12                                                                          43/15 44/23 45/12 46/8
                         40/21 48/6 76/7 76/9        20/13 20/14 20/18                                   mention [1] 21/18
judges [1] 39/1                                                                 46/24 47/21 48/5 65/18
                         76/11 76/16 76/20           21/18 23/13 24/25                                   mentioned [7] 28/5
judgment [4] 8/25 9/19                                                          67/5 69/3 71/15 72/4
 10/12 68/13            known     [3] 22/17 28/20    45/10 45/15 45/22
                                                                                72/5 79/1
                                                                                                         36/20 41/4 46/25 79/23
                         72/7                        52/20 52/25 58/15                                   79/24 80/6
judicially [1] 8/15                                                             Mahdi's [3] 14/16
                        kshanmugam [1] 2/5           58/23 59/2 78/3 78/4                                mere [1] 21/11
June [2] 37/11 37/19                                                            40/15 67/6
                                                     81/14                                               Merit [1] 3/11
jurisdiction [24] 53/15 L                                                       main [1] 41/6
 54/1 54/4 54/5 56/16                               liable [2] 6/17 6/21                                 merits [1] 45/7
                                                                                Mainly [1] 36/16
                        La [3] 2/16 5/12 5/15       libel [1] 68/2                                       Michael [1] 42/10
 59/6 62/1 64/22 64/23                                                          majority [1] 80/1
                        labeled [1] 48/17           Licci [3] 73/17 78/18                                Michigan [2] 70/17
 66/3 66/14 73/1 73/11                                                          make [16] 12/8 14/4
                        labeling [1] 71/15           78/21                                               70/18
 74/10 75/17 76/20                                                              14/7 15/4 15/6 15/9
                        lack [4] 9/15 53/15         licenses [1] 71/11                                   Middle [1] 39/16
 76/25 77/15 78/6 80/17                                                         15/15 28/24 46/18
                         54/3 81/4                  light [1] 20/16                                      might [4] 16/7 47/12
 80/21 80/24 81/5 81/14                                                         61/18 61/24 64/9 64/20
                        Laden [1] 77/2              like [16] 7/5 7/23 11/22                             65/5 83/13
jurisdictional [3] 7/25                                                         70/18 78/9 78/17
                        laid [1] 41/2                14/13 25/20 29/23                                   militant [1] 9/16
 82/16 82/20                                                                    makes [7] 7/23 41/24
                        language [1] 15/13           33/10 50/13 52/10 53/8                              militaries [1] 42/14
just [22] 13/10 21/17                                                           44/14 51/23 68/1 83/4
                        large [4] 9/25 39/24         71/10 73/9 77/1 77/19                               military [48] 10/18
 21/23 23/4 24/15 24/24                                                         84/16
                         58/24 59/19                 78/18 84/11                                         13/16 13/24 14/8 14/9
 37/7 45/3 49/13 51/16                                                          making [3] 39/8 68/6
                        last [5] 18/15 18/17        likely [1] 35/21                                     14/13 14/15 14/19
 55/11 62/3 62/15 65/11                                                         72/8
                         25/12 62/11 78/16          limitation [2] 15/19                                 14/20 14/21 15/2 15/7
 75/25 76/1 77/10 80/3                                                          man [1] 36/21
                        law [19] 4/15 7/20 11/2      83/5                                                15/13 15/16 16/4 16/8
 80/11 81/11 83/12                                                              manageable [1] 8/15
                         11/20 15/17 15/21          limited [4] 1/6 4/9 18/5                             16/10 16/17 16/22
 83/21                                                                          Manning [2] 2/10 5/7
                         20/17 25/13 33/23           47/8                                                16/25 17/4 17/15 17/24
Justice [3] 29/16 34/13 40/12 41/15 43/6 45/24                                  manufactured [1]
 48/23                                              line [2] 15/24 43/9         59/23
                                                                                                         18/24 19/3 19/3 30/9
                         52/22 54/21 64/1 70/5      literally [2] 35/3 45/18                             34/1 37/1 37/10 37/20
justification [1] 44/5   70/21 78/14                                            manufacturer [5]
                                                    little [4] 10/22 31/16      12/18 12/23 61/15 71/3
                                                                                                         41/6 41/8 41/13 41/15
K                       lawfully   [1] 14/14         39/11 53/13                                         41/16 41/21 42/4 43/4
                                                                                78/12
                        laws   [4]  41/9 41/17      Livnat [1] 83/3                                      43/10 43/25 44/9 44/10
Kannon [2] 2/2 4/24                                                             manufacturers [9]
                         41/23 75/13                LLP [7] 2/3 2/7 2/11                                 44/12 44/16 44/20
Kannon Shanmugam                                                                12/17 59/17 61/22
                        lawsuit [1] 33/11            2/17 2/21 3/3 3/7                                   44/22 44/25
 [1] 4/24                                                                       64/24 65/5 65/18 72/23
                        lead [1] 47/9               local [2] 39/22 39/25                                military-style [3] 14/20
Kaplan [1] 13/17                                                                74/13 76/17
                        leadership [1] 28/4         logistics [1] 37/16                                  15/2 44/22
KAYE [1] 3/7                                                                    manufacturing [6]
                        leading [3] 6/10 36/22      long [1] 36/6                                        militia [2] 14/12 54/14
keep [2] 45/14 82/14                                                            57/10 57/11 58/15
                         79/7                       longer [2] 36/15 81/8                                Miller [1] 46/16
KELLOGG [2] 1/14                                                                60/24 80/14 82/4
 4/16                   leap  [1] 79/6              look [12] 22/3 41/1                                  millions [1] 50/3
                                                                                many [1] 12/20
                        least [6] 49/4 59/18         43/14 56/11 57/18 58/1                              mind [3] 45/5 45/14
kellogghansen.com [3]                                                           market [3] 28/19 71/16
                         71/2 71/12 82/13 82/15      58/10 58/18 58/20 68/7                              53/7
  1/18 1/18 1/19                                                                71/25
                        leave   [5] 19/12 51/19      78/13 79/14                                         minimum [4] 24/25
Kemper [1] 21/2                                                                 mass [1] 42/5
                         68/24 80/11 80/25          looked [1] 39/1                                      35/5 73/16 75/7
Kenya [1] 67/17                                                                 Massachusetts [1] 3/8
                        leaves [1] 19/13            looking [1] 55/15                                    minimum-contacts [1]
Kenyan [1] 67/19                                                                massacre [1] 41/10
                        lectern [1] 4/11            loses [1] 46/3                                       75/7
Kenyon [1] 67/17                                                                material [4] 22/13
                        left [2] 55/25 57/7         lot [11] 20/12 27/21                                 minister [2] 27/7 28/6
key [1] 66/23                                                                   71/14 71/14 73/19
                        Legacy [1] 39/14             28/23 33/13 35/24                                   ministry [75] 6/13 6/15
kickbacks [2] 38/22                                                             materials [1] 13/6
 38/22                  legal [1] 34/21              45/24 62/2 65/19 68/18                              6/25 9/3 9/5 9/8 9/13
                                                                                matter [5] 24/18 40/12
                        legally [1] 35/11            76/6 84/3                                           9/20 10/5 10/9 10/11
kidnapped [1] 42/8                                                              63/16 63/21 85/4
                        legitimate [6] 10/6         lots [2] 84/4 84/4                                   12/3 12/16 22/8 24/3
kill [2] 42/1 67/10                                                             matters [4] 29/4 29/17
                         21/13 24/4 33/1 46/21      lower [1] 7/4                                        26/3 26/8 26/14 26/19
killing [1] 37/15                                                               31/24 38/13
                         52/16                      LP [1] 3/2                                           27/5 27/9 27/16 27/19
Kimadia [4] 30/20 71/4                                                          may [7] 6/5 6/8 8/14
 71/20 73/3             legitimately    [2] 11/25                                                        28/1 28/4 28/7 28/22
                                                                                10/24 63/10 66/1 82/24
                         12/10                                                                           30/4 30/8 32/25 33/15
Kimadia's [1] 74/2                                                              maybe [1] 63/6
                                                                                                                           94


M       Case 1:17-cv-02136-RJL
                    75/21      Document
                                   non [5]123
                                           15/12Filed
                                                 23/10 11/08/19
                                                          41/14 Page 94 of 99
                                                                            14/10 16/25 44/9 57/12
                          Muqtada [3] 26/6 28/13 43/10 43/14 80/2          offers [1] 41/19           57/19 57/21 73/3
ministry... [44] 35/11
                          40/17                  non-existent [1] 23/10    Official [1] 3/12          origin-of-goods [2]
35/16 35/17 36/4 36/5
                          must [2] 41/22 55/16 non-FTOs [2] 43/10          officials [4] 26/24 27/4   57/19 57/21
36/12 36/24 37/6 37/11
                          Mwani [3] 66/11 67/15 43/14                      48/4 67/5                  original [2] 20/1 20/1
37/22 40/1 40/16 40/17
                          77/1                   non-international-arm     often [4] 8/20 11/10       Osama [1] 77/2
46/9 46/20 46/23 47/24
48/4 49/16 49/23 50/4     my [36] 4/15 20/2      ed [1] 15/12              14/25 39/21                other [27] 6/3 7/13 8/1
                          21/19 27/21 28/23      non-U.S [1] 80/2          Oh [1] 50/19               8/16 10/23 11/18 13/2
50/12 51/4 54/12 54/14
                          29/22 30/10 31/7 33/22 noncombatant [1]          oil [7] 27/18 35/1 38/19   13/5 15/15 17/20 17/21
58/2 58/5 59/13 59/14
                          42/16 43/2 43/7 44/14 17/8                       39/23 39/25 40/7 40/10     21/17 23/23 24/6 24/8
61/10 62/7 64/19 67/4
                          45/20 45/23 47/10      none [2] 54/25 58/14      Oil-for-Food [6] 27/18     28/13 38/23 45/5 52/16
67/8 67/10 69/6 71/15
                          47/20 48/24 49/12      normal [1] 43/20          38/19 39/23 39/25 40/7     56/21 60/1 66/10 67/22
72/3 72/4 74/2 74/14
                          51/16 52/2 53/12 59/18 Northern [1] 17/4         40/10                      73/8 80/10 83/10 84/7
74/15 74/24 78/25
                          60/3 60/13 63/18 65/23 not [112]                 okay [11] 20/5 20/9        others [5] 12/12 13/1
Ministry's [1] 28/17
                          66/22 67/7 67/19 71/22 note [1] 26/17            22/24 25/8 25/11 30/19     17/6 19/7 24/7
minute [3] 22/23 51/17
                          76/6 82/9 82/14 84/8   nothing [2] 66/22         31/23 32/22 51/18          otherwise [4] 13/19
53/11
                          84/10                   83/23                    65/24 75/21                16/7 48/18 59/3
minutes [6] 6/2 6/3
20/8 45/6 47/16 75/22     my understanding [1] notice [2] 29/13 66/20      old [1] 70/1               our [51] 7/21 9/2 11/16
                          59/18                  November [1] 85/7         on-the-ground [1]          15/20 17/11 18/13
Mishkin [6] 3/2 5/3
53/23 53/25 63/25                                now [15] 4/3 14/11        16/17                      18/20 18/24 19/13 23/6
                          N                       15/4 20/20 29/4 37/22    once [3] 24/16 40/6        23/6 23/12 23/23 24/9
75/22
                          name [1] 4/11           39/8 42/16 44/5 53/19    71/12                      24/21 25/13 26/5 26/22
mission [1] 68/21
                          named [4] 12/24 36/19 67/22 71/19 73/2 73/19     one [23] 2/22 4/22 6/2     28/9 29/17 30/7 32/20
misunderstanding [1]      36/21 44/20             84/8                     18/3 22/23 24/14 26/21     36/10 37/3 38/2 40/21
61/7
                          nationalized [1] 10/7 number [1] 7/12            45/14 49/1 49/4 49/13      40/24 42/8 43/25 44/10
moment [1] 49/8
                          nationals [5] 34/10    numerous [2] 15/2         49/14 51/17 55/13 56/2     46/15 46/21 47/8 47/9
monetize [1] 28/18        66/8 66/18 67/19 69/21 56/15                     56/9 56/18 57/10 59/25     48/12 49/7 49/18 49/25
money [9] 21/14 24/4
                          nations [1] 18/9       NW [9] 1/16 1/21 2/4      69/11 71/2 72/14 79/24     51/22 56/18 60/15
47/6 56/22 72/2 74/6
                          nature [2] 24/8 83/24   2/8 2/11 2/18 2/21 3/8   ones [1] 39/17             61/25 67/7 69/19 69/24
74/17 74/24 75/2
                          near [1] 84/10          3/13                     ongoing [2] 17/5 44/6      71/4 73/6 79/3 80/3
monitor [1] 64/7
                          nearly [2] 58/11 80/5 NY [1] 3/4                 only [9] 11/18 16/1        80/8 83/23
monitoring [3] 51/3
                          necessarily [5] 8/25                             24/21 47/22 48/25          ourselves [1] 25/21
51/7 64/18
                          9/6 10/13 10/16 79/20 O                          59/15 61/8 73/23 77/16     out [26] 9/2 14/22 16/6
more [15] 10/22 11/10
                          necessary [1] 69/16    obedience [1] 41/15       ons [1] 61/18              18/16 18/20 23/6 30/21
13/1 18/9 31/16 35/21
                          need [4] 10/3 14/23    obedience-to-military-    open [3] 29/16 31/13       31/13 37/5 41/2 45/21
40/23 46/11 47/12
                          55/13 75/11            orders [1] 41/15          56/2                       48/13 48/15 50/3 50/14
49/11 49/25 65/4 75/19
                          needed [2] 35/18 79/13 objective [3] 21/20       openly [1] 26/5            54/11 56/18 59/4 64/14
76/19 79/12
                          needs [1] 79/10         21/22 22/7               operation [7] 14/19        64/15 67/11 69/13
mosques [1] 42/7
                          negotiated [3] 28/16   objective-intent [1]      37/1 37/1 37/4 37/4        72/14 77/20 79/25 83/6
Moss's [1] 83/10          39/18 54/20             21/20                    37/20 66/24                outline [1] 70/25
most [4] 18/24 76/2
                          nevertheless [2] 9/25 objectives [1] 24/11       operations [4] 14/20       outset [1] 8/5
76/4 81/10
                          78/5                   observation [1] 80/12     14/20 15/3 16/17           outside [8] 17/18 19/21
mostly [1] 55/20
                          New [11] 3/4 39/4      observed [1] 47/3         operatives [3] 28/3        54/17 70/22 74/19
motion [8] 1/9 23/6       41/19 73/14 73/16 74/5 observer [2] 21/22        32/24 72/4                 77/13 78/5 79/16
29/1 33/13 40/22 53/14
                          74/6 75/1 75/2 75/11    22/7                     opinion [1] 84/6           over [8] 26/25 31/21
54/1 80/8
                          82/10                  obtain [4] 26/3 26/13     opinions [1] 39/2          54/5 66/3 75/17 80/17
motivation [1] 47/6
                          New York [10] 39/4      32/25 38/16              opposing [1] 44/11         80/21 80/24
motive [2] 22/5 56/13     41/19 73/14 73/16 74/5 obviously [7] 6/22 34/3   opposition [1] 71/17       overread [1] 67/25
motives [3] 22/1 22/2     74/6 75/1 75/2 75/11    48/25 59/3 62/4 64/24
77/9                                                                       oral [1] 5/24              overrule [1] 83/5
                          82/10                   66/23                    order [10] 4/6 7/23        overseeing [1] 50/13
move [1] 45/7
                          newspapers [1] 17/3 occupied [1] 28/3            10/8 15/6 15/15 37/3       oversight [1] 51/8
moved [1] 81/4
                          nexus [8] 23/17 28/1 occur [6] 6/19 13/25        53/22 75/13 75/14 77/5     overwhelming [1] 28/2
Movement [1] 9/16         28/21 29/24 38/1 45/11 16/23 17/18 17/19         ordered [2] 30/9 37/20     Owens [2] 7/11 20/25
Mr. [16] 6/5 12/15        61/4 62/4               19/21
25/16 47/16 47/20                                                          orders [2] 41/15 71/7      own [6] 22/1 22/14
                          Ninth [5] 10/14 10/23 occurred [10] 19/4         ordinary [2] 18/20         45/23 50/24 51/9 75/10
49/14 50/7 51/20 52/3
                          11/2 34/8 34/25         54/7 54/17 55/1 56/1     43/13                      owner [1] 34/1
52/11 53/23 63/25
                          Ninth Circuit [1] 11/2 68/3 70/22 74/5 81/11     organization [20] 7/3
65/25 67/7 75/22 80/19                                                                                P
                          no [40] 1/4 4/8 9/12    82/18                    9/9 9/10 9/11 9/24
Mr. Branson [7] 25/16     11/12 11/25 12/9 15/13 occurring [1] 13/14       14/11 14/17 15/16 16/3     P.L.L.C [1] 1/15
47/20 49/14 51/20 52/3
                          15/18 16/9 22/7 34/5   occurs [1] 18/19          17/14 23/3 24/20 40/18     p.m [4] 1/6 53/17 53/17
52/11 67/7
                          36/12 36/15 48/6 49/8 October [1] 1/5            41/16 41/22 42/25 46/7     84/22
Mr. Frederick [2] 65/25   50/16 54/5 54/8 55/6   Odierno [1] 37/3          46/13 66/12 72/6           packaged [1] 72/1
80/19
                          55/8 55/12 55/25 59/25 off [2] 43/12 62/6        organizations [2] 16/1     page [1] 60/15
Mr. Mishkin [3] 53/23     61/2 63/3 63/4 63/9    offense [1] 17/7          43/20                      pages [3] 29/7 48/11
63/25 75/22
                          63/18 63/22 64/20      offenses [3] 17/21        organized [3] 14/18        84/3
Mr. Shanmugam [4]         65/22 77/24 78/1 78/1 22/12 24/22                42/17 44/20                paid [10] 61/14 62/12
6/5 12/15 47/16 50/7
                          79/19 80/16 80/24 81/8 offer [1] 21/4            orienting [1] 25/21        62/18 64/10 73/24 74/2
much [8] 6/7 8/6 23/24    83/15 83/16            offered [3] 12/6 41/13    origin [9] 13/16 13/25     74/14 75/4 79/4 79/9
29/22 38/13 48/7 53/10
                                                                                                                              95


P      Case 1:17-cv-02136-RJL       Document
                   people [8] 10/9 27/5 14/24 123    Filed
                                              18/15 22/1    11/08/19
                                                         35/9         Page
                                                               presumably [1] 95
                                                                              25/2of 99
                                                                                      52/21 66/22
                         27/6 35/18 42/8 44/4       47/18 49/9 53/3            presumes [2] 30/24        provisions [4] 57/20
Palestinian [1] 34/10
                         47/6 81/16                 planned [2] 23/2 24/19     31/3                      57/22 57/23 57/23
paperwork [1] 71/9
                         per [1] 51/7               plant [2] 34/1 34/2        presumptively [1]         proximate [6] 20/19
paradigmatic [2] 19/14
                         perfected [1] 27/17        plate [1] 84/8             43/10                     23/25 24/2 45/9 52/2
53/8
                         perfectly [1] 67/12        plausibility [1] 56/24     pretty [2] 30/12 81/1     52/12
paragraph [15] 12/5
15/10 15/10 15/11 18/6   performance [1] 54/23      plausible [2] 22/18        prima [1] 72/24           proxy [1] 43/16
18/8 18/10 18/15 36/10   performing [3] 10/6        45/3                       prima-facie [1] 72/24     prudential [1] 11/11
                         21/13 52/16                playbook [1] 39/22         primarily [5] 7/16 12/5   purchase [3] 50/4
41/1 48/2 69/13 69/15
71/4 79/7                perhaps [3] 7/23 19/6      played [1] 50/12           13/12 39/12 52/3          59/20 59/21
                         28/5                       pleaded [3] 55/12 56/9     princes [2] 56/22 57/4    purpose [7] 22/10 33/1
paragraph B [1] 18/8
                         period [13] 9/4 9/19       56/13                      principal [2] 40/12       35/4 67/11 68/23 83/3
paragraphs [17] 12/12
                         10/6 14/4 36/6 38/10       please [6] 4/5 4/10        63/8                      83/4
22/3 35/23 40/13 56/12
                         47/2 49/2 49/3 49/8        4/12 6/8 53/21 66/2        principles [1] 51/25      purposeful [5] 69/25
57/18 58/10 68/22 69/1
                         49/24 51/12 51/15          PLLC [2] 1/20 4/17         prior [1] 16/3            70/13 73/8 77/5 82/18
69/4 69/6 71/5 71/8
71/11 71/17 72/19 80/6   permits [1] 7/6            point [33] 9/2 10/14       prioritization [1] 58/2   purposely [4] 70/4
                         permitted [2] 32/17        10/21 11/7 12/11 18/19     private [4] 33/20 33/21   70/21 73/12 82/7
Paris [1] 17/11
                         75/6                       21/1 23/6 23/11 23/23      34/4 34/4                 purposes [9] 12/20
part [7] 16/2 18/21
24/10 44/6 47/9 48/6     perpetrator [1] 23/18      24/9 27/2 27/23 31/8       privy [2] 29/19 77/22     12/25 18/18 19/7 21/15
68/11                    person [1] 23/9            46/18 48/11 48/13          pro [1] 61/17             25/3 27/4 73/1 76/19
                         personal [20] 53/15        48/15 49/14 49/18          problem [4] 37/21         put [3] 45/1 61/18
particular [6] 11/6
                         53/25 54/4 54/5 56/16      49/25 51/22 56/18 58/8     40/14 43/23 58/24         72/15
11/12 23/21 57/18
                         59/6 62/1 64/22 64/23      58/13 60/13 61/25          proceed [5] 6/1 6/5 7/6   putting [1] 9/16
57/25 62/23
                         66/3 73/11 74/9 75/17      63/18 67/2 78/16 79/3      8/1 8/24
particularized [1]                                                                                       Q
                         76/19 76/25 80/16          80/3 83/5                  proceedings [4] 1/9
76/11
                         80/21 80/24 81/5 81/13     points [2] 7/20 57/13      3/15 84/22 85/4           Qaeda [7] 41/25 42/3
particularly [5] 12/21                                                                                   42/20 44/15 44/18
20/16 21/1 40/22 49/18   personally [1] 39/18       policy [6] 8/25 10/12      process [2] 66/25
                         personnel [2] 71/7         11/14 49/15 50/11 69/1     82/20                     44/24 56/23
parties [7] 4/10 4/12
                         73/1                       political [19] 7/17 7/24   processing [6] 62/12      qualified [1] 14/9
5/25 39/8 54/20 60/7
                         personnel-jurisdiction     8/4 8/9 8/12 8/16 10/20    62/18 79/3 79/9 79/19     qualifies [1] 16/22
65/9
                         [1] 73/1                   11/15 11/17 13/3 33/2      80/14                     qualify [5] 13/19 15/7
partners [1] 4/15                                                                                        15/16 16/4 16/7
                         perspective [2] 58/6       33/8 33/16 33/19 33/24     procured [1] 71/9
party [1] 4/12
                         60/19                      34/6 49/10 49/12 66/24     produced [1] 3/16         quality [2] 84/15 84/15
pass [1] 36/14
                         persuaded [1] 82/14        POLK [2] 3/3 5/3           product [1] 75/14         quarrel [3] 35/8 35/12
passed [2] 19/24 81/15                                                                                   35/13
                         persuasive [2] 34/24       population [3] 10/1        products [2] 6/12
patently [1] 77/10
                         47/11                      21/24 22/11                54/24                     question [34] 7/17
Patrick [2] 2/16 5/11                                                                                    7/24 8/4 8/9 8/12 8/17
                         pertain [1] 14/25          PORTER [2] 3/7 5/19        profit [1] 62/9
Patrick Carome [1]                                                                                       10/20 11/17 13/3 13/25
5/11                     pertaining [1] 29/16       portion [1] 9/25           profited [3] 61/21
                         pertains [1] 15/11         posed [1] 60/20            61/22 62/6                16/12 19/1 30/10 30/12
patrick.carome [1]                                                                                       30/24 33/2 33/19 33/24
2/19                     pervasive [1] 41/2         poses [1] 37/12            profits [8] 61/7 61/12
                         Pfizer [4] 2/10 5/7        position [3] 30/13         61/19 62/3 71/21 71/22    34/6 34/22 36/7 37/17
pattern [1] 78/7                                                                                         38/3 43/12 43/22 44/8
                         39/14 72/20                30/14 35/15                71/23 75/15
PAUL [7] 2/3 2/7 3/2                                                                                     44/10 45/8 45/11 49/10
4/24 5/3 5/21 53/25      pharmaceutical [2]         possessed [1] 21/23        Programme [2] 27/18
                         6/10 59/22                 possible [2] 61/13         38/19                     49/13 50/6 60/20 60/23
Paul Mishkin [2] 5/3
                         pharmaceuticals [2]        63/15                      pronouncement [1]         questions [5] 33/6
53/25
                         3/2 28/17                  possibly [2] 57/6 60/22    76/2                      47/12 65/22 71/22
paul.mishkin [1] 3/5                                                                                     83/25
                         PICKERING [1] 2/17         post [1] 38/5              proposition [3] 10/15
paulweiss.com [2] 2/5
                         pictures [2] 28/12         post-dated [1] 38/5        14/8 50/1                 quick [1] 20/10
2/9
                         28/15                      potential [1] 65/17        prosecute [1] 43/25       quid [1] 61/17
pause [1] 37/7
                         piece [1] 79/22            practice [1] 64/1          prosecuted [2] 27/8       quite [6] 20/1 20/13
pay [3] 38/21 59/15                                                                                      33/22 34/2 34/24 81/21
61/17                    Pill [1] 28/21             practices [2] 50/15        36/19
                         place [5] 49/8 50/15       64/4                       prosecution [1] 40/9      quo [1] 61/17
paying [3] 27/2 27/3
                         55/19 55/25 79/13          pre [2] 38/5 52/11         protection [1] 36/23
32/6
                         places [2] 38/24 80/10     pre-dated [2] 38/5         protections [1] 70/5
                                                                                                         R
payment [8] 27/11                                                                                        ran [2] 27/19 46/24
28/19 30/20 54/24        placing [1] 80/5           52/11                      prototypical [5] 8/6
                         plainly [1] 34/24          precedent [2] 7/7          8/19 19/20 25/4 25/7      range [2] 21/13 21/14
70/17 70/18 73/23                                                                                        rather [1] 17/15
80/14                    plaintiffs [37] 1/4 1/13   75/17                      prove [1] 82/3
                         4/14 4/19 6/9 8/8 10/5     precise [1] 49/23          provide [5] 10/8 10/11    re [2] 25/21 56/19
payments [25] 11/21                                                                                      re-orienting [1] 25/21
                         11/19 12/4 12/22 14/2      precisely [4] 33/10        17/14 18/7 45/19
25/25 26/1 26/3 26/7                                                                                     reach [3] 10/4 45/18
                         14/12 15/4 18/23 19/5      43/6 59/11 66/17           provided [7] 5/25 9/7
26/13 26/18 26/23                                                                                         62/15
                         19/6 20/13 21/4 22/4       precludes [1] 43/6         11/25 12/9 24/3 53/3
27/12 31/13 37/24                                                                                        reading [2] 35/7 68/5
                         22/15 24/6 25/18 46/17     predicate [1] 22/12        79/24
38/16 45/12 47/21 48/4                                                                                   reads [1] 18/15
                         47/23 47/24 48/13          present [1] 33/24          provides [2] 13/7
48/8 48/17 49/8 62/23                                                                                    ready [1] 6/5
                         48/16 56/3 57/7 61/5       presentation [4] 66/23     46/25
67/4 74/4 76/22 78/25                                                                                    real [1] 51/10
                         62/12 77/6 77/25 78/9      70/11 73/7 82/9            providing [6] 6/14
79/13 79/14                                                                                              realized [1] 9/9
                         80/5 83/12 83/18           presiding [2] 4/4 53/20    23/16 24/7 32/23 52/22
payroll [1] 36/24                                                                                        really [27] 7/15 11/12
                         plaintiffs' [13] 7/5 8/2   press [5] 40/14 40/15      81/7
pays [1] 11/24                                                                                            11/16 11/23 11/24 12/7
                         8/24 9/6 11/23 12/1        40/19 40/23 41/2           provision [3] 11/21
Pennsylvania [1] 2/18
                                                                                                                           96


R       Case 1:17-cv-02136-RJL        Document
                    relies [2] 42/16 52/3 70/15 123    Filed80/1
                                                74/20 77/13  11/08/19    Page
                                                                 34/15 43/10 44/196  of 99
                                                                                  47/20  short [4]               20/7 23/4
                          rely [4] 14/16 18/10     82/21 84/8                60/23 74/11 78/12         49/12 51/16
really... [21] 16/11
                           38/14 44/19            rightly [1] 33/22         says [7] 33/23 36/2       shot [2] 12/7 35/21
 16/13 18/15 19/5 19/6
                          relying [3] 7/16 11/1   rise [13] 4/2 52/24        44/9 57/17 65/8 66/22    should [14] 6/1 6/17
 21/4 21/18 22/15 29/23
                           12/4                    53/16 53/18 58/15 59/2    76/2                      6/21 8/9 22/17 43/13
 35/16 37/20 41/2 45/21
                          remainder [1] 21/19      62/7 72/24 73/16 77/14   scenario [1] 46/14         50/11 54/2 72/7 75/7
 55/11 56/2 56/15 57/7
 57/22 60/14 82/1 84/16   remaining [1] 11/10      78/3 78/4 84/19          scenarios [1] 46/17        76/23 78/13 78/15
                          remember [3] 8/5        RMR [2] 85/2 85/8         scholarly [1] 41/19        82/15
Realtime [1] 3/11
                           19/23 33/7             road [1] 42/12            SCHOLER [1] 3/7           should-have-known
reason [11] 8/18 11/1
 21/5 23/24 27/24 30/23   remembered [1] 45/1 Roche [4] 2/16 5/12           schools [1] 42/7           [1] 22/17
 59/14 61/2 66/17 80/16   remind [1] 12/14         5/16 72/21               scope [1] 19/13           show [3] 56/4 56/8
 81/3                     remove [1] 12/19        role [3] 50/12 50/13      score [1] 18/18            79/15
                          removed [1] 78/24        51/2                     se [1] 51/7               showed [1] 80/2
reasoned [2] 11/2 21/3
                          render [1] 21/15        Room [1] 3/13             seated [2] 4/6 53/22      showing [1] 21/21
reasons [3] 25/13 56/9
 60/16                    renders [1] 20/24       root [1] 37/21            SEC [2] 29/11 29/15       shown [1] 31/6
                          repeatedly [3] 44/21    Rothstein [1] 20/25       second [13] 9/23 13/23    side [2] 42/12 67/22
rebuttal [1] 65/23
                           58/21 70/11            roughly [1] 36/10          14/19 27/11 34/9 37/8    significant [5] 12/25
receive [1] 35/22
                          repetitive [1] 76/13    routine [1] 27/22          47/3 47/5 56/19 58/20     13/1 35/5 37/13 81/1
received [2] 48/21 49/5
                          replete [1] 14/24       routinely [1] 80/9         69/24 71/6 73/17         similar [2] 25/13 34/14
receiving [1] 24/5
                          reply [6] 18/20 19/10 Rule [1] 13/5               Second Circuit [2]        similarly [1] 10/24
recent [3] 43/2 52/12
                           23/7 48/12 51/23 60/15 Rule 12 [1] 13/5           58/20 73/17              simple [2] 30/12 46/1
 76/2
                          report [2] 26/4 50/18 ruled [1] 10/24             Second Circuit's [1]      simply [4] 17/14 18/21
recess [4] 53/11 53/17
 84/18 84/20              reported [3] 32/9 40/19 ruling [1] 84/10           56/19                     43/11 50/25
                           50/20                  running [1] 27/5          sectarian [1] 42/6        since [3] 7/25 20/17
recklessness [1] 22/16
                          reporter [5] 3/10 3/11 Rushaid [1] 73/18          Section [3] 48/22          63/25
recognition [2] 16/2
                           3/11 3/12 53/12        Ryan [2] 1/20 4/17         66/15 81/15              single [1] 78/6
 22/1
                          reports [1] 49/20       ryan.sparacino [1]        see [8] 40/6 58/11        sir [2] 25/15 82/22
recognize [4] 20/14
 22/4 24/6 38/11          represent [4] 4/12 49/1 1/23                       60/22 65/19 76/9 79/7    site [1] 37/14
                           59/8 59/21                                        80/6 80/7                situated [1] 19/7
recognized [3] 8/11                               S
 11/9 76/23               requests [2] 48/22                                seek [1] 11/20            situation [1] 63/7
                           49/2                   Saddam [3] 27/17          seeking [1] 14/22         sixth [1] 11/7
recollection [1] 20/2
                          require [2] 23/1 45/15 38/17 38/20                seeks [1] 6/24            slaughtered [1] 42/5
reconstruction [1]
                          requirement [10] 16/20 Saddam's [1] 38/22         seem [1] 28/24            slogans [1] 28/14
 47/4
                           16/21 21/21 23/6 23/15 Sadr [3] 15/3 26/6        seems [3] 14/13 42/23     small [1] 24/22
record [5] 4/11 11/3
                           24/2 24/16 24/17 25/1 28/13                       44/24                    so [76] 6/5 10/11 11/16
 31/6 36/2 85/3
                           53/7                   Sadr's [1] 40/17          seen [3] 20/17 32/10       11/21 12/13 12/18
recorded [1] 3/15
                          requirements [4] 22/14 Sadrist [2] 9/16 35/21      40/7                      12/20 12/22 12/24 13/5
recourse [3] 59/15
                           22/16 22/16 22/17      Sadrists [3] 9/14 9/20    sell [4] 38/20 71/3        13/22 15/14 16/5 16/14
 59/25 60/7
                          requires [5] 15/13       27/19                     73/21 74/23               17/7 17/13 18/13 23/19
referred [2] 7/9 11/10
                           21/21 23/15 24/18 25/1 said [15] 21/10 24/13     selling [3] 6/12 35/17     27/20 28/23 30/23
reflecting [1] 16/2                                27/21 34/19 37/18
                          requisite [1] 72/25                                74/13                     31/12 31/25 35/24 36/7
reframe [1] 28/24                                  45/18 49/14 56/15
                          research [1] 35/7                                 send [3] 17/10 27/22       36/11 37/17 38/3 38/13
regard [6] 14/7 15/10                              58/14 58/18 58/20
 22/4 23/5 24/24 49/10    reserve [1] 65/23                                  69/3                      39/17 41/9 42/23 43/18
                          resolution [1] 8/15      67/15 70/11 76/1 84/11   SENIOR [1] 1/10            44/10 45/20 46/11 47/1
regardless [2] 52/17
                          resolve [1] 8/24        sake [1] 83/21            sense [3] 7/23 41/24       47/8 49/17 50/22 55/15
 60/10
                          resolved [1] 83/25      salary [1] 28/19           60/18                     57/7 57/24 58/4 58/8
regime [2] 38/17 38/21
                          resources [3] 27/24     Saldana [3] 10/15 34/8    sensitive [1] 84/9         58/24 59/7 61/20 62/20
Registered [1] 3/11                                34/23
                           37/25 69/3                                       separate [5] 14/4 26/12    64/13 65/15 65/17
regular [1] 64/7
                          respect [7] 57/9 60/7 sales [2] 26/8 71/21         39/1 52/8 55/16           68/16 68/25 69/5 69/19
related [16] 54/9 56/1
                           66/24 76/17 76/25 83/3 Sally [1] 42/10           separateness [2]           71/3 71/22 72/1 72/1
 56/6 58/17 58/22 60/13
                           83/7                   same [19] 6/15 6/16        55/11 65/13               73/17 74/1 74/11 76/13
 60/17 61/3 62/8 63/22
                          respectfully [2] 12/6    17/10 17/24 18/1 23/24   series [1] 82/11           76/17 77/23 77/25
 65/1 65/2 67/23 70/12
                           21/25                   25/1 29/4 29/17 35/3     seriously [1] 14/3         79/21 81/12 81/14
 70/15 76/3
                          responsible [1] 46/7     35/3 35/4 35/4 39/24     service [1] 36/23          81/19 82/16 83/5 83/20
relates [1] 70/8                                   43/6 43/16 44/19 44/22
                          rest [2] 65/23 75/19                              session [2] 4/4 53/20      84/10 84/16
relation [1] 23/22                                 71/8
                          return [1] 84/21                                  sets [1] 49/1             so I think [8] 12/24
relationship [7] 12/17
                          returning [1] 58/13     satisfied [1] 19/1        setting [1] 64/17          17/13 18/13 45/20 57/7
 23/8 23/10 35/1 55/8
                          reversed [1] 34/19      Saudi [2] 56/21 57/4      settled [1] 73/15          58/8 58/24 62/20
 74/3 78/11
                          review [1]  79/6        save [2] 4/4 53/20        settlers [1] 34/12        So if you [1] 77/25
relationships [3] 50/14
                          RICHARD [3] 1/10 4/4 saw [1] 28/15                Seventh [1] 21/2          so-called [3] 11/21
 64/8 82/12
                           53/20                  say [21] 11/4 11/8        several [2] 40/20 42/13    12/22 23/19
relax [1] 53/12                                    11/18 18/11 18/17 19/9
                          RIFKIND [2] 2/3 2/7                               Shamari [1] 36/22         sold [2] 64/9 72/16
relevance [2] 52/14                                23/4 24/15 25/12 30/25
                          right [27] 5/24 9/17                              Shanmugam [6] 2/2         soldiers [2] 6/12 6/23
 77/24
                           11/5 25/23 26/16 29/12 35/24 39/12 49/13          4/24 6/5 12/15 47/16     sole [1] 36/15
relevant [9] 13/15 14/4
                           35/12 39/10 43/22 44/5 50/11 50/22 51/16          50/7                     some [27] 4/19 6/10
 16/24 23/19 46/11
                           53/11 53/23 55/20       51/18 63/3 79/5 81/6     share [1] 24/11            13/1 16/2 17/3 17/7
 49/23 50/9 63/7 65/20
                           55/21 59/9 59/17 59/19 81/15                     Sharp [1] 60/14            17/13 18/25 19/6 23/17
reliance [1] 11/22
                           60/2 60/15 61/22 64/4 saying [9] 14/15 29/9      she's [1] 42/11            27/6 28/9 32/17 34/14
relied [1] 51/21
                                                                                                                                 97


S       Case 1:17-cv-02136-RJL
                    starting [1] 58/8 Document  123 Filed
                                          substantially       11/08/19
                                                        [3] 15/17 sure [13] Page   97 of 99
                                                                             30/16 33/4   9/11 16/1 16/3 17/17
                          state [8] 15/8 21/9          23/2 41/22                 56/24 60/4 61/6 63/1      17/19 19/20 22/20 23/2
some... [13] 37/5 40/7
                           25/12 33/23 52/7 53/7      substantive [2] 7/18        63/14 63/25 64/6 64/9     23/3 23/8 23/9 24/12
 42/8 43/21 50/20 52/25
                           68/9 70/24                  20/10                      64/11 64/20 83/1          24/19 24/20 25/3 27/25
 55/7 59/3 59/24 72/2
                          state-of-mind [1] 53/7      such [7] 15/3 15/18        surely [1] 72/23           28/6 28/19 40/18 41/8
 77/8 82/7 84/7
                          stated [1] 29/15             16/7 66/16 73/5 73/15     surmise [1] 74/18          41/25 42/20 42/25
somehow [6] 8/9 15/7
 15/17 42/25 43/9 63/5    states [55] 1/1 1/10 4/2     79/21                     surreptitiously [2]        43/19 44/1 44/11 45/20
                           4/5 6/14 7/1 8/21 9/1      Sudanese [1] 34/1           31/11 31/12               46/6 46/13 46/13 52/8
someone [1] 17/11
                           9/18 10/10 14/21 16/17     sued [2] 34/10 74/7        survey [1] 41/19           52/18 52/23 52/24 53/4
something [11] 14/7
                           22/9 35/2 35/6 35/10       suffered [1] 15/1          sustained [2] 39/2         56/19 66/8 67/16 72/6
 19/16 23/14 27/17
                           36/4 37/10 49/20 50/2      sufficient [14] 21/15       40/21                     73/22 77/9
 27/18 56/9 58/14 62/16
                           51/11 53/18 53/21           61/25 65/1 66/13 67/18    sweep [1] 12/22           terrorist-controlled [1]
 75/5 83/13 84/3
                           54/18 56/1 56/5 57/1        67/20 68/8 69/22 70/3     Syria [1] 17/4             73/22
sometimes [1] 80/4
                           59/23 60/1 61/4 61/9        70/23 72/24 75/9 75/16    Syrians [1] 17/5          terroristic [1] 12/3
somewhat [2] 12/25
                           62/8 64/1 64/17 65/2        76/16                     system [7] 10/8 35/19     terrorists [5] 24/14
 38/12
                           65/19 67/11 68/10          sufficiently [1] 57/3       51/12 73/14 74/6 75/11    25/25 42/15 46/2 46/24
sophisticated [2]
                           68/15 68/21 68/24          suggest [4] 24/7 31/9       82/11                    test [13] 56/14 67/21
 42/18 44/22
                           71/10 71/13 72/10           43/9 50/9                                            67/22 69/22 70/1 70/2
sorry [2] 75/8 80/22                                                             T
                           73/13 77/8 77/14 77/23     suggested [2] 16/9                                    70/10 75/8 75/25 76/1
sort [6] 18/11 19/20
                           78/5 78/20 78/23 79/16      20/21                     table [2] 4/15 43/12       76/4 76/21 76/24
 44/22 55/7 62/3 79/5
                           79/21 82/19 83/19          suggestion [2] 44/15       tactics [1] 44/22         Texas [3] 39/5 39/7
sorts [2] 11/13 19/14
                          States' [1] 34/16            55/10                     tailored [1] 83/21         52/4
sought [1] 17/15
                          statute [16] 15/13          suggests [1] 23/17         take [10] 17/2 33/13      textual [2] 11/13 41/12
source [1] 80/2                                                                   43/11 45/23 53/11
                           15/18 17/13 18/14          suing [2] 24/6 34/1                                  than [4] 35/22 40/23
sourced [3] 72/17                                                                 57/18 60/18 77/25
                           22/13 22/13 23/15 33/8     suit [19] 54/9 56/1 56/6                              42/4 60/1
 75/12 82/10
                           33/16 34/21 41/7 41/12      58/17 58/22 58/22          79/13 82/1               thank [19] 4/13 4/21
sources [2] 14/5 24/6
                           41/20 44/8 45/17 52/25      60/13 60/17 61/3 62/8     taking [2] 50/15 55/19     6/7 25/14 25/15 47/15
sourcing [3] 58/14
                          statutory [8] 8/8 8/13       63/22 65/1 65/2 67/23     talk [6] 32/3 58/17        47/17 53/9 53/10 53/24
 60/24 71/13
                           8/14 24/18 33/20 33/23      70/12 70/15 70/18 76/3     62/12 65/15 78/8 78/9     66/1 75/21 75/24 80/18
Southern [3] 39/3 39/5
                           34/5 43/13                  81/9                      talked [2] 45/24 77/17     82/22 82/23 84/1 84/2
 52/4
                          stenography [1] 3/15        suit-related [16] 54/9     talking [10] 31/17 32/1    84/13
sovereign [10] 20/22                                                              60/25 61/1 62/3 64/23
                          step [2] 12/19 60/18         56/1 56/6 58/17 58/22                               thank you [12] 4/13
 20/22 21/7 21/8 21/11
                          still [4] 8/17 16/4 77/14    60/13 60/17 61/3 62/8      64/25 65/9 65/10 76/6     25/14 25/15 53/9 53/24
 21/12 46/5 52/13 52/14
                           81/22                       63/22 65/1 65/2 67/23     Tamimi [1] 34/9            66/1 75/24 80/18 82/22
 52/15
                          stream [1] 37/24             70/12 70/15 76/3          tangential [2] 57/8        82/23 84/1 84/13
Sparacino [4] 1/20                                                                62/21
 1/20 4/17 4/17           street [7] 1/16 1/21 2/4    Suite [2] 1/16 1/21                                  Thank you very much
                           2/8 2/21 71/25 75/14       sum [1] 11/16              tap [1] 27/14              [3] 6/7 53/10 75/21
sparacinopllc.com [1]
                          strenuously [1] 81/19       supervised [1] 55/2        target [3] 42/18 44/21    that [582]
 1/23
                          stretch [1] 53/12           supervision [1] 55/7        68/21                    that'll [1] 84/6
sparse [1] 40/23
                          strike [1] 19/16            supplemental [1]           targeted [3] 19/2 66/8    that's [74] 8/3 15/9
special [3] 47/4 49/19                                                            66/18
 50/17                    strong [3] 6/25 20/15        29/13                                                20/2 20/25 29/12 30/21
                           36/23                      supplied [2] 47/6 80/4     targeting [12] 66/11       31/17 31/19 31/20
specially [1] 72/1                                                                66/13 66/16 67/1 67/3
                          stronger [2] 21/6 21/7      supplier [3] 61/9 61/16                               31/21 31/21 32/16 33/5
specific [7] 21/23                                                                67/6 67/14 67/20 68/11
 24/21 48/16 62/4 69/11   structure [7] 18/14          78/12                                                34/22 35/23 36/7 38/12
                           24/18 28/4 38/13 42/17     suppliers [5] 55/20         68/17 68/25 69/21         39/5 40/23 42/19 43/1
 77/16 84/5
                           44/20 46/19                 59/8 72/23 74/12 74/23    taught [3] 42/21 42/24     44/6 44/7 45/3 51/1
specifically [3] 54/12                                                            43/17
 56/25 58/21              structured [3] 46/22        supplies [1] 50/4                                     54/9 54/10 54/25 55/21
                           69/2 81/12                 supply [3] 20/21 37/24     tax [2] 32/12 32/15        55/23 56/2 56/5 56/13
spectrum [2] 42/4 42/4
                          structuring [1] 76/22        54/13                     taxes [2] 32/9 32/11       56/14 57/12 58/8 59/9
speculative [2] 79/6
                          study [1] 84/4              support [13] 6/14 9/3      techniques [1] 43/16       59/18 59/19 60/20
 79/10
                          style [3] 14/20 15/2         10/11 10/18 10/19         telling [1] 44/18          60/25 61/22 61/25 62/9
spend [1] 20/12
                           44/22                       22/13 22/19 24/7 34/17    ten [1] 53/11              62/19 63/18 65/20
spending [3] 21/14
                          subject [3] 52/19 54/21      38/22 40/17 45/19         ten-minute [1] 53/11       65/24 68/21 69/1 69/4
 24/4 50/3
                           58/23                       52/23                     Tenth [1] 2/21             69/6 69/15 69/16 70/6
spent [2] 28/23 76/6
                          submit [3] 12/6 21/25       supported [1] 6/11         term [3] 31/19 31/21       70/9 71/4 71/7 71/11
spirit [1] 24/14                                                                  41/7
                           65/10                      supporting [1] 54/14                                  71/17 75/2 75/16 76/24
spoken [1] 33/9
                          submitted [8] 29/7          supposed [3] 57/11         terms [5] 31/17 32/3       77/2 77/11 77/18 77/20
sponsor [2] 21/9 52/7                                                             38/1 45/23 79/2
                           29/7 29/13 34/13 35/25      58/9 79/8                                            78/4 78/14 78/14 78/21
squad [1] 35/22
                           79/15 80/2 80/8            Supreme [10] 11/9          terror [3] 16/13 43/18     79/6 79/7 79/21
Srinivasan [1] 13/17                                                              44/6
                          Subsection [2] 41/21         56/15 58/18 65/8 66/5                               theater [1] 17/8
St [1] 2/11
                           43/5                        68/1 68/6 70/13 70/20     terrorism [23] 6/18 7/8   their [56] 6/12 11/20
stand [4] 12/19 51/11                                                             8/7 8/19 13/20 15/20
                          subset [1] 24/22             75/16                                                12/3 12/5 12/7 12/8
 84/18 84/20
                          substantial [12] 19/13      Supreme Court [9]           15/23 17/16 19/17         20/14 22/14 22/19 26/8
standard [3] 18/25                                                                19/18 20/1 21/9 23/17
                           23/5 23/16 24/1 41/17       11/9 56/15 58/18 65/8                                26/25 29/11 29/15 32/9
 72/24 78/11
                           45/9 53/6 54/8 61/4         66/5 68/6 70/13 70/20      27/10 28/2 29/25 38/23    35/7 39/17 39/20 40/12
standards [1] 8/15                                                                40/20 43/1 43/24 44/25
                           70/7 76/3 81/21             75/16                                                45/18 45/23 45/23
start [5] 7/24 25/20                                                              45/13 52/7
                          substantial-assistance      Supreme Court's [1]                                   47/23 48/1 51/4 54/11
 37/20 47/18 75/25
                           [1] 53/6                    68/1                      terrorist [43] 6/19 7/3    55/17 55/17 63/21 64/8
started [1] 47/20
                                                                                                                             98


T       Case 1:17-cv-02136-RJL
                    48/14 48/17 49/1 Document    12349/8Filed
                                     50/20 49/2 49/3     49/1211/08/19    Page
                                                                 turn [6] 11/5    9820/6
                                                                               13/2   of 99
                                                                                          74/10 74/18 75/16
                            51/9 55/18 57/21 57/23    49/23 50/10 51/12        33/3 56/16 83/13         understand [5] 15/4
their... [27] 65/5 66/18
                            62/6 62/12 68/16 71/1     51/15 51/16 52/6 65/23 turned [1] 51/24           19/5 29/3 61/5 63/6
 66/21 67/11 69/2 69/12
                            71/14 71/16 71/23         76/6 84/9               turning [2] 30/3 30/14    understanding [5]
 69/21 70/11 71/21 72/9
                            72/11 73/2 73/3 73/19    Time's [1] 25/10         two [10] 11/9 14/16       18/20 26/15 31/7 48/24
 72/9 72/14 73/3 73/7
                            74/24 75/5 75/18 76/12   time-honored [1]          18/9 21/17 23/4 26/21    59/18
 74/25 75/10 75/10
                            79/20 80/9 81/8           27/13                    38/25 45/6 49/21 60/7    understands [1] 32/1
 75/11 75/11 75/12
 75/14 75/15 77/7 81/12    they [111]                time-sensitive [1] 84/9 type [5] 33/10 37/8        unfortunately [1] 84/7
 81/13 82/11 83/13         they'll [1] 61/6          times [1] 56/16           50/13 55/12 63/21        uniforms [3] 41/11
                           they're [20] 14/14        titled [1] 85/4          typically [1] 8/19        42/1 42/6
them [18] 26/11 27/24
                            26/23 32/16 44/1 44/20   today [3] 42/11 70/12                              unit [1] 10/18
 28/18 29/21 36/5 36/13                                                       U
                            48/17 54/21 54/21         73/7                                              UNITED [55] 1/1 1/10
 42/1 45/1 59/22 59/24
                            55/20 61/20 61/23 62/2   TODD [1] 1/15            U.K [4] 58/7 72/14        4/2 4/5 6/14 7/1 8/21
 60/1 61/7 61/22 67/13
                            62/5 63/11 63/19 77/3    together [1] 68/6         79/18 79/25              9/1 9/18 10/10 14/21
 67/13 68/19 69/9 72/1
                            78/11 78/12 78/13        too [2] 20/24 21/16      U.S [60] 3/12 12/17       16/17 22/9 34/16 35/2
themselves [12] 10/5                                                           34/1 34/11 35/10 37/10
                            83/20                    took [3] 26/1 49/8                                 35/6 35/10 36/4 49/20
 14/12 20/14 24/6 48/13
                           they've [5] 29/7 46/5      55/25                    39/15 44/21 50/11 51/3   50/2 51/11 53/18 53/21
 48/15 65/1 65/16 73/12
                            56/9 61/3 83/22          tools [1] 43/13           54/8 55/1 56/7 57/5      54/18 56/1 56/5 57/1
 74/14 75/4 82/8
                           thing [13] 11/18 18/3     tortfeasor [2] 23/22      57/9 57/10 57/11 57/11   59/23 60/1 61/4 61/9
then [15] 7/25 13/11                                                           58/3 58/6 59/4 60/23
                            18/17 25/12 30/21         24/11                                             62/8 64/1 64/17 65/2
 18/7 18/9 21/18 24/3
 33/15 39/15 44/12
                            32/24 33/7 35/3 36/18    tortured [2] 42/8 42/13 60/25 62/14 62/19 63/5     65/19 67/11 68/10
                            41/6 45/14 49/13 77/21   total [3] 11/16 38/1      63/11 63/21 63/23        68/15 68/21 68/24
 52/19 55/16 55/25 57/7
                           things [5] 23/4 26/21      55/13                    64/24 66/5 66/8 66/18    71/10 71/13 72/10
 58/1 81/13
                            42/22 51/19 84/8         totally [1] 36/11         66/20 68/25 69/21        73/13 77/8 77/14 77/23
theories [2] 66/4 69/25                                                        69/21 70/9 71/3 71/15
                           think [119]               touch [1] 73/9                                     78/5 78/20 78/23 79/16
theory [19] 6/24 11/23                                                         71/24 72/9 72/15 73/3
 11/24 12/1 12/8 21/3      third [5] 13/25 16/20     touchpoint [3] 58/9                                79/21 82/19 83/19
                            65/9 69/24 71/9           62/11 62/21              75/10 75/13 78/2 79/4    United States [40]
 30/1 30/6 30/7 42/23
                           this [112]                touchpoints [1] 57/8      79/9 79/13 79/25 80/2    6/14 8/21 9/1 9/18
 43/24 44/24 47/9 49/9
                           those [54] 7/9 8/16       track [1] 11/3            80/4 80/15 81/3 81/6     16/17 22/9 35/2 35/6
 53/4 66/6 69/19 69/20
                            8/19 10/16 11/22 13/2    trade [2] 62/13 74/25     81/13 82/3 82/4 82/8     35/10 36/4 49/20 50/2
 73/8
                            19/3 21/5 21/6 21/10     tradition [1] 27/13      U.S. [21] 9/8 26/5 27/8   51/11 54/18 56/1 56/5
there [66] 7/11 8/14                                                           29/1 30/2 30/2 30/8
                            22/16 23/21 26/1 39/9    traditional [1] 17/3                               57/1 59/23 60/1 61/4
 9/12 9/23 10/1 10/23
                            42/22 46/2 46/5 46/17    traditionally [1] 41/8    30/14 30/18 32/6 33/14   61/9 62/8 64/17 65/2
 11/12 11/13 14/3 14/6
                            48/12 50/13 53/8 55/14   transact [3] 36/5 40/1 35/15 36/17 50/10 64/7      65/19 67/11 68/15
 15/25 17/4 21/7 21/20
                            56/25 57/4 57/10 57/16    50/3                     71/3 71/7 72/17 75/12    68/21 68/24 71/10
 23/24 24/16 24/21
                            57/19 58/10 59/5 59/12   transacting [2] 48/7      77/2 82/10               71/13 72/10 73/13
 29/24 31/3 33/3 34/5
                            60/4 60/6 60/7 60/8       49/15                   U.S. Embassy [2] 26/5     77/14 77/23 78/20
 34/25 36/2 36/12 36/19
                            61/11 61/12 61/21        transaction [2] 38/13     77/2                     78/23 79/16 82/19
 37/7 38/18 39/13 45/15
                            61/24 62/23 66/13         62/17                   U.S. Government [12]      83/19
 50/15 52/25 55/6 55/8
 55/12 56/21 57/5 58/5
                            66/19 67/9 68/15 69/14   transactions [21] 22/5 9/8 27/8 29/1 30/2 30/2     United States' [1]
                            71/7 71/18 71/24 72/8     22/8 22/9 27/22 27/23 30/8 30/14 30/18 32/6       34/16
 59/15 59/23 59/25 60/6
                            74/4 76/7 77/25 79/12     38/3 38/9 40/16 46/19 33/14 36/17 50/10           unites [1] 42/1
 60/17 62/15 62/20
                            81/16 82/5                46/22 47/24 47/25       U.S. Government's [1]     unless [2] 73/22 75/19
 63/19 64/9 64/13 64/14
                           though [3] 6/18 28/24      50/21 51/10 64/18 69/3 35/15                      unlike [1] 8/6
 64/14 64/15 64/20
                            70/22                     72/8 72/11 73/15 73/20 U.S.-based [2] 64/7        unrelated [1] 9/22
 67/16 68/18 69/20 72/1
                           threadbare [1] 48/12       81/12                    71/7                     until [3] 45/1 74/14
 76/10 76/15 77/8 79/11
 79/17 80/3 80/20 80/23    threat [1] 37/13          transcript [3] 1/9 3/15 U.S.-based-and-sourc       84/20
                           three [4] 13/22 39/13      85/3                    ed [1] 75/12              untrustworthy [1]
 81/3 81/16 82/2
                            51/18 66/4               transcription [1] 3/16 U.S.-made [1] 71/3          73/22
there's [27] 15/12
 30/17 32/5 40/8 40/20     threshold [2] 13/4        transformed [1] 42/25 U.S.-sourced [2] 72/17       up [12] 20/4 25/10
 43/5 44/4 48/6 54/5
                            23/15                    transmitting [1] 78/19 82/10                       51/12 56/11 64/17
                           through [31] 10/9         transport [1] 28/8       U.S.C [1] 13/13           75/15 76/23 80/19 81/6
 54/8 56/2 57/15 61/2
                            10/11 12/7 13/10 36/16   traveled [1] 4/19        UK [2] 1/6 4/9            82/3 83/11 83/13
 63/3 63/4 63/9 63/22
                            40/13 46/1 61/13 61/15   treating [1] 21/5        ultimately [1] 79/1       upheld [1] 66/5
 64/15 65/11 78/1 78/2
 78/6 78/6 79/5 79/5
                            63/23 64/15 66/19 67/3   trend [3] 45/24 46/11 unclarity [1] 52/25          urge [1] 81/19
                            69/10 69/11 69/14         46/14                   uncomfortable [1]         us [2] 12/4 16/11
 79/19 80/16
                            72/10 72/12 73/5 73/6    tried [1] 22/15           11/1                     use [11] 17/24 26/19
thereafter [1] 37/23
                            73/13 73/24 74/2 74/6    trigger [1] 13/20        uncovered [1] 82/20       27/25 33/15 37/15
thereby [2] 16/1 75/15
                            74/25 75/6 75/10 76/9    Triple [1] 83/11         under [39] 8/6 9/10       39/22 39/24 40/16
therefore [2] 21/14                                                            10/16 13/4 13/21 26/6
                            82/10 82/11 83/25        troops [3] 28/9 42/19                              43/25 75/11 75/23
 51/25
                           thus [1] 73/6              44/21                    26/12 27/18 29/3 32/17   used [10] 22/19 25/3
these [53] 6/15 6/22
                           tied [2] 57/24 83/13      true [7] 42/19 44/3 44/7 33/23 38/18 39/23         28/7 31/21 39/25 42/6
 7/6 11/13 12/20 22/4
                           tight [2] 28/21 29/24      46/9 47/22 48/21 49/10 39/25 40/10 41/7 41/21     44/23 47/14 52/8 79/17
 22/7 22/8 22/18 24/13
                           time [32] 6/13 9/4 9/9    try [3] 37/4 37/20 57/8 43/23 44/16 45/10          using [6] 42/18 43/16
 24/22 27/5 27/12 27/21
 27/23 28/16 29/10
                            9/19 10/6 14/4 14/6      trying [9] 14/14 19/19 52/25 58/23 59/5 61/12      62/25 63/5 82/10 82/10
                            17/10 20/7 20/12 21/19    28/24 30/8 43/7 50/14 66/4 66/10 66/10 66/10
 30/13 30/15 31/15                                                                                      V
                            23/3 27/13 28/23 35/4     51/11 77/3 83/18         66/15 67/5 69/19 69/19
 31/24 32/20 34/15 39/9
                            35/15 36/3 47/2 47/14    Turks [1] 17/5            69/22 69/23 70/8 70/13   valid [1] 21/4
 39/24 43/25 48/10
                                                                                                                             99


V       Case 1:17-cv-02136-RJL      Document
                    way [15] 9/15 12/9  60/19 123    Filed 11/08/19
                                              60/25 61/23     whose [2]Page  99 of 99
                                                                        66/8 68/21  Y
                          16/9 19/18 20/18 28/18    63/21 63/21 64/13        why [12] 8/18 16/15
value [5] 32/24 71/16                                                                                   Yeah [2] 38/8 64/2
                          46/1 46/4 50/8 57/16      64/13 64/15 65/5 65/6    38/12 47/1 60/16 63/6
 71/25 72/5 75/14                                                                                       year [1] 34/10
                          60/17 72/10 73/23         66/23 67/9 67/19 67/25   70/16 73/21 79/12
variety [6] 12/8 24/4                                                                                   years [2] 42/13 45/1
                          78/14 79/5                68/5 68/6 68/7 68/11     79/19 79/21 81/15
 24/5 34/11 56/8 60/16                                                                                  yes [4] 6/6 47/8 50/19
                          ways [1] 82/9             69/13 69/17 69/18        widely [1] 40/19
various [5] 43/19 70/25                                                                                  64/5
 74/7 75/13 82/9          wc.com [1] 2/13           70/11 70/25 74/21        widespread [1] 40/14
                                                                                                        yet [3] 16/22 21/10
                          we [99]                   76/24 77/11 78/21 79/7   will [11] 4/10 7/16 7/25
variously [1] 14/12                                                                                      64/14
                          we believe [7] 7/20       80/12 81/5 82/3 83/15    23/4 32/3 40/12 63/3
versus [3] 4/9 11/6                                                                                     York [11] 3/4 39/4
                          24/17 74/4 74/21 81/5     84/11                    75/5 76/9 84/12 84/20
 58/7                                                                                                    41/19 73/14 73/16 74/5
                          82/6 82/17                what's [8] 30/6 56/13    William [4] 3/10 85/2
very [34] 6/7 8/6 13/7                                                                                   74/6 75/1 75/2 75/11
 13/10 14/2 20/10 21/3    we will [1] 75/5          58/11 65/20 68/16        85/7 85/8
                                                                                                         82/10
 21/23 22/24 27/8 29/10   we'd [1] 82/3             69/17 77/9 78/23         WILLIAMS [2] 2/11 5/7
                                                                                                        you [109]
 34/14 34/23 38/25        we'll [7] 19/8 40/6       whatever [5] 7/22 11/1   willing [1] 16/19
                                                                                                        you know [1] 52/20
                          53/11 53/13 53/13         39/9 59/14 59/22         willingly [1] 61/15
 41/19 43/6 44/14 45/17                                                                                 you'll [3] 58/11 61/18
                          75/19 84/18               when [28] 6/13 9/9       WILMER [1] 2/17
 46/1 48/19 50/21 51/10                                                                                  84/5
 51/16 52/5 53/10 58/24   we're [11] 5/24 7/16      15/25 17/23 19/9 19/17   WilmerHale [1] 5/11
                                                                                                        you're [15] 6/5 27/2
                          32/1 43/9 60/25 61/1      19/23 20/3 27/19 28/15   wilmerhale.com [1]
 62/20 75/21 77/16                                                                                       27/3 29/9 29/9 31/10
                          64/23 64/25 65/9 65/10    34/4 36/11 37/19 41/24   2/19
 81/19 82/13 82/15 83/2                                                                                  31/17 38/4 55/15 55/25
                          76/1                      43/12 45/1 46/12 51/8    win [1] 46/17
 84/13                                                                                                   64/3 64/6 64/12 74/11
                          we've [19] 25/21 27/11    52/6 60/16 64/8 66/18    within [3] 66/14 67/20
victims [1] 15/1                                                                                         74/18
                          29/2 37/23 38/9 39/21     68/12 72/1 72/8 74/23    69/22
view [7] 15/20 17/12                                                                                    you've [2] 75/22 84/2
                          40/7 40/23 41/1 41/13     84/5 84/6                wondering [1] 51/2
 24/21 25/13 37/10 49/7                                                                                 your [80] 4/7 4/13 4/23
                          41/13 73/4 73/5 73/5      where [34] 10/16 17/4    word [1] 41/16
 67/2                                                                                                    5/2 5/6 5/10 5/14 6/6
                          77/17 79/15 80/1 80/8     20/21 21/12 23/9 27/14   words [2] 17/20 45/18
viewed [2] 23/14 46/20                                                                                   7/16 7/23 25/14 26/9
                          82/17                     33/5 34/10 40/9 41/1     work [4] 17/13 56/3
violate [3] 15/21 54/17                                                                                  26/15 27/1 27/14 29/12
 55/1                     weapons [2] 28/8          43/3 48/2 48/12 48/13    78/15 84/13
                                                                                                         29/19 30/1 30/6 30/13
                          42/18                     48/15 52/15 53/2 57/24   worked [1] 71/6
violation [2] 64/10                                                                                      30/14 30/16 30/23
 78/19                    wear [3] 41/10 42/1       58/21 58/25 59/5 60/4    world [3] 31/22 41/24       31/25 33/3 33/5 34/7
                          42/6                      60/5 60/10 62/9 63/7     42/20
violations [1] 64/20                                                                                     36/8 37/2 37/9 37/17
                          WEISS [4] 2/3 2/7 4/24    66/16 67/1 70/1 70/6     world's [1] 6/10
virtually [1] 28/3                                                                                       38/14 39/6 39/8 39/19
                          5/21                      78/18 78/21 79/14        worlds [1] 34/3
vis [2] 30/3 30/3                                                                                        39/21 40/2 40/25 41/5
                          Welcome [8] 4/22 5/1      80/25                    worst [5] 27/6 28/6
vis-à-vis [1] 30/3                                                                                       43/22 44/7 45/7 46/20
                          5/5 5/9 5/13 5/17 5/20    whereas [1] 18/14        36/19 37/5 81/10
vital [1] 47/9                                                                                           47/14 48/11 53/9 53/24
                          5/23                      wherever [1] 60/6        would [77] 6/23 7/6
volume [1] 20/16                                                                                         55/7 55/22 57/14 59/11
                          well [34] 7/7 7/11 9/12   whether [15] 10/17       7/23 8/25 9/5 10/13
                                                                                                         59/24 61/20 62/24 63/2
W                         10/2 10/25 11/2 11/5      11/14 11/25 12/9 18/8    11/5 11/7 11/18 12/6
                                                                                                         63/12 63/14 64/21 65/3
Walden [8] 58/18 65/8     13/1 16/14 18/1 20/10     18/18 45/9 48/8 48/17    12/11 13/19 16/5 16/19
                                                                                                         65/22 66/1 67/1 68/16
66/10 67/25 67/25 68/5    21/3 22/24 25/9 30/11     49/7 50/14 52/22 64/25   17/8 17/11 18/17 21/1
                                                                                                         69/15 71/22 74/16
69/23 76/2                31/19 32/16 32/18 35/8    70/3 81/16               21/22 21/25 22/7 23/11
                                                                                                         75/24 76/9 77/6 78/16
Waldman [1] 58/20         40/5 41/4 44/4 47/14      which [51] 7/15 8/1      24/15 24/23 25/12
                                                                                                         80/11 80/18 81/19
walk [1] 13/10            50/16 55/12 60/3 61/5     11/24 12/23 13/11        29/20 29/23 32/12
                                                                                                         82/13 82/23 82/24 83/7
want [14] 13/2 13/10      61/17 63/25 64/3 64/12    13/20 14/21 15/10        32/15 34/7 34/16 38/14
                                                                                                         84/1 84/13 84/13
17/20 19/11 20/6 20/12    73/15 78/12 84/2          18/10 18/10 18/11 21/2   40/25 46/18 48/11
                                                                                                        Your Honor [55] 4/7
21/18 21/18 49/13         well-pleaded [1] 55/12    23/17 24/3 26/4 31/10    49/18 49/25 50/25
                                                                                                         4/13 4/23 5/2 5/6 5/10
61/17 73/21 75/22 76/7    well-reasoned [2] 11/2    33/8 34/8 36/20 38/15    51/22 52/24 55/13 56/5
                                                                                                         5/14 6/6 7/16 7/23
78/16                     21/3                      41/7 41/14 43/6 43/23    56/19 56/25 58/5 59/15
                                                                                                         25/14 26/15 27/1 29/12
wanted [6] 27/24 37/7     well-settled [1] 73/15    43/24 46/25 49/13        59/16 59/25 59/25 60/3
                                                                                                         29/19 30/16 31/25 33/3
43/11 63/7 66/16 66/24    went [4] 9/6 18/7 35/20   49/19 50/20 51/23 54/2   60/3 60/5 60/6 60/7
                                                                                                         34/7 36/8 37/2 37/9
war [36] 7/18 8/1 11/23   39/18                     55/16 55/18 56/3 56/9    61/14 63/6 63/6 63/16
                                                                                                         38/14 39/6 39/21 40/25
13/7 13/13 13/22 15/18    were [112]                56/20 59/4 60/17 61/13   65/3 65/13 72/2 72/2
                                                                                                         41/5 44/7 45/7 46/20
15/21 15/25 16/12         weren't [4] 12/14 12/15   63/5 63/6 66/5 66/22     73/24 74/19 76/23 77/6
                                                                                                         48/11 53/9 53/24 55/7
16/12 17/21 17/25 18/2    35/20 80/3                68/2 68/2 69/8 73/10     79/20 80/11 80/25 81/1
                                                                                                         55/22 57/14 59/11 63/2
18/4 18/5 18/8 19/8       West [1] 38/23            74/4 77/17 78/1 78/1     81/19 81/20 81/24 82/1
                                                                                                         63/14 65/22 66/1 69/15
19/12 19/23 41/3 41/9     WHARTON [2] 2/3 2/7       while [3] 12/4 13/3      82/1 83/5 83/10
                                                                                                         74/16 75/24 76/9 77/6
41/17 41/21 41/23         what [81] 7/7 13/19       24/1                     wouldn't [2] 32/12          78/16 80/11 80/18
43/18 43/19 43/20         16/12 16/13 17/15         who [19] 12/16 23/9      81/22
                                                                                                         81/19 82/13 82/23
43/24 44/2 44/6 44/10     17/22 19/8 25/21 27/21    26/24 28/5 35/18 36/22   writing [1] 13/18           82/24 83/7 84/1
44/12 44/16 50/5 51/20    29/1 30/3 30/15 30/18     39/17 46/24 48/4 56/22   written [1] 79/25
                                                                                                        Your Honor's [1] 65/3
WARDWELL [1] 3/3          31/4 31/9 31/17 31/19     59/21 61/22 62/24        wrong [1] 20/3
                                                                                                        yourself [2] 4/11 33/10
wartime [1] 17/20         32/1 33/12 33/14 35/6     67/12 70/18 72/4 81/8    wrongdoing [2] 54/10
                                                                                                        Yunis [2] 41/14 51/21
was [139]                 40/3 40/4 40/10 40/23     82/4 82/7                78/22
Washington [10] 1/5       41/3 42/1 42/14 42/14     who's [2] 6/4 42/10      wrongful [3] 68/3          Z
1/17 1/22 2/4 2/8 2/12    43/11 43/18 43/19 44/8    whoever [3] 27/15 63/9   70/16 70/22                Zamili [3] 27/7 28/5
2/18 2/22 3/8 3/14        44/14 45/5 46/11 47/22    63/10                    Wultz [1] 46/15             36/19
wasn't [8] 10/23 17/24    51/14 55/17 55/23         whole [2] 27/2 27/23     Wyeth [1] 39/14            Zaremba [4] 3/10 85/2
18/1 55/2 57/2 57/3       55/24 55/25 57/7 57/17    whom [4] 4/19 8/21                                   85/7 85/8
57/3 80/20                58/17 58/18 58/20 60/9    18/24 18/25                                         zone [1] 19/4
